              Case 18-50955-MFW   Doc 108   Filed 07/02/19    Page 1 of 136



UNITED STATES BANKRUPTCY COURT
DISTRICT OF DELAWARE


In re

OLDAPCO, INC., et al.,                           Chapter 11

Debtors.                                         Case No. 17-12082 (MFW)

                                                 (Jointly Administered)

ALAN D. HALPERIN AND EUGENE I. DAVIS,
AS CO-TRUSTEES OF THE APPVION
LIQUIDATING TRUST,                               Adv. Proc. No. 18-50955 (MFW)

Plaintiff,

v.

MARK R. RICHARDS, THOMAS J. FERREE,
TAMI L. VAN STRATEN, JEFFREY J.
FLETCHER, KERRY S. ARENT, STEPHEN P.
CARTER, TERRY M. MURPHY, ANDREW F.
REARDON, KATHI P. SEIFERT, MARK A.
SUWYN, CARL J. LAURINO, DAVID A.
ROBERTS, ARGENT TRUST COMPANY,
STOUT RISIUS ROSS, INC., STOUT RISIUS
ROSS, LLC, JOHN/JANE DOES 1-40,

Defendants.




                     REVISED SECOND AMENDED COMPLAINT




                                        1
            Case 18-50955-MFW           Doc 108      Filed 07/02/19   Page 2 of 136



       Alan D. Halperin and Eugene I. Davis, the Co-Liquidating Trustees (the “Co-Trustees”)

of the Appvion Liquidating Trust (the “Appvion Liquidating Trust”) established in connection

with the above-captioned chapter 11 cases, by and through their undersigned counsel, hereby

alleged against the above-named, on personal knowledge as to all matters regarding themselves

and on information and belief as to all other matters, as follows:

                                        INTRODUCTION

       1.      This litigation involves the harmful and destructive manipulation of the Debtors’

corporate enterprise by certain of the Debtors’ directors and officers, and the advisers they

engaged to oversee and administer the core functions of the Appvion, Inc. Savings and Employee

Stock Ownership Plan (the “ESOP”), the former ultimate owner of the Debtors.

       2.      The Officer/Employee Defendants and the Director Defendants were at the helm

of a sinking ship. The Debtors’ capital structure, with ESOP ownership, required substantial and

unconditional financial support from Debtor Appvion, Inc. (“Appvion”) to fund withdrawals by

retiring and other ESOP participants. This systematic unconditional financial support required

Appvion and the other Debtors to grow themselves out of their hole, which they proved unable to

do. In fact, the Debtors’ Carbonless business was in perpetual decline, the Thermal business

faced challenging headwinds, and in 2015, the Debtors sold their Encapsys business in an

attempt to extract value mainly to reduce the Debtors’ indebtedness. The Encapsys sale only

accelerated the decline of the Debtors, as the focus shifted to the Debtors’ remaining businesses

which did not offer a true path to long-term sustainability.

       3.      Faced with a sustained headwind, and in some cases, in order to maximize the

value of their own incentive compensation and the distributions they were owed under the ESOP,

Officer/Employee Defendants, under the supervision of the Director Defendants, artificially and




                                                 2
            Case 18-50955-MFW          Doc 108       Filed 07/02/19    Page 3 of 136



materially inflated the value of the stock held by the ESOP. With an unjustifiably high valuation

in place, some of the Officer/Employee Defendants and/or the Director Defendants were then

able to retire from (or otherwise terminate their employment with) the Debtors, thus maximizing

the value of the distributions that they were owed and lining their own pockets with the Debtors’

money, to the detriment of the Debtors’ estates and their creditors.

       4.       This manipulation began after a years-long decline in the Debtors’ core

carbonless paper business. Like any other, the Debtors’ business experienced highs and lows

since their formation in 2001. Adverse trends in the Debtors’ industry and broader economic

factors caused the Debtors to shed approximately 50% of their workforce between 2001 and the

Petition Date. These trends—combined with the liabilities imposed by the ESOP structure

itself—also caused the Debtors, to assume an unsustainable degree of balance sheet leverage.

       5.       These persistent industry headwinds ultimately created a significant shortfall

between revenue that the Debtors generated, and the money needed by their capital structure and

the ongoing financial demands imposed by ESOP ownership. During this decline, the Debtors

repeatedly missed their financial projections. When it appeared that the Debtors would miss their

financial projections, nearly every year Management identified certain “gap” projects to try to

artificially make up the shortfall. In more recent years, although the Debtors virtually never even

came close to achieving their financial projections, management willfully ignored the Debtors’

financial reality, and continued to project fantastical financial performance that was divorced

from reality.

       6.       The manner in which management produced wildly optimistic financial

projections was due not to an unwavering faith in the strength of Debtors’ business, but rather to

a masked desire to serve their own interests. This is because the financial projections that




                                                 3
            Case 18-50955-MFW           Doc 108      Filed 07/02/19    Page 4 of 136



management prepared played a fundamental and direct role in the determining the fair market

value of Debtor Paperweight Development Corporation (“PDC”) common equity, which in turn

drove their compensation.

       7.      The financial projections prepared by Debtors’ management (“Management”),

which included some of the Officer/Employee Defendants, were critical to the ESOP trustee’s

determination, with the assistance of an outside appraisal firm, of the fair market value of PDC

common equity. Each determination of the fair market value of PDC’s common equity had a

direct effect on management’s incentive equity compensation, because the value of such

compensation was directly dependent on the value of the PDC common equity, as calculated by

the ESOP trustee. This relationship between the purportedly independent valuations and

Management’s compensation caused a material conflict of interest with regard to Management’s

role in preparing the financial projections that formed the basis of each such valuation.

       8.      In light of the fact that the Debtors repeatedly failed to meet financial projections,

and in light of the obvious deterioration of Debtors’ business, members of the boards of directors

of Appvion and PDC were either aware of and complicit in the malfeasance of senior

management, or did not satisfy their fiduciary obligation to reasonably inform themselves of the

financial condition and prospects of the Debtors. Even the most cursory comparison of the

Debtors’ financial results with the Debtors’ lofty financial projections should have caused great

concern amongst the directors. However, like senior management, these directors were

materially incentivized to ignore the obvious warning signs, because the value of their incentive

compensation was also directly tied to the equity value of PDC’s common stock.

       9.      The directors’ failure to discharge their fiduciary obligations is also explained by

a board selection process that rewarded cronyism. The Debtors’ corporate governance structure




                                                 4
             Case 18-50955-MFW         Doc 108       Filed 07/02/19   Page 5 of 136



granted PDC’s Chief Executive Officer (who also happened to serve simultaneously as

Appvion’s Chief Executive Officer) virtually unilateral control over the appointment and

removal of directors. This structure led to divided loyalty and conflicts of interest, where

allegiance to the Chief Executive Officer came before allegiance to the shareholders, or to the

corporate enterprise in the context of insolvency.

       10.     During the years relevant to this complaint, the trustee of the ESOP was Argent

Trust Company, which engaged Stout Risius Ross, Inc. (for valuations until December 31, 2016)

and Stout Risius Ross, LLC (for the valuation as of June 30, 2017, collectively, “Stout”) to serve

as the independent appraiser to value PDC’s common stock. Stout, and Argent by extension, sat

side by side with Management to discuss and review the financial projections and results of

operations on which Stout’s FMV Determinations analyses depended. Figure 1 below reflects

how Management, under the guidance of their boards of directors, utterly failed to project future

earnings before interest, tax, depreciation and amortization (“EBITDA”), dramatically

underestimating the Debtors’ operating performance.




                                                 5
              Case 18-50955-MFW                    Doc 108      Filed 07/02/19            Page 6 of 136



                    Figure 1: Appvion Repeatedly Failed to Meet Its Projections


                                       PROJECTED EBITDA VERSUS
                                        ACTUAL EBITDA RESULTS
               Actual Total (Excluding Encapsys)      Dec. 2012 Projection Total            Dec. 2013 Projection Total
               Dec. 2014 Projection Total             Dec. 2015 Projection Total            Dec. 2016 Projection Total
         $140,000,000



         $120,000,000



         $100,000,000



          $80,000,000
ADJUSTED
  EBITDA
(EXCLUDES
ENCAPSYS) $60,000,000



             $40,000,000



             $20,000,000



                     $‐
                              2012      2013        2014     2015      2016        2017     2018      2019      2020     2021



Source: Dec. 2012 FMV, at 29, 31, 36-37; Dec. 2013 FMV, at 34, 36, 41-42; Dec. 2014 FMV, at

40, 42, 47-48; Dec. 2015 FMV, at 39, 41, 46-47; Dec. 2016 FMV, at 23-24, 30, 32.

       11.        Whether they were purposefully inflated to obfuscate the Debtors’ true business

prospects, or the D&O Defendants breached their fiduciary duties by failing to detect and correct

the manifest implausibility they exhibited, the EBITDA projections played a crucial role in

Stout’s FMV Determinations.

       12.        Given that Management missed its own EBITDA forecasts with regular



                                                            6
              Case 18-50955-MFW       Doc 108      Filed 07/02/19    Page 7 of 136



frequency, it is astonishing that Argent and Stout continued to use and rely on Management’s

internal EBITDA projections as the basis for certain elements of Stout’s FMV Determinations.

Yet, despite the Debtors’ long history failing to meet projections, in certain cases, Argent and

Stout relied on Management’s implausibly optimistic and demonstrably unreliable projections to

increase the fair market value of PDC common stock. For example, in its December 2015 FMV,

Stout refused to apply disappointing actual EBITDA results for the Thermal Business in the

Guideline Company Method (resulting in an increase of the equity value), while at the same

time, using the Debtors’ delusional EBITDA projections for the Thermal Business in Stout’s

Discounted Cash Flow Method. In doing so, Argent and Stout consciously adopted

Management’s reasoning that certain Actual EBITDA results were “below historical and long

term projected levels and do not represent the Company’s performance on an ongoing basis.”

       13.     In addition to knowingly accepting management’s unrealistic projections, Argent

and Stout also routinely met with and sought guidance from senior management in conducting

specific valuation techniques to determine the fair market value of the PDC common stock. For

example, Management gave significant input concerning the selection of comparable companies

for the Guideline Companies Method, used for FMV Determinations. Also, Management, Argent

and Stout routinely reviewed and discussed the Debtors’ financial performance, EBITDA results

and forecasts, cash follow and volume projections, both by individual business line and as a

whole, five-year strategic business plans, target gap strategic initiatives, earnings, results of

operations.

       14.     When the Debtors long history of failing to achieve EBITDA projections is

combined with the fact that the Debtors’ incentive-laden compensation program is tied to Stout’s

FMV Determinations, it is no coincidence that Management and the Debtors’ directors had




                                               7
             Case 18-50955-MFW          Doc 108      Filed 07/02/19   Page 8 of 136



financial incentive and means to take advantage of that opportunity, all to the detriment of the

Debtors and their creditors. The Debtors’ directors and officers failed to observe basic tenets of

good corporate governance where Appvion was wholly-owned by PDC and where each was

insolvent during the time period at question here.

       15.     Most offensive is that Stout opined that the Debtors were solvent by a significant

margin at a time when the Debtors were balance sheet insolvent and cash flow insolvent, both of

which were reflected in real time by the trading prices of the Debtors’ Term Loans and Second

Lien Notes. Stout disregarded these important data points, instead relying on its own valuation

and the fact that holders of Term Loans had refused to compromise the principal amount of their

loans below par. It is as if Stout did not know, or comprehend, that the Second Lien Notes had

traded at a significant discount to par for some time. This is striking when one considers that

Stout claims to have reviewed PDC’s Form 10-K which specifically state that the Second Lien

Notes had traded at a significant discount to par.

       16.     As a result of the inflated FMV Determinations, since June 30, 2013 the Debtors

paid out a net amount of $35.5 million to the ESOP. This outflow had a ripple effect on the

Debtors’ business, playing a role in the Debtors’ decision to sell its Encapsys business, causing

increasing demands on cash flow, constraining liquidity, and constraining money for capital

expenditures. In essence, it was a Ponzi scheme saddling the Debtors with an unsustainable

capital structure. As a result of the Debtors’ doomed capital structure and inflated FMV

Determinations (and the financial obligations satisfied by the Debtors as a result), the holders of

the Second Lien Notes and General Unsecured Claims (as defined in the Plan of Liquidation)

each suffered massive losses. For example, the market value of Second Lien Notes as of the

Effective Date was $1.075 per $100 of principal amount, reflecting the market’s belief that the




                                                 8
             Case 18-50955-MFW          Doc 108      Filed 07/02/19     Page 9 of 136



Second Lien Notes would experience an aggregate loss of $247.3 million or 99% of their

principal value, plus a loss of $7.5 million of unpaid interest that accrued on the Second Lien

Notes before the Petition Date. Under the Plan of Liquidation, the Second Lien Notes received

warrants and interests in the Appvion Liquidating Trust. The losses of General Unsecured

Creditors were similarly massive, receiving little more than the interests in the Appvion

Liquidating Trust, and resulting in losses in the hundreds of millions of dollars.

       17.     This action also seeks redress for breaches of the duties of care and loyalty by the

Officer/Employee Defendants and the Director Defendants in connection with the parent /

subsidiary relationship of PDC and Appvion. The Officer/Employee Defendants and the Director

Defendants failed to recognize that their duties shifted in respect to intercompany transactions

when Appvion became insolvent. Many of the Officer/Employee Defendants and the Director

Defendants wore dual hats during the time of such insolvency.

       18.     A blatant example is the failure of Appvion’s directors in connection with

Appvion’s forgiveness of a $30 million intercompany note to PDC in November 2013 for no

consideration. Appvion’s forgiveness of the note was a breach of fiduciary duty and occurred

when there was no differentiation between decisions made by the parent, PDC with respect to its

wholly owned subsidiary, Appvion. Moreover, in substance and effect, this loan forgiveness was

an unlawful corporate dividend in violation of Delaware state law. This decision was made at a

time when the boards of PDC and Appvion were identical.

       19.     Even after the November 2013 loan forgiveness occurred, the Officer/Employee

Defendants and the Director Defendants made the decision to extend unsecured intercompany

loans totaling $30 million from Appvion to PDC while PDC never had a reasonable prospect for

repayment. The Debtors were careening into the financial abyss, and the Appvion, Inc. Board of




                                                 9
              Case 18-50955-MFW        Doc 108       Filed 07/02/19   Page 10 of 136



Directors (the “Appvion Board”) again ignored its duties to Appvion in order to continue to

support PDC’s unsustainable payments to the ESOP. Again, this amounted, in substance, to an

unlawful corporate dividend in violation of Delaware state law.

        20.     Ultimately, the self-dealing and free-wheeling approach to management and

oversight of the Debtors resulted in an unsustainable capital structure, laden with debt and

leverage in a failing business. This action seeks to hold those former directors and officers of the

Debtors accountable, as well as those who aided in the commission of unlawful and improper

acts.

                                            PARTIES

        21.     Plaintiff Alan D. Halperin is a Co-Trustee of the Appvion Liquidating Trust and is

a resident of New York, New York.

        22.     Plaintiff Eugene I. Davis is a Co-Trustee of the Appvion Liquidating Trust and is

a resident of New Jersey.

        23.     The Co-Trustees were appointed to serve pursuant to the Plan of Liquidation1 in

the above-captioned cases and are authorized under the Liquidating Trust Agreement, to

prosecute and resolve claims against Defendants on behalf of the Appvion Liquidating Trust.

Pursuant to the Plan, Litigation Claims (as defined in the Plan of Liquidation), include causes of

action against, among others, certain former Directors and Officers of the Debtors (collectively,

the “D&Os,” but excluding Released D&Os, as defined in the Plan of Liquidation), and any

persons related to claims and Causes of Action related to or arising out of ESOP that are not

Direct ESOP Claims (as defined in the Plan). Plan Art. VIII.G.1, see also Plan Art. IX.C.


1
    See Findings of Fact, Conclusions of Law, and Order Confirming Second Amended Joint
    Combined Disclosure Statement and Chapter 11 Plans of Liquidation, dated August 14, 2018,
    at Exhibit 1 (D.I. 970) (the “Plan of Liquidation”).


                                                10
             Case 18-50955-MFW      Doc 108       Filed 07/02/19   Page 11 of 136



       24.     Mark R. Richards was the (i) chairman of the PDC Board of Directors (“PDC

Board”), (ii) chairman of the Appvion Board, (iii) President of PDC and Appvion, (iv) Chief

Executive Officer of PDC and Appvion, serving as President and Chief Executive Officer of

each of Appvion and PDC from at least June 2005 until his retirement on August 4, 2015. Mr.

Richards served as chairman of the PDC Board and chairman of the Appvion Board from June

2005 until December 31, 2015. Richards was a member of the ESOP Committee from

approximately April 2005 through December 2015. Mr. Richards currently resides in Fort

Lauderdale, Florida.

       25.     Thomas J. Ferree was the Senior Vice President Finance and Chief Financial

Officer of Appvion since February 2010 and Senior Vice President Finance of PDC since

January 2011. Mr. Ferree was the Vice President Finance and Chief Financial Officer of

Appvion from October 2006 through January 2010 and Treasurer of Appvion and Chief

Financial Officer and Treasurer of PDC since November 2006. Mr. Ferree retired from such

employment in June 2017. Until his departure in June 2017, Mr. Ferree also served as the ESOP

Plan Administrator, which had responsibilities for establishing the schedule for making

distributions to retired ESOP participants in connection with PDC common stock. As highlighted

herein, Mr. Ferree was a member of the ESOP Committee. Mr. Ferree resides in Solon, Iowa.

       26.     Tami L. Van Straten is a former Vice President, General Counsel, Secretary of

PDC and Appvion since January 2012. Ms. Van Straten previously served as General Counsel

and Secretary for Appvion and PDC from March 2010 to 2012 and as Assistant General Counsel

and Assistant Secretary for Appleton and PDC from August 2006 through March 2010. Ms. Van

Straten joined Appvion in 2001 and served in a number of legal counsel roles from 2001 to

August 2006. As highlighted herein, Ms. Van Straten was a member of the ESOP Committee.




                                             11
             Case 18-50955-MFW         Doc 108        Filed 07/02/19   Page 12 of 136



Ms. Van Straten resides in Appleton, Wisconsin.

       27.     Jeffrey J. Fletcher was Vice President and Controller of Appvion since December

2010, and Assistant Treasurer of Appvion since January 2010; prior to December, 2010 Mr.

Fletcher was Vice President Financial Operations from March 2010, and prior to March 2010,

Mr. Fletcher was Principal Accounting Officer and Controller of Appvion since March 2007. Mr.

Fletcher has been Vice President of PDC since January 2011, and Assistant Treasurer and

Controller of PDC since March 2007. He retired from such employment in July 2017. Mr.

Fletcher resides in Cumming, Iowa.

       28.     Kerry S. Arent is a former Vice President - Human Resources of Appvion. Ms.

Arent was Senior Vice President Human Resources of Appvion (or its predecessor) since

January 2013 and joined Appvion in 1982. Ms. Arent retired from such employment on

December 31, 2015. As highlighted herein, Mr. Arent was a member of the ESOP Committee.

Ms. Arent resides in Appleton, Wisconsin.

       29.     Stephen P. Carter is a former member of the PDC Board and the Appvion Board,

serving in this positions from July 2004 until his retirement effective December 31, 2016. Mr.

Carter was jointly appointed to the PDC Board and the Appvion Board by the then Chief

Executive Officer of Appvion and PDC, and the ESOP Trustee, Argent. Mr. Carter was a

member of the PDC Board’s Audit Committee (the “Audit Committee”) from 2014 through 2016

and served as the Chairman of that committee in 2016. Mr. Carter was responsible for providing

assistance to the PDC Board in relation to financial accounting and reporting practices and the

quality and integrity of the PDC financial reports. Mr. Carter resides in Rockford, Illinois.

       30.     Terry M. Murphy is a former member of the PDC Board and the Appvion Board,

serving in this positions from June 2007. Effective January 1, 2016, Mr. Murphy became




                                                 12
             Case 18-50955-MFW        Doc 108       Filed 07/02/19   Page 13 of 136



chairman and director of the PDC Board and the Appvion Board. Mr. Murphy was nominated to

the PDC Board and the Appvion Board by the then Chief Executive Officer of Appvion and

PDC. Mr. Murphy is presently a consultant for the Appvion Holding Corp. Mr. Murphy a

member of the Audit Committee from 2012 through 2017 and served as the Chairman of that

committee in 2012 through 2015. Mr. Murphy was responsible for providing assistance to the

PDC Board in relation to financial accounting and reporting practices and the quality and

integrity of the PDC financial reports. Mr. Murphy resides in Naples, Florida.

       31.     Andrew F. Reardon is a former member of the PDC Board and the Appvion

Board, serving in this positions from June 2007 until December 31, 2015. Mr. Reardon was

nominated to the PDC Board and the Appvion Board by the then Chief Executive Officer of

Appvion and PDC. From 2012 through 2013, Mr. Reardon served as a member of the PDC

Board’s Compensation Committee (the “Compensation Committee”). Mr. Reardon resides in

Marco Island, Florida.

       32.     Kathi P. Seifert was a member of the PDC Board and the Appvion Board, serving

in this positions from July 2004. Ms. Seifert was nominated to the PDC Board and the Appvion

Board by the then Chief Executive Officer of Appvion and PDC. Ms. Seifert no longer serves as

a member of the PDC Board and the Appvion Board. From 2012 through 2013, Ms. Siefert

served as a member of the Compensation Committee. Ms. Seifert resides in Appleton,

Wisconsin.

       33.     Mark A. Suwyn is a former member of the PDC Board and the Appvion Board,

serving in this positions from July 2011. Mr. Suwyn was jointly nominated to the PDC Board

and the Appvion Board by the then Chief Executive Officer of Appvion and PDC, and the ESOP

Trustee, Argent. Mr. Suwyn was a member of the Audit Committee from 2016 through 2017 and




                                               13
             Case 18-50955-MFW        Doc 108       Filed 07/02/19   Page 14 of 136



served as the Chairman of that committee in 2017. Mr. Suwyn was responsible for providing

assistance to the PDC Board in relation to financial accounting and reporting practices and the

quality and integrity of the PDC financial reports. From 2012 through 2013, Mr. Suwyn served

as a member of the Compensation Committee. Mr. Suwyn resides in Bonita Springs, Florida.

       34.     Carl J. Laurino was a member of the PDC Board and the Appvion Board, serving

in this positions from January 1, 2017 until the Effective Date. Mr. Laurino was jointly

nominated to the PDC Board and the Appvion Board by the then Chief Executive Officer of

Appvion and PDC, and the ESOP Trustee, Argent. Mr. Laurino was a member of the Audit

Committee in 2017. Mr. Laurino was responsible for providing assistance to the PDC Board in

relation to financial accounting and reporting practices and the quality and integrity of the PDC

financial reports. Mr. Laurino resides in Union, Kentucky.

       35.     David A. Roberts was a member of the PDC Board and the Appvion Board,

serving in this positions from May 11, 2016 until the Effective Date. Mr. Roberts was jointly

nominated to the PDC Board and the Appvion Board by the then Chief Executive Officer of

Appvion and PDC, and the ESOP Trustee, Argent. Mr. Roberts resides in Carmel, Indiana.

       36.     Kevin Gilligan was the President and Chief Executive Officer of Appvion and

PDC from August 2015 to the Effective Date. Mr. Gilligan was a member of the PDC Board and

the Appvion Board, serving in this positions from January 2016 until the Effective Date. Mr.

Gilligan previously served as President of the Paper Division since June 2014. Mr. Gilligan is

presently a consultant for Appvion Holding Corp. As highlighted herein, Mr. Gilligan was a

member of the ESOP Committee. Mr. Gilligan resides in Appleton, Wisconsin.

       37.     John/Jane Doe 1-20 (the “Does”) are former employees of the Debtors who were

involved in the preparation of financial projections and/or interacted with Stout and/or Argent in




                                               14
              Case 18-50955-MFW        Doc 108       Filed 07/02/19   Page 15 of 136



connection with any FMV Determination connected with any claim asserted herein.

        38.     Mr. Richards, Mr. Carter, Mr. Murphy, Mr. Reardon, Ms. Seifert, Mr. Suwyn, Mr.

Roberts, and Mr. Gilligan are collectively referred to herein as the “Director Defendants.”2

        39.     Mr. Richards, Mr. Ferree, Ms. Van Straten, Mr. Fletcher, Ms. Arent, Mr. Gilligan,

and certain John/Jane Does are collectively referred to herein as the “Officer/Employee

Defendants.”3

        40.     Argent Trust Company (“Argent”), is a corporation organized and existing under

the laws of the State of Tennessee, with its principal place of business in Atlanta, Georgia. From

January 1, 2014 through the Petition Date, Argent served as ESOP Trustee.

        41.     Stout Risius Ross, Inc., is a corporation organized and existing under the laws of

the State of Michigan, with its principal place of business in Farmington Hills, Michigan. From

at least July 16, 2012, Stout Risius Ross, Inc. acted as a service provider to Reliance and Argent,

as appropriate, as trustee of the ESOP.

        42.     Stout Risius Ross, LLC, is a limited liability company organized and existing

under the laws of the State of Michigan, with its principal place of business in Farmington Hills,

Michigan. Stout Risius Ross, LLC acted as a service provider to Argent, as trustee of the ESOP.

                                          NON-PARTIES

        43.     George William Wurtz III is a former member of the PDC Board and the Appvion

Board from July 2011. Mr. Wurtz was jointly appointed to the PDC Board and the Appvion

Board by the then Chief Executive Officer of Appvion and PDC, and the ESOP Trustee, Argent.

Mr. Wurtz is presently the Chief Executive Officer of Appvion Holding Corp.



2
    Even though Mr. Gilligan is no longer a defendant in this Revised Second Amended
    Complaint, he remains defined as a “Director Defendant” as referenced herein.


                                                15
              Case 18-50955-MFW       Doc 108       Filed 07/02/19    Page 16 of 136



        44.     The Principal Financial Group (“The Principal”), acted as a record-keeper to

handle the accounting related to the ESOP.

        45.     Reliance Trust Company (“Reliance”) served as trustee from the ESOP until

December 31, 2013.

        46.     Maureen Cosgrove is or was formerly an employee of Argent.

        47.     Marc Hansberger is or was formerly an employee of Argent.

        48.     Stephen Martin is or was formerly an employee of Argent and was formerly an

employee of Reliance Trust Company

        49.     Howard Kaplan is or was formerly an employee of Argent and was formerly an

employee of Reliance Trust Company.

        50.     Mark Shorthouse is or was formerly an employee of Argent.

        51.     David Williams is or was formerly an employee of Argent.

        52.     Phil Buchanan is or was formerly an employee of Argent.

        53.     From July 15, 2013 through July 14, 2017, Scott Levine was an employee of

Stout and was involved in the preparation of the December 2013 FMV, June 2014 FMV,

December 2014 FMV, June 2015 FMV, December 2015 FMV, June 2016 FMV, December 2016

FMV, and June 2017 FMV.

        54.     Cara Davis is or was formerly an employee of Stout.

        55.     Robert S. Socol is or was formerly an employee of Stout.

        56.     Aziz El Tahch is or was formerly an employee of Stout.

        57.     From July 10, 2014 through July 14, 2017, Isiah Aguilar was an employee of

Stout and was involved in the preparation of the June 2014 FMV, December 2014 FMV, June



3
    Even though Mr. Gilligan is no longer a defendant in this Revised Second Amended


                                               16
               Case 18-50955-MFW        Doc 108       Filed 07/02/19   Page 17 of 136



2015 FMV, December 2015 FMV, June 2016 FMV, December 2016 FMV, and June 2017 FMV.

                                  JURISDICTION AND VENUE

         58.     The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and

1334(b) and Article XV of the Plan of Liquidation. This adversary proceeding is a core

proceeding under 28 U.S.C. § 157(b).

         59.     Plaintiff consents to the entry of final orders or judgments by this Court if it is

determined that this Court, absent consent of the parties, cannot enter final orders or judgments

consistent with Article III of the United States Constitution.

         60.     Venue is proper before this Court pursuant to 28 U.S.C. §§ 1408 and 1409.

                 ALLEGATIONS OF FACT APPLICABLE TO ALL CLAIMS

I.       OVERVIEW OF THE DEBTORS’ BUSINESS

         A.      DESCRIPTION OF THE DEBTORS’ OPERATIONS AND HISTORY

         61.     Prior to their bankruptcy filing on October 1, 2017 (the “Petition Date”), Appvion

and its subsidiaries and affiliates, namely Debtor PDC Capital Corporation, Debtor Appvion

Receivables Funding I LLC and Debtor APVN Holdings LLC (collectively with PDC, the

“Debtors”), formerly headquartered in Appleton, Wisconsin, were a leading manufacturer of

specialty, high value added coated paper products with a long corporate history in the United

States dating back to the early 1900s. Through a series of mergers and acquisitions over the

course of the last century, the Appleton Coated Paper Company began to develop and produce

carbonless paper, acquired pulp and paper mills, and eventually became Appvion on May 9,

2013.

         62.     In addition to its headquarters in Appleton, Wisconsin, Appvion had



     Complaint, he remains defined as a “Officer/Employee Defendants” as referenced herein.


                                                 17
             Case 18-50955-MFW        Doc 108       Filed 07/02/19      Page 18 of 136



manufacturing facilities in West Carrollton, Ohio, and Roaring Springs, Pennsylvania.

       63.     Appvion’s business was organized into two operating divisions: carbonless

(“Carbonless” or the “Carbonless Business”) and thermal (“Thermal” or the “Thermal

Business”), referring to the type of paper produced by each division.

       64.     The thermal paper segment developed and produced substrates for the transaction

and item identification markets and accounted for approximately 60% of the Debtors’ net sales in

2016. Between 2011 and 2016, the thermal market expanded at a 2% compound average growth

rate, with annual rates ranging from increases of 1% to 3%.

       65.     The carbonless paper segment included carbonless, security and other specialty

paper products and accounted for approximately 40% of the Debtors’ net sales in 2016. The

market for carbonless paper products had been in decline since 1994 as a result of greater use of

competing technologies, including digital laser, inkjet and thermal printers, and electronic

communications. Between 2011 and 2016, the North American carbonless paper market declined

by approximately 7-11% annually and, as of the Petition Date, the decline was expected to

continue at this rate over the next several years. Worldwide, the market for carbonless paper had

also declined approximately 3-6% per year.

       66.     On November 9, 2001, the Debtors’ employees purchased the predecessor to

Appvion ( i.e., Appleton Papers Inc.) from its parent company, Arjo Wiggins, through the use of

an employee stock ownership plan.

       67.     In late 2001, over 90% of the Debtors’ employees invested nearly $107 million in

an employee stock ownership plan. On November 9, 2001, the ESOP’s participants (“ESOP

Participants”) contributed $107 million that was used by the ESOP to purchase 10,684,372

shares of the common stock of PDC, representing 100% of the outstanding shares of PDC. PDC




                                               18
             Case 18-50955-MFW         Doc 108       Filed 07/02/19   Page 19 of 136



simultaneously used all the proceeds from the sale of common stock, together with the proceeds

of a senior credit facility, senior subordinated notes, a deferred payment obligation and available

cash, to finance the purchase of the Debtors from Arjo Wiggins.

       68.     Prior to the Petition Date, PDC owned 100% of the common stock of Appvion.

Prior to the Petition Date, Appvion only had one class of common stock.

       69.     As of November 9, 2001, the Debtors had approximately 2,500 employees. As of

May 28, 2017, the Debtors had approximately 1,388 employees, representing a decrease of 45%.

       70.     As of the Petition Date, the Debtors employed approximately 1,350 employees.

As of the Petition Date, approximately 450 of the Debtors’ employees were part-time or full-

time, salaried employees and approximately 915 were full-time, hourly employees.

       71.     In August 2015, Appvion completed the sale of assets primarily used in the

development, manufacture and sale of microencapsulation materials by the former Encapsys

segment of the Debtors (the “Encapsys Business”) to Rise Acquisition LLC. In a written

statement dated August 4, 2015, Richards is attributed as saying that “the success and growth

potential of the Encapsys business earned an attractive purchase price. Appvion chose to extract

the value of Encapsys now as a way to significantly reduce company debt and gain financial

flexibility to invest in its technical papers and coatings business.” http://www.appvion.com/en-

us/Documents/Historical%20News/News_Release_Sale_Encapsys_Aug_4_2015.pdf                 Richards

additionally said “[w]ith an improved balance sheet, we will gain financial strength and

flexibility to focus on our paper and coatings business and to pursue opportunities to expand our

business and product portfolio.” Id.

       72.     Upon information and belief, the Encapsys sale was approved by Appvion Board

without a vote by ESOP participants.




                                                19
             Case 18-50955-MFW         Doc 108       Filed 07/02/19   Page 20 of 136



       B.        THE DEBTORS’ ORGANIZATIONAL STRUCTURE

       73.       PDC, a Wisconsin corporation, is the ultimate parent company of the Debtors and,

prior to the Petition Date, was owned in its entirety by the ESOP. Prior to the Petition Date, PDC

did not conduct any business apart from undertaking matters incidental to its ownership of the

stock of its subsidiaries, matters relating to the ESOP, and actions required to be taken under

ancillary acquisition agreements.

       74.       PDC Capital, a Wisconsin corporation, is a wholly-owned subsidiary of PDC and

a parent company to Arjo Wiggins. Prior to the Petition Date, PDC Capital did not conduct any

business apart from undertaking matters incidental to its ownership of the stock of its subsidiary.

       75.       Arjo Wiggins, a corporation incorporated in Bermuda, is a 20% owned subsidiary

of PDC Capital. Arjo Wiggins is not a Debtor and prior to the Petition date, it had no assets and

no operations.

       76.       Appvion, a Delaware corporation, is a wholly-owned subsidiary of PDC, and the

parent company of Appvion Canada, Appvion Receivables, APVN, and Appvion Netherlands.

Prior to the Petition Date, Appvion was the major operating company and manufacturer of the

Debtors’ products. Appvion also employed the majority of the Debtors’ employees. In May

2013, Appleton Papers Inc. changed its name to Appvion, Inc.

       77.       Appvion Canada, a limited Canadian corporation, is a wholly owned subsidiary of

Appvion and prior to the Petition Date, was an operating entity based in Toronto, Ontario.

Appvion Canada was not a Debtor.

       78.       Appvion Receivables, a Delaware limited liability company, is a wholly owned

subsidiary of Appvion and prior to the Petition Date, had no assets and no operations. Appvion

Receivables was the seller of certain of the accounts receivable of the Debtors under its Account

Receivable Securitization (as defined below).


                                                20
              Case 18-50955-MFW        Doc 108       Filed 07/02/19   Page 21 of 136



       79.      APVN, a Delaware limited liability company, is a wholly owned subsidiary of

Appvion and was a 1% owner of the stock of Appvion Netherlands, which, prior to the Petition

Date, had no operations.

       80.      On the Petition Date, Appvion Netherlands, a subsidiary of Appvion and APVN

founded in May 2014, also filed a voluntary petition for relief under chapter 11 of the

Bankruptcy Code. Prior to the Petition Date, Appvion Netherlands never conducted any

operations.

II.    EMPLOYEE OWNERSHIP AT APPVION

       A.       THE ESOP STRUCTURE

       81.      Through the ESOP, Appvion allowed its employees to own its equity shares of

Appvion as part of the Debtors’ retirement plan. The Debtors’ retirement savings plan had two

components: (i) a 401(k) fund that permitted participants with the ability to make pre-tax

contributions for investment purposes through the deferral of a percentage of their compensation;

and (ii) a separate tax-qualified employee stock ownership plan designed to invest primarily in

the common stock of PDC. Subject to certain IRS limitations, employees could defer, on a pre-

tax basis, a percentage of their pay to the 401(k) fund, to the ESOP, or to a combination of both.

       82.      Deferrals directed to the ESOP accumulated in a short-term interest-bearing

account within the ESOP trust until the next FMV Determination Date. These deferrals and the

interest earned on these amounts were used to purchase shares of PDC common stock based

upon the FMV Determination of the price of a share of PDC common stock as determined on the

FMV Determination Date preceding or following the date on which the participant made the

deferrals, whichever was lower.

       83.      The Debtors matched ESOP participants’ deferrals up to a maximum of 6% of

their total compensation.


                                                21
             Case 18-50955-MFW        Doc 108        Filed 07/02/19   Page 22 of 136



       84.     Because PDC’s common stock was one of the investment options of the 401(k)

plan, the structure here is sometimes referred to as a “KSOP.”

       85.     When an ESOP participant retired, or otherwise terminated his or her employment

with Appvion, the ESOP participant became eligible to be paid the value of the stock held in

their individual account, pursuant to the terms of the ESOP. In making these distributions, the

ESOP would thereby re-purchase the PDC common stock held for the benefit of the departing

ESOP participant, using contributions made by current ESOP participants, as well as funds

borrowed by the Debtors which in turn were funded from cash on hand as well as from money

borrowed from third-party lenders.

       86.     The manner in which the ESOP made distributions to an ESOP participant varied

depending on whether the distribution was due to retirement, disability, resignation, dismissal, or

permanent layoff.

       87.     For retired employees, the ESOP would begin to make distributions no later than

the end of the plan year following the year of retirement. Depending in part on the wishes of the

ESOP participant, the ESOP Committee (as defined herein) could make distributions in a series

of annual installments over a period of no longer than five years, could accelerate these

distribution payments, or could make a single lump-sum payment.

       88.     Each distribution made to an ESOP participant was made in cash at the then-

current fair market value of all of the PDC common stock (“FMV”).

       89.     Because PDC was wholly-owned by the ESOP, and because no PDC common

shares were publicly traded, the ESOP required the ESOP Trustee to secure a determination of

the FMV (a “FMV Determination”) from an independent appraiser twice per year, on June 30

and December 31 each year (each respectively, a “FMV Determination Date”).




                                                22
               Case 18-50955-MFW       Doc 108        Filed 07/02/19   Page 23 of 136



         90.     According to the Appvion ESOP Guide,

         The term fair market value means the price that a willing buyer would pay a
         willing seller for a company’s stock. It assumes that both the buyer and seller are
         knowledgeable about the company and that neither one has an obligation to buy
         or sell the stock.

         In determining a company’s fair market value, the appraiser must consider all
         facts considered relevant.… factors that often affect value include a company’s
         size, growth, profitability, financing arrangements, market position, and risks
         relating to its business. The company’s customers, suppliers, management,
         workforce, and facilities, relative to their competitors, may also be considered.

         Furthermore, a company’s value may be influenced by the current and future state
         of the company’s industry and prospects for the economy as a whole.

         To determine a company’s fair market value, an appraiser may consider several
         approaches. Two of the most commonly used valuation approaches considered by
         the appraiser are the market approach and the income approach …

Appvion ESOP Guide, at Part I – P. 9.

         91.     The FMV Determination was essentially an opinion of the enterprise value of

PDC and its subsidiaries, including Appvion.

         B.      ADMINISTRATION OF THE ESOP AND THE ESOP TRUST

         92.     Effective May 28, 2014, Argent was the trustee of the ESOP Trust. The ESOP

Committee approved the hiring of Argent and that decision was later ratified by the Appvion

Board.

         93.     On May 26, 2015, Argent entered into engagement letters with Appvion

amending and restating the March 22, 2014 agreement by and between Reliance and Appleton

Papers, Inc. See Argent Engagement Letter dated May 26, 2015 (MLB_01044).

         94.     Between April 1, 2013 and May 28, 2014, the trustee of the ESOP Trust was

Reliance. Prior to April 1, 2013, the trustee of the ESOP Trust was State Street Global Advisors

(together with Argent and Reliance, each an “ESOP Trustee”).

         95.     Pursuant to the Appvion, Inc. Employee Stock Ownership Trust agreement for the


                                                 23
             Case 18-50955-MFW        Doc 108       Filed 07/02/19   Page 24 of 136



Appvion, Inc. Employee Stock Ownership Trust (the “ESOP Trust”), effective as of August 3,

2015, Argent, as the ESOP Trustee, held the ESOP’s assets, including, without limitation, 100%

of the common shares of PDC.

       96.     The ESOP Trust’s assets also included cash from contributions by ESOP

participants. Participating employees contributed cash from rollovers from other tax-qualified

benefit plans, such as 401(k) or profit sharing plans, and deferrals from employees’ eligible pay.

The ESOP Trustee would then use the cash contributions to either purchase shares of PDC

common stock, and/or to pay out ESOP participants who leave the ESOP or elect to move money

from investments in PDC common stock to other investment options in the 401(k) fund pursuant

to a so-called “diversification election.” The value of the PDC common stock is allocated to

individual accounts of the ESOP participants. When participants retire, leave employment for

other reasons, or make a diversification election, they were eligible to be paid the value of the

vested PDC common stock in their individual account.

       97.     Pursuant to Section 8.1 of the ESOP, an ESOP administrative committee (“ESOP

Committee”) was established to assist and oversee the ESOP Trustee. The ESOP Committee

provided direction and input to the ESOP Trustee and was responsible for making discretionary

decisions concerning the operation of the ESOP. Until July 31, 2017, the ESOP Committee was

comprised of five members of the Debtors’ executive team. From time to time, the members of

the ESOP Committee included Messrs. Richards, Ferree, Gilligan, Ms. Van Stratten, and Ms.

Arent as well as certain John Does. Effective August 9, 2017, Grant Lyon became the sole

member of the ESOP Committee.

       98.     Argent received payments totaling $35,996 in the ninety (90) days prior to the

Petition Date from Appvion, Inc. as follows: (i) $17,979 on August 10, 2017, and (ii) $18,017 on




                                               24
             Case 18-50955-MFW        Doc 108       Filed 07/02/19   Page 25 of 136



September 5, 2017. See D.I. 266, Question 3, at 17. Additionally, Argent received $200,000

annually from Appvion from May 26, 2015.

       99.     Argent, as ESOP Trustee, hired a number of advisors to assist it in performing its

duties to the ESOP.

       100.    Amongst Argent’s duties to the ESOP was determining the FMV of the common

stock of PDC owned by the ESOP Trust. To assist it in determining the FMV, Argent retained

Stout to provide valuation services. Stout had provided valuation services to Reliance, as ESOP

Trustee, since before 2013.

       101.    The terms and scope of Stout’s services were confirmed in writing at various

times over the course of Stout’s engagement by each ESOP Trustee.

       102.    Stout entered into a June 20, 2013 letter (the “June 2013 Stout Engagement

Letter”) by and between Reliance, as ESOP Trustee. (MLB_01959) The June 2013 Stout

Engagement Letter provided that Stout would provide certain financial advisory services to

Reliance, solely in Reliance’s capacity as ESOP Trustee.

       103.    The June 2013 Stout Engagement Letter stated that the

       engagement objectives and scope to consist of the determination of the Fair
       Market Value of the common stock of Appvion, Inc. (“Appvion” or the
       “Company”) as of June 30, 2013 and December 31, 2013 collectively, the
       “Valuation Dates.”). We understand that our valuation analysis will be used for
       annual reporting and plan administration purposes by the [ESOP Trustee]. We
       will report solely to [Reliance], notwithstanding that [Appvion] will pay all fees
       for our work.

       In accordance with [ERISA]…, for purposes of this engagement, we define the
       term “Fair Market Value” as the price at which an asset would change hands
       between a willing buyer and a willing seller when the former is not under any
       compulsion to buy and the latter is not under any compulsion to sell, and both
       parties are able, as well as willing, to trade and are well-informed about the asset
       and the market for the asset…

       104.    The June 2013 Stout Engagement Letter defines the “company” as Appvion, Inc.



                                               25
             Case 18-50955-MFW         Doc 108       Filed 07/02/19    Page 26 of 136



(MLB_01959) The June 2013 Stout Engagement Letter states as follows:



       In order for us to maximize the value of our work and to keep the project on
       schedule, It Is important for us to be provided with information we request from
       the Company promptly. Additionally, if the Company is or becomes aware of
       other relevant information necessary to the proper completion of this engagement,
       the Company agrees to provide us with this information.

       Specifically, the Company acknowledges that the successful delivery of our
       services, and the fees charged, are dependent on (i) the Company's timely and
       effective completion of its responsibilities, (II) the accuracy and completeness of
       the assumptions and information provided to us, and (iii) timely decisions and
       required approvals.

(MLB_01959).

       105.    The June 2013 Stout Engagement Letter also states:

       Our fees for the services described in this letter will be a fixed fee of $100,000 for
       the Valuation Dates, plus reasonable out-of-pocket expenses, and will be paid by
       the Company. This fee estimate Includes the time required to issue the written
       report and analysis, as well as giving a presentation to the Trustee. Any
       subsequent work, including but not limited to, consultations with your advisors,
       testimony or preparation for testimony, etc., will be billed at our standard hourly
       rates.

       ...

       We understand that the Company will pay our fees and expenses for work on this
       matter and, therefore, we request that the enclosed copy of this letter be signed by
       an officer of the Company and returned to us.

(MLB_01959).

       106.    The June 2013 Stout Engagement Letter also provided that by executing that

engagement letter, Appvion was indicating its agreement to all of certain Professional Terms

attached to the June 2013 Stout Engagement Letter.

       107.    Mr. Ferree executed the June 2013 Stout Engagement Letter on behalf of

Appvion. (MLB_01959).

       108.    Stout entered into subsequent engagement letters with Argent with respect to


                                                26
           Case 18-50955-MFW         Doc 108       Filed 07/02/19   Page 27 of 136



FMV Determinations that contained substantially similar text as the June 2013 Stout

Engagement Letter cited in the preceding paragraphs. See Stout Engagement Letter dated May

18, 2015 (concerning FMV Determinations as of June 30, 2015 and December 31, 2015)

(MLB_01945); Stout Engagement Letter dated January 28, 2016 (concerning FMV

Determinations as of June 30, 2016 and December 31, 2016) (MLB_01938); Stout Engagement

Letter dated May 3, 2017 (concerning FMV Determinations as of June 30, 2017 and December

31, 2017) (MLB_01978).

       109.    Stout periodically sent Appvion invoices for its preparation of FMV reports from

2013 through 2017. Appvion remitted payments to Stout as set forth in Figure 2 below

                    Figure 2: Schedule of Payments by Appvion to Stout

          Payment Date                  Payment Amount                     Check #
Between 1/9/14 and 7/8/14                      $52,660.00                 Unknown
Between 7/8/14 and 1/8/15                      $51,660.29                 Unknown
1/8/15                                         $25,000.00           Application of Retainer
1/26/15                                        $33,639.37                  1972234
6/30/15                                        $87,500.00           Application of Retainer
7/13/15                                        $88,350.00                  1977474
Between 8/7/15 and 1/11/16                     $30,233.12                 Unknown
7/6/16                                         $25,000.00           Application of Retainer
Between 7/6/16 and 1/10/17                     $25,735.33                 Unknown
Between 1/10/17 and 6/12/17                    $50,978.13                 Unknown
7/7/17                                         $25,937.60                  1999525
8/10/17                                        $25,535.87                 Unknown
TOTAL                                         $522,229.71

Source: App015959; App015964; App015966; App015971; App015977-78; App015984; D.I.

266, Question 3, at 190.

       110.    In sum, Stout sought and received payments of $522,229.71 from Appvion, a

Delaware corporation, between 2014 – 2017.

       111.    In addition to engaging Stout to assist with the FMV Determination, Argent hired

The Principal to serve as record-keeper to handle the accounting related to the ESOP, and to


                                              27
            Case 18-50955-MFW         Doc 108       Filed 07/02/19   Page 28 of 136



ensure that the ESOP was run in accordance with the laws and regulations that govern employee

stock ownership plans under the Employee Retirement Income Security Act of 1974 (“ERISA”),

29 U.S.C. §§ 1001-1461.

       C.     THE SIGNIFICANCE OF THE TWICE ANNUAL FMV DETERMINATION

       112.   The biannual FMV Determination served several crucial functions, related both to

the administration of the ESOP, and to the operation of the Debtors’ businesses. For this reason,

the FMV Determinations had a fundamental impact on determining the overall financial well-

being of the Debtors, and Appvion in particular.

       113.   Since prior to June 2013, Stout’s valuations were utilized by the ESOP Trustee for

a number of purposes in addition to its annual reporting and ESOP administration obligations.

For instance, Stout’s FMV Determination was used by the Debtors, their boards of directors, and

the Debtors’ management to:

                  a. determine the per-share price at which ESOP participants made
                     contributions to the ESOP;

                  b. determine the per-share price at which the ESOP made distributions to
                     ESOP participants in connection with participant hardship withdrawals,
                     participant diversification elections, employee terminations, retirement
                     benefits, and employee loan requests;

                  c. estimate the FMV of redeemable PDC common stock for the purposes of
                     estimating the ultimate redemption liability, financial projections, cash
                     flow projections, liability management, financial reporting and others;

                  d. estimate the upcoming repurchase obligations under the ESOP; and

                  e. determine the fair market value of phantom units for the purposes of long
                     term incentive compensation under the Appvion, Inc. Long-Term
                     Incentive Plan, the long-term restricted stock unit plan and other
                     nonqualified deferred compensation with the Debtors’ non-employee
                     directors.

       114.   Prior to the Petition Date, PDC honored its repurchase obligations. Prior to the

Petition Date, the Debtors’ corporate finance personnel prepared forecasts of PDC’s repurchase


                                               28
            Case 18-50955-MFW         Doc 108       Filed 07/02/19   Page 29 of 136



obligations, taking into account projections of ESOP participants’ retirement, death, permanent

disability, or termination of employment. Provided that the employee was at least 55 years of age

with 10 years of participation in the ESOP, the Debtors’ KSOP also permitted employees to

diversify his or her account balance. This option permitted eligible participants to divest a

portion of the PDC common stock held in their ESOP accounts, and to instead avail of other

investment options in the Debtors’ 401(k) plan. Such an exercise of diversification rights would

trigger a repurchase obligation on the part of PDC.

       115.     Because the ESOP itself frequently did not have sufficient cash from employee

contributions to cover the cost of distributions, the ESOP borrowed the money necessary to fund

the repurchase of PDC common shares within specific timeframes and at the applicable FMV,

from PDC.

       116.     Since the satisfaction of PDC’s repurchase obligations required PDC to provide

the cash to the ESOP, and since PDC was merely a holding company without cash-generating

operations, PDC borrowed funds from Appvion in order to satisfy its repurchase obligations.

PDC borrowed these funds from Appvion under one or more intercompany lending transactions.

In turn, Appvion, from time to time, in the three years prior to the Petition Date borrowed money

from its lenders to fund its loans to PDC for the repurchase obligations. In this way, the

repurchase obligations imposed by the ESOP on the Debtors are inextricable from the Debtors’

own finances.

       117.     Further, because the per-share cost of each distribution incurred by the ESOP was

established exclusively by the FMV Determinations by Stout (and adopted by Argent), those

FMV Determinations played a dispositive role in the Debtors’ insolvency, including the

insolvency of Appvion.




                                               29
              Case 18-50955-MFW       Doc 108       Filed 07/02/19   Page 30 of 136



       118.     For these reasons, these twice annual FMV Determinations had a fundamental and

direct impact on the financial well-being of the ESOP and, by extension, of the Debtors

themselves.

       119.     An artificially high valuation of PDC common stock benefited former ESOP

participants that were still receiving ESOP distributions at the time of the inflated valuation,

because such participants received an unjust premium over the true FMV.

       120.     Because the value of the distributions made by the ESOP was determined by the

prevailing FMV at the time of the distribution, Officer/Employee Defendants and Director

Defendants were incentivized to ensure that the FMV was maximized. This was because the

Debtors compensated the Officer/Employee Defendants and Director Defendants primarily in

three ways.

       121.     First, effective January 3, 2010, Appvion adopted a long-term restricted stock

unit (“RSU”) plan to award key management employees with future cash payments based on

FMV Determinations. All stock units awarded under this plan vested three years after the date

they were awarded, and the cash value of the PDC common stock awarded was paid on the date

of vesting. Because the compensation ultimately received by executives under this plan

depended directly on the FMV Determination as of the vesting date, and because Stout (in

conjunction with the ESOP Trustee) was responsible for the FMV Determination, Stout’s FMV

Determination directly impacted the compensation received by the recipients of stock awards

under this plan. See, e.g., Dec. 2015 FMV, at 6.

       122.     Second, the Debtors had a non-qualified deferred compensation plan that awarded

non-employee members of their boards of directors with phantom stock units. This deferred

compensation was paid in five equal annual cash installments following the conclusion of a




                                               30
           Case 18-50955-MFW           Doc 108       Filed 07/02/19   Page 31 of 136



director’s service on the applicable board of directors. The value of these cash installments

depended on the FMV Determination. Because the compensation ultimately received by

directors under this plan depended directly on the FMV Determination as of the installment date,

and because Stout (in conjunction with the ESOP Trustee) was responsible for the FMV

Determination, Stout’s FMV Determinations directly impacted the compensation received by the

recipients of stock awards under this plan. See, e.g., Dec. 2015 FMV, at 6. In addition, the

Debtors also had a nonqualified excess plan, under which certain highly-compensated officers

could elect to defer their compensation on a pre-tax basis, and accumulate earnings in an amount

up to 50% of their base salary and/or 75% of their annual performance-based incentive pay.

       123.    Third, the Debtors adopted a long-term incentive plan (“LTIP”) that awarded

synthetic equity units to employees, which were awarded at prices based on the most recent

FMV Determination by Stout (and adopted by Argent). Because the compensation ultimately

received by employees under this plan depended directly on the FMV Determination as of the

award date, and because Stout (in conjunction with the ESOP Trustee) was responsible for the

FMV Determination, Stout’s FMV Determinations directly impacted the compensation received

by the recipients of stock awards under this plan. See, e.g., Dec. 2015 FMV, at 6.

       124.    Thus, the Officer/Employee Defendants and Director Defendants had a vested

interest in ensuring that the FMV of PDC’s common stock was maximized for each period when

the director or officer received a payment as a result of an equity award granted pursuant to the

plans described in paragraphs immediately preceding.

III.   THE DEBTORS’ PREPETITION CAPITAL STRUCTURE

       125.    Prior to the Petition Date, the Debtors reported their financial information on a

consolidated basis. As of August 31, 2017, the last reporting period prior to the Petition Date, the

Debtors’ books and records reflected total assets of approximately $381 million. As of that same


                                                31
            Case 18-50955-MFW            Doc 108      Filed 07/02/19   Page 32 of 136



date, the Debtors’ current liabilities totaled approximately $75 million and the Debtors’ long-

term liabilities totaled $640.9 million, the latter consisting of approximately $112 million in

accrued pension obligations, $65 million of trade and other accrued obligations, and $482

million of long-term debt obligations.

       126.    Prior to the Petition Date, the Debtors’ primary sources of liquidity and capital

resources included cash provided by operations and credit available under its $75 million

revolving credit facility and $24 million accounts receivable securitization facility.

       127.    As of the Petition Date, a total of approximately $490 million was owed to the

Debtors’ pre-petition lenders under the Senior Secured Credit Facility and Second Lien Notes.

       A.      SENIOR SECURED CREDIT FACILITY

       128.    On June 28, 2013, Appvion entered into a $435 million senior secured credit

facility (the “Senior Secured Credit Facility”), which included a $335 million first lien term loan

facility (the “Term Loan”) and a $100 million revolving credit facility (the “Revolving Credit

Facility”), pursuant to that certain Credit Agreement dated as of June 28, 2013 by and among

Appvion and PDC, as borrowers, and other parties thereto. As of the Petition Date, the Debtors

owed $240.8 million, including accrued and unpaid interest of $0.6 million, under the Senior

Secured Credit Facility.

       B.      SECOND LIEN NOTES

       129.    On November 19, 2013, Appvion issued $250 million aggregate principal amount

of Second Lien Notes. The Second Lien Notes were scheduled to mature on June 1, 2020. As of

the Petition Date, the Debtors owed approximately $257.5 million, which includes accrued and

unpaid interest of approximately $7.5 million, on the Second Lien Notes.

       C.      ACCOUNTS RECEIVABLE SECURITIZATION

       130.    On June 4, 2014, the Debtors entered into the Accounts Receivable Securitization


                                                 32
               Case 18-50955-MFW               Doc 108         Filed 07/02/19      Page 33 of 136



Facility, with a commitment size of $30.0 million. As of the Petition Date, approximately $24

million was owed under this securitization.

         D.         OTHER INDEBTEDNESS AND OBLIGATIONS

         131.       On August 8, 1997, the Debtors issued $6 million aggregate principal amount of

its Village of Combined Locks, Wisconsin Variable Rate Demand Industrial Development

Revenue Bonds, Series 1997 pursuant to that certain Secured Variable Rate Industrial

Development Bonds Due 2027 (the “Industrial Development Bonds”). As of the Petition Date,

approximately $6 million was owed under the Industrial Development Bonds. Prior to the

Petition Date, the Debtors were the borrower under a term loan with the State of Ohio due May

2019 (the “Ohio Loan”). As of the Petition Date, $544,047 was owed under the Ohio Loan. The

Debtors had approximately $2.2 million in pending workers’ compensation claims as of the

Petition Date.

         E.         PENSION PLAN OBLIGATIONS

         132.       Each of the Debtors was a contributing sponsor of the Appvion, Inc. Retirement

Plan (the “Pension Plan”), 29 U.S.C. § 1301(a)(13), or a member of the contributing sponsor’s

controlled group, 29 U.S.C. § 1301(a)(14). The Pension Plan was covered by Title IV of ERISA.

Figure 3 below reflects the total projected benefit obligation of the Debtors’ defined benefit

pension plans that exceeded the fair value of the plan assets at various points in time.

          Figure 3: Total Projected Underfunded Pension Obligation ($ in thousands)

                     12/29/12   6/30/13   12/28/13   6/29/14    1/3/15   7/5/15   1/2/16    7/3/16    12/31/16   7/2/17


 Defined Benefit     137,081    127,824   66,143     54,598     93,052   93,141   106,400   107,128   112,600    112,067
 Obligations that
Exceeded the Fair
Value of Pension
  Plan Assets




                                                         33
            Case 18-50955-MFW        Doc 108       Filed 07/02/19   Page 34 of 136



See PDC Form 10-K for the year ended December 29, 2012, at 45; PDC Form 10-Q for the

quarter ended June 30, 2013, at 4; PDC Form 10-K for the year ended December 28, 2013, at 46;

PDC Form 10-Q for the quarter ended June 29, 2014, at 3; PDC Form 10-K for the year ended

January 3, 2015, at 42; PDC Form 10-Q for the quarter ended July 5, 2015, at 3; PDC Form 10-K

for the year ended January 2, 2016, at 13; PDC Form 10-Q for the quarter ended July 3, 2016, at

3; PDC Form 10-K for the year ended December 31, 2016, at 12; PDC Form 10-Q for the quarter

ended July 2, 2017, at 2.

       F.      INTERCOMPANY INDEBTEDNESS

       133.    As described more fully herein, all ESOP/PDC common share activities,

including issuance, deferrals, redemptions, and accretion, were recorded by PDC. Cash to fund

ESOP redemption activities was loaned to the ESOP by PDC. Since inception of the ESOP in

2001, employee withdrawals were significantly larger than employee contributions.

       134.    On June 11, 2004, Appleton Papers Inc. (now Appvion, Inc.) was given a

promissory note by PDC, in the original principal amount of $167,006,667 (the “Intercompany

Note”). See App000002.

       135.    On November 20, 2013, an Intercompany Promissory Note Distribution and

Payoff Letter was executed by Mr. Fletcher for Appvion, Inc. and PDC. See App000002-03. In

connection therewith, Appvion purported to make a non-cash distribution to PDC in the

aggregate amount of the Note and PDC acknowledged receipt of the distribution and further

acknowledged that it is simultaneously using the distribution to satisfy all amounts owing to

Appvion. Id. Both Appvion and PDC therein acknowledged and agreed that, as of the date

thereof, the Note was satisfied and cancelled. Id.; see also PDC Form 10-K for the year ended

January 2, 2016, at 43.

       136.    Neither of the Minutes of the November 7, 2013 meeting of the Appvion Board


                                              34
            Case 18-50955-MFW          Doc 108        Filed 07/02/19   Page 35 of 136



(App004845) nor Minutes of the December 4-5, 2013 meeting of the Appvion Board

(App006599) specifically reflect any discussion of the Intercompany Note or the payoff thereof.

Additionally, the PDC Board’s November 11, 2013 resolutions approving the 2013 refinancing

of certain indebtedness (App05664) specifically approve of the terms of the payoff of the

Intercompany Note in November 2013.

       137.    The Debtors reported a net income of $17.7 million for fiscal year 2013, and

reported a net loss of $148.5 million for fiscal year 2012.

       138.    After the intercompany Note was forgiven, PDC and Appvion established an

interest-bearing intercompany lending arrangement (the “Intercompany Loans”), recorded via

ledger entries, by which loans were made by Appvion to PDC. See PDC Form 10-K for the year

ended January 2, 2016, at 43. The proceed of such Intercompany Loans was established in order

to fund required distributions from PDC to the ESOP.

       139.    In connection with its bankruptcy filing, PDC filed its schedules of assets and

liabilities. See D.I. 267. As part of those schedules of assets and liabilities, PDC listed Appvion

as a holder of a general unsecured claim against PDC in the amount of $30,603,411. See D.I.

267, Claim #678770.

IV.    THE DEBTORS’ PRE-PETITION CORPORATE GOVERNANCE

       A.      ELECTION OF DIRECTORS

       140.    The Debtors’ corporate governance structure granted PDC’s Chief Executive

Officer outsized, if not virtually unilateral, control over the nomination to and removal of

directors from the PDC board. This control derived from the voting agreements entered into

between PDC and the ESOP Trust.

       141.    On November 9, 2001, PDC and the ESOP Trust (then known as Appleton Papers

Inc. Employee Stock Ownership Trust) entered into a security holders agreement (the “PDC


                                                 35
           Case 18-50955-MFW         Doc 108      Filed 07/02/19   Page 36 of 136



Security Holders Agreement”) which sets forth the manner in which the members of the PDC

Board are nominated and appointed.

       142.   The PDC Security Holders Agreement ensured that not a single director could be

elected to the PDC Board without the approval of PDC’s Chief Executive Officer. Under the

PDC Security Holders Agreement, the ESOP Trust agreed to vote all of its shares of PDC

common stock on and after January 1, 2005, to elect to PDC’s board, four individuals nominated

by PDC’s Chief Executive Officer and three individuals jointly nominated by the ESOP Trust

and PDC’s Chief Executive Officer.

       143.   In their successive capacities as ESOP Trustees, State Street Global Advisors,

Reliance, and Argent voted the PDC common shares held in the ESOP Trust for the election of

certain directors of the PDC Board consistent with the PDC Security Holders Agreement.

       144.   The PDC Security Holders Agreement also ensured that no director serving on the

PDC Board could be removed without the approval of PDC’s Chief Executive Officer. The PDC

Security Holders Agreement provides that directors nominated by joint nomination may only be

removed by mutual agreement of the ESOP Trust and PDC’s Chief Executive Officer.

       145.   From time to time, Mr. Murphy, Mr. Gilligan, Mr. Roberts, Mr. Richards, and/or

Ms. Seifert were nominated by Mr. Richards and/or Mr. Gilligan, each as PDC’s then Chief

Executive Officer, and elected to the PDC Board. Mr. Carter, Mr. Laurino, Mr. Suwyn and/or

Mr. Wurtz were jointly nominated by Mr. Richards and/or Mr. Gilligan and the ESOP Trust, and

elected to the PDC Board.

       146.   On November 9, 2001, PDC, Appvion (then known as Appleton Papers Inc. and

Appleton Investments LLC entered into a security holders agreement (the “Appvion Security

Holders Agreement”) which sets forth the manner in which the members of the Appvion Board




                                             36
            Case 18-50955-MFW        Doc 108       Filed 07/02/19   Page 37 of 136



are nominated and appointed. Under the Appvion Security Holders Agreement, PDC agreed to

vote all of its shares of Appvion common stock on and after January 1, 2005, to elect to

Appvion’s board, four individuals nominated by Appvion’s Chief Executive Officer and three

individuals jointly nominated by PDC (controlled by its Chief Executive Officer) and Appvion’s

Chief Executive Officer. Since Mr. Richards and Mr. Gilligan each served simultaneously as

Chief Executive Officer of both PDC and Appvion, each had near unilateral control over the

appointment of directors to the Appvion Board.

       147.   Upon information and belief, PDC voted the Appvion common shares held by it

for the election of certain directors of the Appvion Board consistent with the Appvion Security

Holders Agreement.

       148.   The Appvion Security Holders Agreement also provides that jointly nominated

directors may only be removed by mutual agreement of PDC and Appvion’s Chief Executive

Officer.

       149.   From time to time, Mr. Murphy, Mr. Gilligan, Mr. Roberts, Mr. Richards, and/or

Ms. Seifert were nominated by Mr. Richards and/or Mr. Gilligan, each as Appvion’s then Chief

Executive Officer, and elected to the Appvion Board. Mr. Carter, Mr. Laurino, Mr. Suwyn

and/or Mr. Wurtz were jointly nominated by Mr. Richards and/or Mr. Gilligan and by PDC,

whose management was controlled by then then Chief Executive Officer.

       B.     OVERSIGHT AND COMPOSITION OF DIRECTOR AND EXECUTIVE COMPENSATION

       150.   Prior to the Petition Date, the PDC Board and/or the Appvion Board had a

compensation committee(s) responsible for authorizing the compensation of their respective

Chief Executive Officer subject to ratification by the PDC Board and/or the Appvion Board,

approving the compensation of the named executive officers based on the recommendations of

the Chief Executive Officer and reviewing the compensation of the other executive officers. The


                                              37
           Case 18-50955-MFW           Doc 108      Filed 07/02/19   Page 38 of 136



PDC Board and/or the Appvion Board’s compensation committee(s) also had authority for

administration of the Long-Term Incentive Plan and the Long-Term Restricted Stock Unit Plan.

Effective January 1, 2017, members of the PDC Board and/or the Appvion Board’s

compensation committee(s) included: Mr. Wurtz, Mr. Roberts and Ms. Seifert. Mr. Wurtz served

as the compensation committee chair.

       151.    Prior to the Petition Date, the PDC Board and/or the Appvion Board had

corporate governance committee(s) for the purpose of developing, recommending and evaluating

best corporate governance practices applicable to the Debtors, including those related to director

compensation, nomination of directors, election of members to board committees and board

education and practices. Effective January 1, 2017, members of the PDC Board and/or the

Appvion Board’s compensation committee(s) included: Ms. Seifert, Mr. Gilligan, Mr. Roberts

and Mr. Wurtz. Ms. Seifert serves as the corporate governance committee(s) chair.

       152.    Executives’ compensation each year consisted of several components. These

included: a basic salary; RSU awards (referring to the grant value of RSUs granted in that fiscal

year); Stock Appreciation Rights (“SARs”) awards; earnings due to changes in the executive’s

pension value and nonqualified deferred earnings; bonuses; and other types of compensation,

which included life insurance, company match and company retirement contributions to the

KSOP, and the appreciation value of previously-granted RSUs that vested in that fiscal year.

Several of these components depended directly on the value of PDC common stock as calculated

by Stout (and adopted by Argent) twice each year. Collectively, therefore, a substantial

proportion of Management’s compensation each year was directly determined by the FMV

Determinations over which Management had control.

       153.    Specifically, the per-share grant value of RSU awards granted in the preceding




                                               38
             Case 18-50955-MFW        Doc 108       Filed 07/02/19   Page 39 of 136



fiscal year was equivalent to the most recent FMV Determination performed by Stout (and

adopted by Argent). The appreciation value of RSUs that vested in the preceding fiscal year was

the difference between the RSUs’ grant value, and their value on the date of vesting. The RSUs’

value on the date of vesting was equivalent to the most recent FMV Determination performed by

Stout (and adopted by Argent).

        154.    The value of the SAR awards was determined by the applying the Black-Scholes

valuation methodology to the most recent stock price calculated by Stout (and adopted by

Argent).

        155.    The per-share grant value of awards under the LTIP was equivalent to the most

recent FMV Determination performed by Stout (and adopted by Argent) at the time the awards

were granted. The appreciation value of LTIP awards that vested in the preceding fiscal year was

the difference between the awards’ grant value, and their value on the date of vesting. The

awards’ per-share value on the date of vesting was equivalent to the most recent FMV

Determination performed by Stout (and adopted by Argent).

        156.    Because the value of each of these components was directly related to the FMV

Determinations, this mechanic gave the D&Os an ongoing and constant interest in inflating the

FMV Determinations for their personal gain. Management’s ability to oversee the valuations

which directly affected their personal compensation each year presents yet another blatant

conflict of interest.

        C.      EXECUTIVE COMPENSATION BETWEEN 2013 – 2016

                1.      Richards

        157.    Richards’ executive compensation until his retirement in 2015 was heavily

dependent on Stout’s valuations. Figure 4 below reflects his compensation in his last three years

of employment by the Debtors.


                                               39
           Case 18-50955-MFW         Doc 108       Filed 07/02/19    Page 40 of 136



                    Figure 4: Richards’ Compensation Between 2013 - 2015

                                                             2013         2014           2015
Salary                                                     $800,000    $815,385       $800,000
SARs Value                                                 $644,670    $692,010       $690,272
RSU Value                                                  $649,350    $674,375       $698,500
Changes in pension value and nonqualified deferred         $126,139    $420,646       $124,408
compensation earnings
Non-equity incentive plan compensation                     $102,400    $492,800       $ -
Other compensation                                         $497,210    $86,709        $2,995,387

Percentage of Compensation Directly Dependent on           46%         42%            39%
Stout’s FMV Determinations

See PDC Form 10-K for the year ended December 28, 2013, at 99; PDC Form 10-K for the year

ended January 3, 2015, at 97; PDC Form 10-K for the year ended January 2, 2016, at 89.

        158.   The bulk of Richards’s “other compensation” in 2015 was due to his retirement

on December 31, 2015. This consisted of, inter alia, $600,560 in RSU payments and $64,069 in

SARs.

               2.      Gilligan

        159.   Gilligan’s executive compensation until his retirement was heavily dependent on

Stout’s valuations. Figure 5 below reflects his compensation during 2014 to 2016 by the Debtors.

                    Figure 5: Gilligan’s Compensation Between 2014 - 2016

                                                            2014          2015          2016
Salary                                                    $223,077     $447,596       $575,769
SARs Value                                                $138,200     $432,692       $709,050
RSU Value                                                 $130,400     $429,560       $811,800
Changes in pension value and nonqualified deferred        $ -          $ -            $465
compensation earnings
Non-equity incentive plan compensation                    $82,707      $ -            $ -
Other compensation                                        $43,070      $74,699        $38,485

Percentage of Compensation Directly Dependent on          43%          62%            71%
Stout’s FMV Determinations

See PDC Form 10-K for the year ended January 3, 2015, at 97; PDC Form 10-K for the year



                                              40
           Case 18-50955-MFW          Doc 108      Filed 07/02/19    Page 41 of 136



ended January 2, 2016, at 89; Form 10-K for the year ended December 31, 2016, at 83.

              3.      Ferree

       160.   Ferree’s executive compensation until his retirement was heavily dependent on

Stout’s valuations. Figure 6 below reflects his compensation during 2013 to 2016 by the Debtors.

                   Figure 6: Ferree’s Compensation Between 2013 - 2016

                                               2013          2014         2015          2016
Salary                                      $430,154      $440,308     $432,000       $432,000
SARs Value                                  $188,500      $202,710     $203,350       $139,200
RSU Value                                   $193,050      $195,000     $201,300       $159,900
Changes in pension value and                $48,415       $85,771      $(7,547)       $70,690
nonqualified deferred compensation
earnings
Non-equity incentive plan compensation      $33,036       $159,667     $ -            $ -
Other compensation                          $190,200      $48,053      $47,321        $37,354

Percentage of Compensation Directly         35%           36%          46%            36%
Dependent on Stout’s FMV
Determinations

See PDC Form 10-K for the year ended December 28, 2013, at 99; PDC Form 10-K for the year

ended January 3, 2015, at 97; PDC Form 10-K for the year ended January 2, 2016, at 89; Form

10-K for the year ended December 31, 2016, at 83.

              4.      Van Straten

       161.   Van Straten’s executive compensation was heavily dependent on Stout’s

valuations. Figure 7 below reflects her compensation from 2013 to 2016 by the Debtors.




                                              41
           Case 18-50955-MFW          Doc 108      Filed 07/02/19    Page 42 of 136



                   Figure 7: Van Straten Compensation Between 2013 - 2016

                                               2013          2014         2015           2016
Salary                                      $243,846      $276,442     $286,423       $330,385
SARs Value                                  $60,320       $69,000      $65,296        $139,200
RSU Value                                   $70,200       $65,000      $66,000        $159,900

Changes in pension value and                $ -           $50,695      $(1,436)       $23,498
nonqualified deferred compensation
earnings
Non-equity incentive plan compensation      $15,606       $83.515      $ -            $ -
Other compensation                          $52,149       $26,872      $25,131        $21,570

Percentage of Compensation Directly         29%           23%          30%            44%
Dependent on Stout’s FMV
Determinations

See PDC Form 10-K for the year ended December 28, 2013, at 99; PDC Form 10-K for the year

ended January 3, 2015, at 97; PDC Form 10-K for the year ended January 2, 2016, at 89; Form

10-K for the year ended December 31, 2016, at 83.

              5.       Arent

       162.   Arent’s executive compensation until her retirement was heavily dependent on

Stout’s valuations. Figure 8 below reflects her compensation from 2013 to 2015 by the Debtors.

                     Figure 8: Arent’s Compensation Between 2013 - 2015

                                                                2013        2014        2015
Salary                                                        $283,462    $290,481    $282,000
SARs Value                                                    $82,940     $90,870     $90,948
RSU Value                                                     $87,750     $89,375     $92,400
Changes in pension value and nonqualified deferred            $27,753     $211,511    $117,370
compensation earnings
Non-equity incentive plan compensation                        $19,956 $96,558         $ -
Other compensation                                            $102,774 $29,989        $650,889

Percentage of Compensation Directly Dependent on Stout’s      28%         22%         22%
FMV Determinations

See PDC Form 10-K for the year ended December 28, 2013, at 99; PDC Form 10-K for the year

ended January 3, 2015, at 97; PDC Form 10-K for the year ended January 2, 2016, at 89.


                                              42
            Case 18-50955-MFW        Doc 108       Filed 07/02/19   Page 43 of 136



       163.   The bulk of Arent’s “other compensation” in 2015 was due to her retirement on

December 31, 2015. This consisted of, inter alia, $79,528 in RSU payments and $8,442 in SARs.

       D.     NON-EMPLOYEE DIRECTOR COMPENSATION

       164.   Starting in 2013, cash compensation to members of the PDC Board and Appvion

Board who are not employees of Appvion, PDC or any of their subsidiaries, consisted of $55,000

in annual retainer fees and $15,000 annually for serving as the chairman of the Audit Committee,

$10,000 annually for serving as the chairman of the Compensation Committee or $7,500 for

serving as the chairman of the Corporate Governance Committee. See PDC Form 10-K for the

year ended December 28, 2013, at 110.

       165.   Director fees are paid quarterly in arrears of the services provided. See PDC Form

10-K for the year ended December 28, 2013, at 110.

       166.   Directors also received deferred compensation of $55,000 awarded in units which

track PDC common stock. See PDC Form 10-K for the year ended December 28, 2013, at 110.

Deferred compensation was calculated and accrued for six-month calendar periods of service

beginning January 1 and July 1 using the PDC common stock price determined by the ESOP

trustee as of the ESOP valuation date coincident with or most recently preceding such date of

payment. Id. If a director joined or ceased to be a director during the six-month period, the

deferred compensation is prorated for the time served as a director. Id. The deferred

compensation was paid upon cessation of service as a director in five annual cash installments,

with each installment equal to one-fifth of the director’s units and the first installment paid

following the next semi-annual share price determination. Id. The value of the installment

payment was be determined by the PDC common stock price in effect at the time of payment. Id.

       167.   On March 7, 2013, the Appvion Board adopted the Appvion, Inc. Non-Employee

Director Deferred Compensation Plan to formalize the terms of the plan. See PDC Form 10-K for


                                              43
            Case 18-50955-MFW           Doc 108       Filed 07/02/19    Page 44 of 136



the year ended December 28, 2013, at 110.

       E.      ESOP PARTICIPANT INVOLVEMENT IN CORPORATE DECISION-MAKING

       168.    Neither the PDC Security Holders Agreement nor the Appvion Security Holders

Agreement permits the ESOP participants to directly elect members of the PDC Board and the

Appvion Board, or permit ESOP participants to select the ESOP Trustee. Thus, ESOP

Participants are unable to exert control over the management of the Debtors’ business or even the

affairs of the ESOP.

       169.    The PDC Security Holders Agreement also prohibits Appvion from issuing

capital stock to any person other than PDC or making, or permitting any of Appvion’s

subsidiaries to make, any acquisition in a single transaction or series of related transactions with

a fair market value in excess of $100 million, in each case without the prior written consent of

PDC.

       170.    Section 4.3 of the ESOP Agreement permits ESOP participants to direct the

ESOP Trustee as to the exercise of any shareholder voting rights attributable to shares of PDC

common stock allocated to his or her accounts under the ESOP as it relates to approval or

disapproval of any corporate merger or consolidation, recapitalization, reclassification,

liquidating, dissolution, sale of substantially all of the assets of a trade or business or such other

transactions that may be prescribed by regulation.

       171.    Argent and Stout participated, from time to time, in an Appvion Committee also

known as the Argent Trust ESOP Services Committee. During these meetings, Argent and Stout

met to review each FMV Determination before it became final and was forwarded to the

Debtors. Argent and Stout also reviewed and discussed matters related to the Debtors’

businesses, the Debtors’ projections, the Debtors’ strategic initiatives, the Debtors’ executive

leadership, and other matters related to the Debtors.


                                                 44
            Case 18-50955-MFW        Doc 108          Filed 07/02/19   Page 45 of 136



        172.    From time to time, employees of Argent and/or Stout participated in PDC Board

and Appvion Board meetings, and meetings of subcommittees thereof. Figure 9 below reflects

the occurrence of certain Appvion Board and PDC Board meetings since e2014, and outside

participants.

          Figure 9: Appvion Board / PDC Board Meetings, and Outside Participants

Board       Board     Meeting       Meeting              Stout          Argent             Citation
            Committee Date          Location             Participant(s) Participant(s)
Appvion     N/A       5/7/14        Appleton, WI                        Steve Martin (at   App006119
                                                                        Reliance)
Appvion     N/A         5/28/14     Appleton, WI                        Steve Martin (at   App006122
                                                                        Reliance)
Appvion     N/A         6/23/14     Appleton, WI                        Steve Martin (at   App006123
                                                                        Reliance)
PDC         N/A         8/17/14     Telephonic                          Steve Martin       App007150
PDC         N/A         9/18/14     Chicago, IL                         Steve Martin       App007150
                                                                        Marc Hansberger
PDC         N/A         9/22/14     Telephonic                          Steve Martin       App007153
Appvion     N/A         8/6/14      Appleton, WI                        Steve Martin       App007161
                                                                        Marc Hansberger
Appvion     N/A         8/17/14     Telephonic                          Steve Martin       App007164
Appvion     N/A         8/6/14      Chicago, IL                         Steve Martin       App007165
                                                                        Marc Hansberger
Appvion     N/A         9/22/14     Telephonic                          Steve Martin       App007167
PDC         N/A         11/11/14    Telephonic                          Steve Martin       App008233
PDC         N/A         11/14/14    Telephonic                          Steve Martin       App008234
PDC         N/A         12/14/14    Telephonic                          Steve Martin       App008236
                                                                        Marc Hansberger
PDC         N/A         3/10/15     Naples, FL                          Steve Martin       App008238
                                                                        Marc Hansberger
PDC         N/A         4/15/15     Telephonic                          Steve Martin       App008239
                                                                        Marc Hansberger
Appvion     N/A         6/3/15      Telephonic           Isaiah Aguilar Steve Martin       App008240
PDC                                                                     Marc Hansberger
Appvion     N/A         6/22/15     Telephonic                          Steve Martin       App008242
PDC                                                                     Marc Hansberger
Appvion     N/A         6/22/15     Chicago, IL          Scott Levine   Steve Martin       App008244
PDC                                                                     Marc Hansberger
Appvion     N/A         7/27/15     Telephonic                          Steve Martin       App008247
PDC                                                                     Marc Hansberger
Appvion     Ad Hoc      7/28/15     Telephonic                          Marc Hansberger    App008249
PDC         Committee
Appvion     Ad Hoc      7/29/15     Telephonic                          Marc Hansberger    App008258
PDC         Committee
Appvion     N/A         8/12/15     Appleton, WI                        Steve Martin       App010293


                                                 45
           Case 18-50955-MFW        Doc 108       Filed 07/02/19   Page 46 of 136



                                                                   Marc Hansberger
Appvion   N/A          9/21/15     Telephonic                      Marc Hansberger   App010296
Appvion   N/A          9/24/15     Telephonic                      Steve Martin      App010297
Appvion   N/A          10/20/15    Telephonic                      Steve Martin      App010298
Appvion   N/A          10/20/15    Telephonic                      Steve Martin      App010529
Appvion   N/A          11/11/15-   Appleton, WI                    Steve Martin      App010530
                       11/12/15
Appvion   N/A          11/20/15    Telephonic                      Steve Martin      App010533
Appvion   N/A          2/6/16      Telephonic                      Marc Hansberger   App013562
Appvion   N/A          2/22/16     Telephonic                                        App011534
Appvion   N/A          3/8/16 –    Naples, FL                      Steve Martin      App011764
                       3/9/16
Appvion   N/A          4/21/16     Telephonic                      Steve Martin      App011767
                                                                   Marc Hansberger
Appvion   N/A          5/10/16 –   Roaring                         Steve Martin      App010783
                       5/11/16     Spring, PA                      Marc Hansberger
Appvion   N/A          6/14/16     Telephonic                      Steve Martin      App010786
                                                                   Marc Hansberger
Appvion   N/A          6/21/16     Telephonic                                        App010787
PDC
Appvion   N/A          8/9/16      Telephonic                                        App012124
Appvion   N/A          9/12/16     Telephonic                                        App012127
Appvion   N/A          8/9/16      Chicago, IL                     Steve Martin      App012128
                                                                   Marc Hansberger
Appvion   N/A          11/8/16 –   Appleton, WI                    Steve Martin      App013557
                       11/9/16
Appvion   N/A          12/12/16    Telephonic                      Marc Hansberger   App013560
Appvion   N/A          1/16/17     Telephonic                      Marc Hansberger   App013561
PDC
Appvion   N/A          2/15/17     Telephonic                                        App013563
Appvion   N/A          3/14/17 –   Appleton, WI                    Steve Martin      App013737
                       3/15/17                                     Marc Hansberger
Appvion   N/A          5/10/17 –   Appleton, WI                    Steve Martin      App012926
                       5/11/17
Appvion   N/A          6/20/17     Chicago, IL                                       App012929


V.     THE MEMBERS OF THE APPVION BOARD AND PDC BOARD WERE
       AWARE OF THE ABJECT FAILURE OF THE MANAGEMENT TO CREATE
       RELIABLE, ACHIEVABLE FINANCIAL PROJECTIONS

       173.   The financial demise of Appvion and the abject failure of the Debtors’

management to create reliable, non-inflated, financial projections was well known to the

members of the Appvion Board and PDC Board. The members of the Appvion Board and PDC

Board were updated by Management on a regular basis, and actively participated in the vetting



                                             46
           Case 18-50955-MFW           Doc 108       Filed 07/02/19   Page 47 of 136



process of these projections through board activities as well as through the activities of the Audit

Committee.

       174.       Debtors’ senior management persistently refused to bring their financial

projections closer to the realm of achievability, and the Debtors’ had a demonstrated track record

of repeatedly missing projections. The projections’ disconnect from reality was such that the

Appvion Board and the PDC Board either had to have been complicit in the projections’, or

grossly negligent in the discharge of their fiduciary duties in failing to address the fundamental

deficiencies represented by them.

       175.    When it appeared that the Debtors would miss their financial projections, nearly

every year, Management identified certain “gap” projects to try to artificially make up the

shortfall. The Appvion Board was kept appraised by Management concerning the need for these

“gap” projects.

       176.    From mid-2013 through the Petition Date, the Audit Committee, as applicable,

with the assistance of certain members of management and Argent, regularly reviewed and

discussed the Debtors’ financial performance, including reviewed EBITDA results and forecasts,

discussed earnings, results of operations, Audit enterprise-wide risk management, the content

and disclosures contained in PDC’s Forms 10-K, instances where performance for a given period

did not meet expectations or was disappointing, and detailed results for the Thermal, Carbonless

and Encapsys® business segments.

       177.       In May 5, 2014 Audit Committee update, the Audit Committee cautioned that as

an implication of the ESOP Capital Structure was “[t]he risk of maintaining the current ESOP

capital structure is that participant redemption payments divert cash from growth opportunities

and debt repayments…” App006037. The Audit Committee also cautioned that the highly




                                                47
           Case 18-50955-MFW          Doc 108       Filed 07/02/19   Page 48 of 136



leveraged capital structure presented covenant compliance risk. App006037.

       178.    In an August 11, 2015 Audit Committee update, the Audit Committee identified

as risks for 2015-2016 the highly leveraged capital structure and the implications of ESOP

Capital Structure. (App008064, at App008068) The risk description noted that “[t]he risk of

maintaining the current ESOP capital structure is that participant redemption payments divert

cash from growth opportunities and debt repayments.” The same update was given by the Audit

Committee in an August 8, 2016 presentation. (App010681).

       179.    In an August 8, 2017 Audit Committee update, the Audit Committee identified as

risks for 2017-2018 (App012831-32) the highly leveraged capital structure and the implications

of ESOP Capital Structure. The risk description noted that “[t]he risk of maintaining the current

ESOP capital structure is that participant redemption payments divert cash from growth

opportunities and debt repayments.” Id.

       180.    From mid-2013 through the Petition Date, the Appvion Board and PDC Board, as

applicable, with the assistance of certain members of management and Argent, regularly

reviewed and discussed the Debtors’ financial performance, EBITDA results and forecasts, cash

follow and volume projections, both by individual business line and as a whole, five-year

strategic business plans, target gap strategic initiatives, earnings, results of operations, Audit

enterprise-wide risk management, the content and disclosures contained in PDC’s Forms 10-K,

Audit Committee reports, compensation committee reports, governance committee reports,

ESOP Committee reports, ESOP distributions, historical and then current updates on legal

diversification elections and payments as well as distribution elections and payments to ESOP

plan participants, annual business plan against targets, EBITDA adjustments, annual

performance against the annual incentive plan targets, executive incentive plan, liquidity,




                                               48
             Case 18-50955-MFW          Doc 108      Filed 07/02/19   Page 49 of 136



biannual share prices as calculated by Stout.

VI.     STOUT’S FMV DETERMINATIONS

        A.      THE PROCESS BY WHICH STOUT PREPARED ITS FMV DETERMINATIONS

        181.    Because Stout was the only firm engaged by the ESOP Trustee to determine the

FMV of PDC common stock, and because there was no public market for PDC common stock,

Stout worked closely with and ultimately relied on financial projections and other input from

Debtors’ management in order to determine the FMV. Debtors’ senior management played a

crucial role in the process.

        182.    Management was also the almost exclusive source of the financial data (including

projections) on which Stout relied to prepare its valuations. Officer/Employee Defendants’ deep

involvement in Stout’s valuation process allowed those Officer/Employee Defendants to

manipulate Stout’s FMV Determinations for their personal gain. Further, because

Officer/Employee Defendants and Director Defendants had a vested interest in maximizing the

FMV of PDC common stock calculated by Stout (and adopted by Argent), Officer/Employee

Defendants’ paramount role in the development of the inputs to the valuation process also

represented a blatant conflict of interest.

        183.    Stout was fully aware that the financial projections it received from Debtors’

senior management were wildly inflated. Because Stout periodically received detailed financial

information about the Debtors’ projections and financial performance for valuation purposes, it

strains credulity that Stout was unaware of the Debtors’ track record of missing projections, and

that the Debtors’ business had virtually no chance of actually meeting the projections prepared

set by senior management. As explained more fully below, instead of seeking more reliable

projections from management, or employing other valuation methodologies that did not require it

to rely on unreliable data, Stout elected to compensate for the risk intrinsic to the inflated


                                                49
           Case 18-50955-MFW          Doc 108       Filed 07/02/19     Page 50 of 136



projections by knowingly manipulating key aspects of its valuations.

       184.   Prior to the time at which each FMV Determination was due (i.e. at least on a

semi-annual basis), Stout received financial projections, financial results, business performance

data, and other due diligence items from Officer/Employee Defendants Stout relied on the

information provided by Officer/Employee Defendants to carry out FMV Determination. In the

course of preparing its FMV Determination, Stout met with certain members of management to

request due diligence items, and to generally discuss the FMV Determination report being

prepared. Stout’s FMV Determination reports state that during these meetings, certain

Officer/Employee Defendants would discuss the operations, financial condition, future prospects,

and projected operations and performance of the Debtors.

       185.   Notably, certain Officer/Employee Defendants also intimately involved

themselves in the identification and selection of comparable companies, for use by Stout (and

adopted by Argent) for one of its primary valuation methodologies. See, e.g., June 2016 FMV, at

29 (“We searched several sources and held discussions with management to identify guidelines

public companies that are sufficiently similar to Carbonless and Thermal to render the Guideline

Company Method relevant for application to our analysis.”).

       186.   Stout relied on two primary valuation methodologies, which it used together, with

equal weighting, to calculate the “Fair Market Value” of the PDC common stock. These

methodologies were: (i) the Guideline Company Method (the “Guideline Company Method”),

whereby the value of a company is estimated by comparing it to similar public companies; and

(ii) the Discounted Cash Flow Method (“DCF Method”), which estimates the value of a

company based on the subject company’s earning capacity.




                                               50
            Case 18-50955-MFW         Doc 108       Filed 07/02/19   Page 51 of 136



         187.   According to the FMV Determinations, in addition to the two aforementioned

approaches, Stout also considered using the Transaction Method, which values companies based

upon the terms, prices and conditions of sales of companies in the industry. Stout determined not

to use a transaction based method because there was an insufficient number of transactions in the

industry with public disclosure of financial terms to allow for meaningful conclusions to be

drawn.

         188.   Stout applied the foregoing valuation methodologies to separately determine the

value of Debtors’ Carbonless and Thermal Businesses by themselves. Stout then determined the

FMV of PDC common stock by combining these two individual valuations. In doing so, the

FMV Determinations fail to account for the non-production costs of the business that is not

allocable to either the Carbonless or Thermal Businesses, such as overhead and other corporate

costs.

         189.   According to its FMV Determination reports, Stout relied principally on the

following sources of information to calculate the FMV of PDC’s common stock:

                1. The PDC’s financial statements filed with the SEC;

                2. The PDC’s internally-prepared financial statements, including internally-
                prepared financial statements for the Carbonless Business, Thermal Business and
                Encapsys Business;

                3. The PDC’s internally-prepared balance sheets;

                4. Financial projections prepared by PDC’s management, including financial
                projections for the Carbonless Business, Thermal Business and Encapsys
                Business;

                5. Discussions with certain members of PDC’s senior management regarding the
                operations, financial condition, future prospects, and projected operations and
                performance of the Debtors;

                6. Publicly available information and financial data on publicly traded companies
                considered similar to the Debtors from an investment risk/return perspective; and



                                               51
            Case 18-50955-MFW        Doc 108       Filed 07/02/19   Page 52 of 136



              7. Other information and conducted other studies, analyses, and investigations as
              Stout deemed appropriate.

See, e.g., June 2015 FMV, at 3; Dec. 2015 FMV, at 3; June 2016 FMV, at 3; Dec. 2016 FMV, at

3; June 2017 FMV, at 3.

       B.     STOUT’S DETERMINATION OF THE FAIR MARKET VALUE OF PDC COMMON
              STOCK

       190.   As of June 2013, Stout opined that the FMV of PDC’s common stock was $17.85

per share. See Paperweight Development Corp., Valuation of Common Stock as of June 30,

2013, issued: July 15, 2013 (the “June 2013 FMV”), at 53.

       191.   As of December 2013, Stout opined that the FMV of PDC’s common stock was

$16.25 per share. See Paperweight Development Corp., Valuation of Common Stock as of

December 31, 2013, issued January 10, 2014 (the “Dec. 2013 FMV”), at 57.

       192.   As of June 2014, Stout opined that the FMV of PDC’s common stock was $16.30

per share. See Paperweight Development Corp., Valuation of Common Stock as of June 30,

2014, issued: July 10, 2014 (the “June 2014 FMV”), at 58.

       193.   As of December 2014, Stout opined that the FMV of PDC’s common stock was

$11.00 per share. See Paperweight Development Corp., Valuation of Common Stock as of

December 31, 2014, issued January 14, 2015 (the “Dec. 2014 FMV”), at 63.

       194.   As of June 2015, Stout opined that the FMV of PDC’s common stock was $12.90

per share. See Paperweight Development Corp., Valuation of Common Stock as of June 30,

2015, issued: July 28, 2015 (the “June 2015 FMV”), at 57.

       195.   As of December 2015, Stout opined that the FMV of PDC’s common stock was

$12.30 per share. See Paperweight Development Corp., Valuation of Common Stock as of

December 31, 2015, issued January 15, 2016 (the “Dec. 2015 FMV”), at 57.

       196.   As of June 2016, Stout opined that the FMV of PDC’s common stock was $13.70


                                              52
             Case 18-50955-MFW       Doc 108      Filed 07/02/19   Page 53 of 136



per share. See Paperweight Development Corp., Valuation of Common Stock as of June 30,

2016, issued July 11, 2016 (the “June 2016 FMV”), at 53.

       197.    As of December 2016, Stout opined that the FMV of PDC’s common stock was

$10.35 per share. See Paperweight Development Corp., Valuation of Common Stock as of

December 31, 2016, issued January 13, 2017 (the “Dec. 2016 FMV”), at 39.

       198.    As of June 2017, Stout opined that the FMV of PDC’s common stock was $6.85

per share. See Paperweight Development Corp., Valuation of Common Stock as of June 30,

2017, issued July 14, 2017 (the “June 2017 FMV”), at 39.

       199.    Figure 10 below reflects Stout’s opinion of the PDC common stock share price

over time.

              Figure 10: FMV Determinations of the PDC Common Stock Price




June 2017 FMV, at 38.


                                             53
                 Case 18-50955-MFW       Doc 108       Filed 07/02/19   Page 54 of 136



           C.       STOUT’S DETERMINATION OF THE FAIR MARKET VALUE OF THE PDC
                    COMMON STOCK SHARES WAS SUSCEPTIBLE TO MANIPULATION, AND WAS
                    WILDLY INFLATED AND FLAWED.

           200.     For the period June 2013 through June 2017, the FMV of PDC’s common stock,

as determined by Stout (and adopted by Argent), ranged from $17.85 per share to $6.85 per

share.

           201.     For the period June 2013 through June 2017, the FMV of PDC’s common stock,

as determined by Stout (and adopted by Argent), is inconsistent with the Debtors’ financial

performance and market indicators during the same period.

           202.     These deviations between Stout’s FMV of PDC’s common stock and other

financial and market data are pronounced for the period June 2013 through June 2017. During

that period the FMV of PDC’s common stock as calculated by Stout is higher than other

available data affecting the Debtors’ valuation would suggest.

           203.     The inflated projections prepared by Debtors’ senior management are primarily

responsible for the disconnect between Stout’s FMV Determinations and the Debtors’ financial

reality.        Stout was fully aware that the projections it received from management were

unjustifiably inflated and unreliable.       Instead of pressing management for more reliable

projections on which to base its FMV Determinations in limited instances, Stout attempted to

compensate for the unreliability (and implicitly, the risk) reflected in the projections by tweaking

various aspects of its valuation methodologies. These adjustments were inconsistent between

different FMV Determinations, and often lacked any business justification. Many of the errors in

the FMV Determinations detailed below are therefore not the result of mere academic

disagreement over the most prudent way to value the Debtors’ business, but rather adjustments

that Stout knowingly made to compensate for the unreliable financial projections it was provided

and chose to rely on. In this way, Stout knowingly aided and abetted the D&O Defendants’


                                                  54
           Case 18-50955-MFW          Doc 108       Filed 07/02/19   Page 55 of 136



breaches of fiduciary duty.

       204.    Similarly, because Argent was tasked with determining the fair value of PDC

common stock on a biannual basis, Argent is equally responsible for the purposeful and knowing

manipulation of the valuations of PDC’s common stock. Like Stout, it is untenable that Argent

could have been unaware of the unjustifiably inflated optimistic projections the Debtors’ senior

management provided, and of Stout’s inconsistent efforts to account for the unreliability of these

projections.

       205.    There are several decisions and methodologies employed by Stout (and adopted

by Argent) to arrive at the inflated FMV of PDC’s common stock.

               1.     The Stout Valuations Failed to Include Material Indebtedness By
                      Only Including Certain Interest-Bearing Debts, But Not Other
                      Liabilities

       206.    Stout’s FMV Determinations exclude material indebtedness by only including

certain interest bearing debts. Stout’s FMV Determinations included the obligations with respect

to the following debt instruments in the amount outstanding as of the date thereof: (i) Term Loan

(listed as “First Lien Notes” in each FMV Determination report); (ii) Revolving Credit Facility;

(iii) Ohio Loan; (iv) Second Lien Notes; (v) Industrial Revenue Bonds; (vi) Columbia County,

Wisconsin Forgivable Note. See Dec. 2013 FMV, at 86; June 2014 FMV, at 87; Dec. 2014 FMV,

at 92; June 2015 FMV, at 83; Dec. 2015 FMV, at 83; June 2016 FMV, at 79; Dec. 2016 FMV, at

64; and June 2017 FMV, at 64.

       207.    Stout even undercounted the amount owed in respect of the Second Lien Notes as

follows in Figure 11 by accepting Debtors’ management’s downward adjustment of the principal

amount to account for “unamortized discounts.”




                                               55
                 Case 18-50955-MFW                       Doc 108       Filed 07/02/19          Page 56 of 136



                                 Figure 11: Variance Between Principal Amount of
                               Second Lien Notes and Debt Obligation Used by Stout
                                                 ($ in thousands)
              12/31/13         6/30/14        12/31/14       6/30/15         12/31/15       6/30/16         12/31/16       6/30/17

Principal           $250,000       $250,000      $250,000        $250,000       $250,000        $250,000       $250,000        $250,000
Amount
Amount              $246,253       $246,518      $246,701        $246,982       $247,230        $247,490       $247,763        $248,047
Used by
Stout
Difference          ($3,747)       ($3,482)       ($3,299)       ($ 3,018)       ($2,770)       ($ 2,510)       ($2,237)       ($1,953)


See Dec. 2013 FMV, at 86; June 2014 FMV, at 87; Dec. 2014 FMV, at 92; June 2015 FMV, at

83; Dec. 2015 FMV, at 83; June 2016 FMV, at 79; Dec. 2016 FMV, at 64; and June 2017 FMV,

at 64.

             208.      Moreover, even though Stout listed the Revolving Credit Facility on the schedule

of Interest-Bearing Debt, Stout excluded the amounts owed under the Revolving Credit Facility

for the FMV Determinations for December 2015 through June 2017. See Dec. 2015 FMV, at 52;

June 2016 FMV, at 48; Dec. 2016 FMV, at 36; and June 2017 FMV, at 36.

             209.      Stout’s FMV Determinations also did not include certain liabilities of the Debtors

even though those obligations appeared on the Debtors’ internal monthly balance sheets as

“long-term liabilities.” These “long-term liabilities” related to the following: (i) underfunded

pension obligations; (ii) non-pension postretirement obligations; (iii) compensation obligations;

(iv) workers compensation obligations; (v) accrued insurance obligations; (vi) accrued taxes

obligations; (vii) due on accounts receivable securitization; and (viii) other obligations (the

“Excluded Liabilities”). Compare Dec. 2013 FMV, at 86; June 2014 FMV, at 87; Dec. 2014

FMV, at 92; June 2015 FMV, at 83; June 2015 FMV, at 83; Dec. 2015 FMV, at 83; June 2016

FMV, at 79; Dec. 2016 FMV, at 64; and June 2017 FMV, at 64, with PDC Form 10-K for the

year ended December 28, 2013 at 59; PDC Form 10-Q for the quarter ended June 29, 2014,

2014, at 9; PDC Form 10-K for the year ended January 3, 2015, at 56; PDC Form 10-Q for the



                                                                  56
            Case 18-50955-MFW          Doc 108      Filed 07/02/19   Page 57 of 136



quarter ended July 3, 2016, at 10; PDC Form 10-Q for the quarter ended July 5, 2015, at 9; PDC

Form 10-K for the year ended January 2, 2016, at 52; PDC Form 10-Q for the quarter ended July

3, 2016, at 10; PDC Form 10-K for the year ended December 31, 2016, at 47; PDC Form 10-Q

for the quarter ended July 2, 2017, at 8.

       210.    Stout’s failure to include underfunded pension obligations resulted in the

exclusion at between $93.1 million and $112.6 million in liabilities from July 2015 through July

2017. Compare June 2015 FMV, at 83; Dec. 2015 FMV, at 83; June 2016 FMV, at 79; Dec.

2016 FMV, at 64; and June 2017 FMV, at 64, with PDC Form 10-Q for the quarter ended July 5,

2015, at 3; PDC Form 10-K for the year ended January 2, 2016, at 13; PDC Form 10-Q for the

quarter ended July 3, 2016, at 3; PDC Form 10-K for the year ended December 31, 2016, at 12;

PDC Form 10-Q for the quarter ended July 2, 2017, at 2.

       211.    Even in the earlier years, Stout failed to account for the underfunded pension

obligations resulted in the exclusion at between $66.1 million and $93.1 million in liabilities

from December 28, 2013 until January 3, 2015. Compare Dec. 2013 FMV, at 86; June 2014

FMV, at 87; Dec. 2014 FMV, at 92 with PDC Form 10-K for the year ended December 28, 2013,

at 19; PDC Form 10-K for the year ended January 3, 2015.

       212.    Upon information and belief, on May 26, 2016, the ESOP Committee discussed

the Debtors’ underfunded pension liability and whether Stout should include this liability in its

FMV Determinations. Upon information and belief, Ferree was tasked with discussion the

underfunded pension with Stout following the ESOP Committee’s May 26, 2016 meeting.

       213.    Stout’s failure to include non-pension postretirement obligations, compensation

obligations, workers compensation obligations, accrued insurance obligations, accrued taxes

obligations, due on accounts receivable securitization, and other obligations resulted in the




                                               57
                  Case 18-50955-MFW                     Doc 108         Filed 07/02/19           Page 58 of 136



exclusion at between $39.7 million and $44.9 million in liabilities from July 2015 through July

2017. Compare June 2015 FMV, at 83; Dec. 2015 FMV, at 83; June 2016 FMV, at 79; Dec.

2016 FMV, at 64; and June 2017 FMV, at 64, with PDC Form 10-Q for the quarter ended July 5,

2015, at 9; PDC Form 10-K for the year ended January 2, 2016, at 52; PDC Form 10-Q for the

quarter ended July 3, 2016, at 10; PDC Form 10-K for the year ended December 31, 2016, at 47;

PDC Form 10-Q for the quarter ended July 2, 2017, at 8.

           214.       Figure 12 below reflects these other omitted liabilities.

            Figure 12: Certain Liabilities Excluded By Stout In It FMV Determinations
                                           ($ in thousands)
                                             12/28/13    6/29/14    1/3/15       7/5/15       1/2/16    7/3/16    12/31/16   7/2/17
Compensation                                    5,700      6,587        10,738     8,848        6,457    8,240       6,090     6,360
Trade discounts                               12,397      11,976        12,740   11,308         2,977   10,870     10,844      9,947
Workers’ compensation                           4,816      4,482         3,541     3,229        3,133    2,786       2,587     2,475
Accrued insurance                               2,062      1,908         1,791     1,851        1,435     1,269      1,381     1,315
Other accrued taxes                             1,462      1,340         1,543     1,324        1,694    1,218       1,268     1,187
Postretirement benefits other than pension      2,637      2,637         2,472     2,472        1,869    1,869       1,543     1,543
Due on accounts receivable securitization           -          -             -            -     5,500    7,400     10,500    11,600
Other                                           9,288      7,642        15,165   10,628         8,705    7,907     10,726      8,754
TOTAL                                         38,362      36,572        47,990   39,660       41,770    41,559     44,939    43,181


See PDC Form 10-K for the year ended December 28, 2013, at 59; PDC Form 10-Q for the

quarter ended June 29, 2014, at 9; PDC Form 10-K for the year ended January 3, 2015, at 56;

PDC Form 10-Q for the quarter ended July 5, 2015, at 9; PDC Form 10-K for the year ended

January 2, 2016, at 52; PDC Form 10-Q for the quarter ended July 3, 2016, at 10; PDC Form 10-

K for the year ended December 31, 2016, at 47; PDC Form 10-Q for the quarter ended July 2,

2017, at 8.

           215.       It was egregious for Stout to ignore the Excluded Liabilities such liabilities under

applicable accounting and valuation standards when performing a FMV Determination.




                                                                   58
              Case 18-50955-MFW         Doc 108       Filed 07/02/19   Page 59 of 136



           216.   The inclusion of Excluded Liabilities as debts of the Debtors would have led to a

materially lower FMV of PDC’s common stock for the period December 2013 through June

2017.

                  2.     The Stout FMV Determinations Utilized Aggressive Assumptions and
                         Projections, Even in the Face of Demonstrable Evidence that Actual
                         Results Failed to Meet These Projections

           217.   Stout’s FMV Determinations, at the Officer/Employee Defendants’ behest,

incorporated fanciful assumptions concerning the growth of the Debtors’ business, unsupported

by historical performance and unwarranted. Moreover, in many cases, the Debtors’ financial

performance subsequent to the issuance of the subject FMV Determination failed to achieve the

forecasted growth projections. Figure 1 above reflects Appvion’s past projections versus actual

results.

           218.   Moreover, in Stout’s June 2015 and June 2016 FMV Determinations, Stout

accepted management’s projection that EBITDA for the Debtors’ Thermal Business would

increase by more than 100% year over year. See June 2015 FMV, at 41; June 2016 FMV, at 37.

           219.   Similarly, in Stout’s December 2015 FMV Determination, when comparing the

last twelve month (“LTM”) EBITDA for the projected new twelve months, Stout accepted

management’s projection that the Thermal EBITDA                                    year over year

growth. See Dec. 2015 FMV, at 41.

           220.   Many of the key metrics projections used by Stout in its DCF Method remained

largely unchanged from prior FMV Determination periods, notwithstanding that the Debtors

consistently failed to meet their projections from prior periods. Accordingly, the inclusion of

such aggressive EBITDA assumptions, coupled with the failure to account for the Debtors’

inability to achieve financial goals in prior periods, caused Stout to arrive at a FMV of PDC’s

common stock higher than available financial data and historical performance in the Thermal


                                                 59
            Case 18-50955-MFW           Doc 108          Filed 07/02/19    Page 60 of 136



Business segment would otherwise suggest.

        221.    Another example is when Stout accepted management’s projection that EBITDA

for the Thermal Business would be                        for the fiscal year ended December 31, 2015.

Management’s projection of EBITDA for the Thermal Business, as of June 30, 2015, was as

follows, as represented in Figure 13.

               Figure 13: FMV Determinations - Thermal EBITDA Projections
                                    ($ in thousands)

                                                           Projection Period Ended
                            12/31/15     12/31/16          12/31/17     12/31/18      12/31/19    12/31/20
June 2015 FMV               $20,759      $31,499           $41,527
Determination - Thermal
EBITDA Projection

See June 2015 FMV, at 67.

        222.    However, when Stout determined the FMV as of December 31, 2015, the

Debtors’ Thermal EBITDA was                                for the twelve months ended December 31,

2015. So, in the twelve months ended December 31, 2015, the Debtors’ Thermal EBITDA was

approximately                                 management’s projections. Yet, management hardly

revised their Thermal EBITDA projections for the next FMV Determination, as represented in

Figure 14 below.

               Figure 14: FMV Determinations - Thermal EBITDA Projections
                                    ($ in thousands)

                                                           Projection Period Ended
                          12/31/15      12/31/16          12/31/17     12/31/18      12/31/19    12/31/20
June 2015 FMV             $20,759       $31,499           $41,527
Determination - Thermal
EBITDA Projection
December 2015 FMV
Determination - Thermal
EBITDA Projection                       $28,593           $41,089

See June 2015 FMV, at 67; Dec. 2015 FMV, at 41.




                                                    60
                  Case 18-50955-MFW           Doc 108       Filed 07/02/19      Page 61 of 136




           223.     In spite of the actual Thermal EBITDA being approximately

                     management’s projections, management only reduced its Thermal EBITDA

   projections by                         for the next fiscal year, and by no more than

                     for fiscal years 2018 through 2020. Dec. 2015 FMV, at 47.

           224.     Management’s projections for the June 2016 FMV Determination also failed to

   respond to adverse results. For example, the June 2016 FMV reflected Thermal EBITDA of

                           for the twelve months ended June 30, 2016, well below the projected

   amount. June 2016 FMV, at 37. In spite of this poor performance, management decided to raise

   its fiscal year 2016 Thermal EBITDA projection to the June 2015 projection level and did not

   change any fiscal year 2017-2020 projections from the December 2015 levels. June 2015 FMV,

   at 41, 47; Dec. 2015 FMV, at 41, 47; June 2016 FMV, at 37, 43.

           225.     A composite of the Thermal EBITDA Projections at various FMV Dates is as

   follows in Figure 15:

                    Figure 15: FMV Determinations - Thermal EBITDA Projections
                                         ($ in thousands)
Adjusted EBITDA    2012    2013    2014        2015     2016     2017    2018       2019   2020   2021
Actual
June 2012 FMV
Dec. 2012 FMV
June 2013 FMV
Dec. 2013 FMV
June 2014 FMV
Dec. 2014 FMV
June 2015 FMV
Dec. 2015 FMV
June 2016 FMV
Dec. 2016 FMV
June 2017 FMV




                                                       61
                 Case 18-50955-MFW                     Doc 108           Filed 07/02/19      Page 62 of 136



 See June 2012 FMV, at 24; Dec. 2012 FMV, at 31, 37; June 2013 FMV, at 40; Dec. 2013 FMV,

 at 36, 42; June 2014 FMV, at 43; Dec. 2014 FMV, at 42, 48; June 2015 FMV, at 47; Dec. 2015

 FMV, at 41, 47; June 2016 FMV, at 43; Dec. 2016 FMV, at 24, 32; June 2017 FMV, at 23, 24.

           226.     A composite of the Carbonless EBITDA Projections at various FMV Dates is as

 follows in Figure 16:

                   Figure 16: FMV Determinations – Carbonless EBITDA Projections

 Adjusted EBITDA           2012          2013      2014      2015         2016      2017     2018     2019     2020     2021
 Actual
 June 2012 FMV
 Dec. 2012 FMV
 June 2013 FMV
 Dec. 2013 FMV
 June 2014 FMV
 Dec. 2014 FMV
 June 2015 FMV
 Dec. 2015 FMV
 June 2016 FMV
 Dec. 2016 FMV
 June 2017 FMV


 See June 2012 FMV, at 23; Dec. 2012 FMV, at 29, 36; June 2013 FMV, at 39; Dec. 2013 FMV,

 at 34, 41; June 2014 FMV, at 42; Dec. 2014 FMV, at 40, 47; June 2015 FMV, at 46; Dec. 2015

 FMV, at 39, 46; June 2016 FMV, at 42; Dec. 2016 FMV, at 23, 30; June 2017 FMV, at 23, 24.

           227.     A composite of the Thermal EBITDA Projections and Carbonless EBITDA

 Projections at various FMV Dates is as follows in Figure 17:

          Figure 17: FMV Determinations - Thermal and Carbonless EBITDA Projections
                                       (in $ thousands)
Adjusted            2012          2013          2014      2015       2016        2017      2018     2019     2020     2021
EBITDA
Actual Total
(Excluding
Encapsys)
June 2012 FMV
Dec. 2012 FMV




                                                                    62
                Case 18-50955-MFW         Doc 108        Filed 07/02/19   Page 63 of 136



June 2013 FMV
Dec. 2013
June 2014 FMV
Dec. 2014 FMV
June 2015 FMV
Dec. 2015 FMV
June 2016 FMV
Dec. 2016 FMV
June 2017 FMV


  See June 2012 FMV, at 23, 24; Dec. 2012 FMV, at 29, 31, 36, 37; June 2013 FMV, at 39, 40;

  Dec. 2013 FMV, at 34, 36, 41, 42; June 2014 FMV, at 42, 43; Dec. 2014 FMV, at 40, 42, 47, 48;

  June 2015 FMV, at 46, 47; Dec. 2015 FMV, at 39, 41, 46, 47; June 2016 FMV, at 42, 43; Dec.

  2016 FMV, at 23, 24, 30, 32; June 2017 FMV, at 23, 24.


                   3.      The Stout FMV Determinations Include Fundamental Flaws In the
                           Guideline Company Method

            228.   Stout’s Guideline Company Method analysis repeatedly contained companies that

  were not suitable for comparison. The Guideline Company Method analysis, according to Stout,

            is a valuation technique whereby the value of a company is estimated by
            comparing it to similar public companies. Criteria for comparability in the
            selection of publicly traded companies include operational characteristics, growth
            patterns, relative size, earnings trends, markets served, and risk characteristics.
            Each should be within a reasonable range of the subject company’s characteristics
            to make comparability relevant.

            Once a guideline company is selected, pricing multiples are developed by
            dividing the market value of equity or Enterprise Value (equity plus interest-
            bearing debt) by appropriate measures of operating results such as sales, operating
            income, or earnings. After analyzing the risk and return characteristics of the
            guideline companies relative to the subject company, appropriate pricing
            multiples are applied to the operating results of the subject company to estimate
            its value.

  See June 2015 FMV, at 29; see also Dec. 2015 FMV, at 29; June 2016 FMV, at 25; Dec. 2016

  FMV, at 71; June 2017 FMV, at 72.

            229.   For each FMV Determination, after consulting with the Debtors’ management,


                                                    63
           Case 18-50955-MFW         Doc 108       Filed 07/02/19   Page 64 of 136



Stout purported to have been “able to find public companies that are similar enough so as to

make the results implied by the Guideline Company Method relevant for consideration in our

conclusion of value.” June 2015 FMV, at 33; see also Dec. 2015 FMV, at 29; June 2016 FMV, at

25; Dec. 2016 FMV, at 71; June 2017 FMV, at 72.

       230.   In order to select companies for Stout’s Guideline Company Method analysis,

Stout “searched several sources and held discussions with [the Debtors’] management to identify

guideline public companies that are sufficiently similar to the Carbonless and Thermal to render

the Guideline Company Method relevant for application in [Stout’s] analysis.” June 2015 FMV,

at 33; see also Dec. 2015 FMV, at 29; June 2016 FMV, at 25; Dec. 2016 FMV, at 71; June 2017

FMV, at 72.

       231.   Stout admitted that “…there are few public companies directly comparable to

Carbonless and Thermal [Businesses] in terms of underlying relevant investment characteristics,

such as markets, products, growth, cyclical variability, or other pertinent factors.” June 2015

FMV, at 33; see also Dec. 2015 FMV, at 29; June 2016 FMV, at 25; Dec. 2016 FMV, at 71; June

2017 FMV, at 72. Nonetheless Stout identified a group of public companies that it “deem[ed]

similar from a risk and return perspective.” June 2015 FMV, at 33; Dec. 2015 FMV, at 29; June

2016 FMV, at 25; Dec. 2016 FMV, at 71; June 2017 FMV, at 72. Stout made this assumption in

spite of the fact that “these companies differ from Carbonless and Thermal in terms of specific

product offerings and markets served…” June 2015 FMV, at 33; Dec. 2015 FMV, at 29; June

2016 FMV, at 25; Dec. 2016 FMV, at 71; June 2017 FMV, at 72.

       232.   Stout also believed that “the guideline public company group, as a whole, reflects

economic conditions and business risks for Carbonless and Thermal’s industry in general.” June

2015 FMV, at 33; Dec. 2015 FMV, at 29; June 2016 FMV, at 25; Dec. 2016 FMV, at 71; June




                                              64
           Case 18-50955-MFW          Doc 108        Filed 07/02/19   Page 65 of 136



2017 FMV, at 72.

       233.    The Officer/Employee Defendants had a material role in the selection of the

comparable companies for purposes of the Guideline Company Method. This represented a

conflict of interest and lacked independence as it applies to the ultimate financial burden that it

would place on Appvion.

       234.    For the June 2015 FMV Determination, Stout selected the following companies

Stout “identified as similar to Carbonless and Thermal for purposes of our analysis: (i) Neenah

Paper, Inc.; (ii) International Paper Company; (iii) Wausau Paper Company; (iv) Domtar

Corporation; (v) P.H. Glatfelter Company; and (vi) Verso Paper Corp.” See June 2015 FMV, at

33.

       235.    Starting with the December 2015 FMV Determination, Stout excluded Verso

Paper Corp. from its Guideline Company Method set for undisclosed reasons. Stout never

explained that Verso Paper Corp. filed a voluntary petition for relief under chapter 11 of the

United States Bankruptcy Code (11 U.S.C. §§ 101, et seq.), in January 2016. Starting with the

June 2016 FMV Determination, Stout excluded Wausau Paper Company from its Guideline

Company Method set. June 2016 FMV, at 29. Starting with the June 2016 FMV Determination,

Stout included Resolute Forest Products Inc., a “paper, pulp, and lumber producer based in

Montreal, Canada. Id.

       236.    The initial selection of comparable companies for purposes of the Guideline

Company Method is highly suspect, as those companies materially differ in size, market share,

product lines and leverage than those of the Debtors.

       237.    Once Stout identified a set of companies it intended to use for the Guideline

Company Method, Stout applied the Guideline Company Method to the Thermal and Carbonless




                                                65
            Case 18-50955-MFW         Doc 108       Filed 07/02/19   Page 66 of 136



Businesses separately.

         238.   In considering what multiple to use in the Guideline Company Method for the

Carbonless Business, Stout concluded, among other things, that “Carbonless is smaller than all of

the guideline companies in terms of net sales and EBITDA; and Revenue is expected to decline

through the projection period (or certain stated years) due to the declining market;…” June 2015

FMV, at 38; Dec. 2015 FMV, at 38; June 2016 FMV, at 34; Dec. 2016 FMV, at 29; June 2017

FMV, at 29.

         239.   In considering what multiple to use in the Guideline Company Method for the

Thermal Business, Stout concluded, among other things, that

         Thermal is smaller than all of the guideline companies in terms of EBITDA and
         revenue, which suggests lower pricing multiples; Thermal profitability as a
         percentage of revenue is below all of the guideline companies; Thermal’s
         historical three-year revenue and EBITDA growth rates are below the medians of
         the guideline companies, while Thermal’s LTM revenue and EBITDA growth
         rates are above the medians of the guideline companies;

June 2015 FMV, at 40; Dec. 2015 FMV, at 40; June 2016 FMV, at 36; Dec. 2016 FMV, at 31;

June 2017 FMV, at 31; see also Dec. 2013 FMV, at 35; June 2014 FMV, at 36; Dec. 2014 FMV,

at 41.

         240.   A number of the companies used in the Guideline Company Method are truly not

comparable to the Debtors. For example, if one compares size, as measured by the ratio of LTM

net sales and/or LTM EBITDA, PDC is nothing like International Paper Company. See June

2015 FMV, at 36; Dec. 2015 FMV, at 36, June 2016 FMV, at 32; Dec. 2016 FMV, at 26; June

2017 FMV, at 26. International Paper Company’s LTM net sales ratio ranged from 30 times to

32.1 times that of PDC. See June 2015 FMV, at 36; Dec. 2015 FMV, at 36, June 2016 FMV, at

32; Dec. 2016 FMV, at 26; June 2017 FMV, at 26. International Paper Company’s LTM

EBITDA ratio ranged from 48.2 times to 79.8 times that of PDC. See June 2015 FMV, at 36;



                                               66
           Case 18-50955-MFW         Doc 108       Filed 07/02/19   Page 67 of 136



Dec. 2015 FMV, at 36, June 2016 FMV, at 32; Dec. 2016 FMV, at 26; June 2017 FMV, at 26.



       241.   The comparison of the same ratios of PDC to Domtar Corporation reflect totally

different companies not suitable for comparison. See June 2015 FMV, at 36; Dec. 2015 FMV, at

36, June 2016 FMV, at 32; Dec. 2016 FMV, at 26; June 2017 FMV, at 26. Domtar Corporation’s

LTM net sales ratio ranged from 7.1 times to 7.6 times that of PDC. Id. Domtar Corporation’s

LTM EBITDA ratio ranged from 9.7 times to 14.7 times that of PDC. See June 2015 FMV, at

36; Dec. 2015 FMV, at 36, June 2016 FMV, at 32; Dec. 2016 FMV, at 26; June 2017 FMV, at

26.

       242.   The Guideline Company Method set used by Stout varies significantly as it

related to leverage (i.e., LTM Total Debt to EBITDA). In almost every comparison set, PDC’s

leverage ratio far exceeded those of the purported peers that Stout selected. See June 2015 FMV,

at 36; Dec. 2015 FMV, at 36, June 2016 FMV, at 32; Dec. 2016 FMV, at 26; June 2017 FMV, at

26. The single outlier was Verso Corporation, an entity that ultimately filed for chapter 11

bankruptcy protection in the year less than six months after Stout included it in the Guideline

Company Method set used by Stout.

       243.   The selection is the “comparable companies” stands in striking contrast to the

selection of comparable companies for other purposes. For example, in Appvion’s “Third

Quarter 2015 Review & Full Year 2015 Forecast” dated 11/11/15 (App010333), Appvion’s

Board considered not only Wausau Paper, Glatfelter, Domtar, Neenah Paper, International Paper

(each considered by Stout to be comparable to Appvion), but also Verso Paper (which was

removed from the list of comparable companies in the December 2015 FMV) and also

Schweitzer-Mauduit, Ahlstrom. See App010371.




                                              67
           Case 18-50955-MFW           Doc 108       Filed 07/02/19   Page 68 of 136



       244.    In a separate November 2015 SG&A Review for the Appvion Board, the Appvion

Board again considered Wausau Paper, Glatfelter, Domtar, Neenah Paper, International Paper,

Verso Paper, Schweitzer-Mauduit, and Ahlstrom to be comparable to Appvion. See App010320.

       245.    In March 2016, the Appvion Board, reviewing “2016 Update and Full Year

Forecast” again considered Wausau Paper, Glatfelter, Domtar, Neenah Paper, International

Paper, Verso Paper, Schweitzer-Mauduit, and Ahlstrom to be comparable to Appvion. See

App011563.

       246.    For the June 2015 FMV Report, Stout’s Guideline Company Method contains a

series of errors. First, for the Carbonless business, Stout’s guideline company method applies a

multiple to forecasted “Next Fiscal Year” (2015) EBITDA and “Next Fiscal Year” (2015)

Revenue estimates. This is problematic because the comparable company multiple is based on

historical financial performance and the metric to which the multiple is applied is future

projected earnings of the Carbonless and Thermal Businesses for the next fiscal year.

       247.    Second, for the Thermal Business, Stout’s guideline company method applies a

multiple to forecasted “Next Fiscal Year+1” (2016) EBITDA and “Next Fiscal Year+1” (2016)

Revenue estimates. This is problematic because the comparable company multiple is based on

historical financial performance and the metric to which the multiple is applied is future

projected earnings of the Carbonless and Thermal Businesses for the next fiscal year plus one.

The June 2015 FMV states that Stout “selected an [Next Fiscal Year+1] EBITDA multiple for

Thermal above the median of the range of the guideline companies to account for the Company’s

more conservative projections.” By doing so, Stout reaffirmed the absurdity of its valuation.

There is no sound basis to apply an 8.0x multiple in these circumstances and Stout’s explanation

that this accounts for conservative projections is laughable. In fact, just six months later, in the




                                                68
           Case 18-50955-MFW         Doc 108        Filed 07/02/19   Page 69 of 136



December 2015 FMV determination, the 2016 year end EBITDA projections for the Thermal

Business were reduced by an additional 10 %.

       248.   Third, for the Thermal Business, Stout’s guideline company method declines to

apply a multiple to “Next Fiscal Year” EBITDA, “Next Fiscal Year” Revenue, and Latest

Twelve Months EBITDA. Stout declines to do so because each of these “are below historical and

projected levels and do not represent the Company’s performance on an ongoing basis.” June

2015 FMV, at 40. Stout’s statement is flatly contradicted by the actual performance of the

Thermal Business on an ongoing basis as of July 8, 2015 when the June 2015 FMV was issued.

       249.   In valuing the Debtors’ Thermal Business segment for the December 2015 FMV,

June 2016 FMV, December 2016 FMV, and June 2017 FMV, Stout only considered revenue

multiplies of the comparable companies and completely ignored the EBITDA multiplies of the

comparable companies, resulting in a higher enterprise value of the Thermal Business than had

the EBITDA multiples of the comparable companies been considered. The December 2015 FMV

report states: “We did not apply multiples to the Company’s NFY, LTM, or three-year average

EBITDA results, which are below historical and long-term projected levels and do not represent

the Company’s performance on an ongoing basis.” Dec. 2015 FMV, at 40.

       250.   In the June 2015 FMV, the December 2015 FMV, and the June 2016 FMV, Stout

applied a “control premium” of 10% to the companies selected for its guideline company

analysis. In the June 2016 FMV, Stout stated the rationale behind applying a control premium:

              In the Guideline Company Method, the multiples generated from
              the guideline companies are representative of marketable, minority
              ownership interests. Therefore, by applying those multiples to the
              different financial fundamentals of Appvion, we arrive at an
              indication of the Fair Market Value of Appvion on a minority
              ownership interest basis. Because our analysis seeks to value
              Appvion on a controlling ownership basis interest, however, it is




                                               69
           Case 18-50955-MFW          Doc 108       Filed 07/02/19   Page 70 of 136



              appropriate to apply a premium to the guideline company multiples
              to reflect the additional value of control.

June 2016 FMV, at 88.

       251.   Stout determined the size of the control premium (10%) by examining the control

premiums paid in acquisitions of publicly-traded companies, and in transactions within

Appvion’s industry. Stout’s application of a 10% control premium to its guideline company

analysis had the effect of increasing its FMV conclusion.

       252.   Stout’s application of a control premium in the June 2015 FMV, the December

2015 FMV, and the June 2016 FMV is faulty, for several reasons. First, the ESOP required the

engagement of an independent appraiser to determine the FMV of PDC company stock in order

to determine the value of distributions, contributions, diversification rights, and other

conveyances of PDC stock. Such conveyances necessarily reflected minority interests in PDC,

and the ESOP, with over one thousand participants as of the Petition Date, would never allow for

the conveyance of a controlling interest of all of PDC’s common stock.

       253.   The ESOP does not require the determination of the FMV of a controlling interest

in PDC. Rather, it requires an independent appraiser to determine “the fair market value of

Company Stock,” (i.e., the FMV of PDC common stock). The FMV of the PDC common stock

would be expected to reflect the same discounts, premiums, or other factors that apply to the

FMV of the stock of comparable companies.

       254.   Stout abruptly and unceremoniously stopped applying a control premium to its

Guideline Company Method in the December 2016 FMV nor the June 2017 FMV. Stout did not

provide an explanation as to why it did not apply a control premium, or why the application of a

control premium was no longer required.




                                               70
            Case 18-50955-MFW              Doc 108    Filed 07/02/19   Page 71 of 136



        255.    However, the June 2017 FMV did state the following:

                The equity position held by the ESOP as of the Valuation Date
                represents a majority interest of the common stock, which allows
                the holder of such stock to exercise control rights over certain
                aspects of the business that may not otherwise be available to
                shareholders of the guideline companies. All else held constant,
                these prerogatives of control held by the ESOP may suggest a
                higher multiple.

June 2017 FMV, at 29.

        256.    Despite this statement, there is no indication that Stout’s FMV Determination for

June 2017 incorporated a control premium.

        257.    Further, Stout’s statement that “[t]he equity position held by the ESOP as of the

FMV Determination Date represents a majority interest of the common stock” is disingenuous

and misleading. It is certainly true that the ESOP was a 100% owner of the common stock of

PDC. However, the ESOP only held this stock in trust for the more than one thousand ESOP

participants, and the ESOP did not grant those participants any of the tools of control that

otherwise justify the attribution of a premium in the first place. For example, ESOP participants

were not permitted to elect directors to the PDC Board—an ability that is otherwise fundamental

to the notion of a controlling interest.

        258.    The abrupt and inexplicable disappearance of the control premium from Stout’s

two most recent FMV Determinations illustrates the extent to which Stout’s valuation

methodology was manipulated to achieve particular FMV goals, and to which such methodology

was divorced from the independent and academically rigorous analysis Stout (and my extension,

Argent) was expected to provide.

        259.    In an egregious example, Stout applied a grossly inflated multiple to the

Guideline Company Method for the December 2014 FMV report that was untethered to reality.

In that report, Stout applies a 7.5x multiple for the Thermal Business to the Net Fiscal Year


                                                 71
           Case 18-50955-MFW          Doc 108       Filed 07/02/19   Page 72 of 136



EBITDA and LTM EBITDA calculations. Dec. 2014 FMV, at 42. The application of this

multiple is juxtaposed to a contemporaneous, significantly lower multiple that employees of

Appvion, Stout and Argent actually discussed. In a meeting held on December 2, 2014, and

attended by Mr. Socol, Mr. Levine, and Mr. Aguilar of Stout, Mr. Fletcher, Mr. Ferree, and Mr.

Richards of Appvion, Mr. Hansberger of Argent and an unknown employee of Argent, that

unknown employee wrote that the Thermal Business “basically trades at 4x-5x + higher

multiples are not very likely.” Yet, inexplicably, Stout nonetheless used a 7.5x multiple to

determine the value of the Thermal Business in the December 2014 FMV. This, by itself, inflated

the FMV by approximately $20 million to $32 million for that valuation date.

               4.        The Stout FMV Determinations Make Improper Exclusions and
                         Adjustments so as to Manipulate and Inflate the Results of the FMV
                         Determinations

       260.    The Stout FMV Determination make improper exclusions and adjustments so as

to manipulate and inflate the results of the FMV Determination. One improper exclusion and

adjustment is Stout’s decision to include different ratios or not to count certain ratios that had

been used on the past.

       261.    For example, the June 2015 FMV Determination uses the “Next Fiscal Year +1”

EBITDA ratio in its Guideline Company Method – Thermal. See June 2015 FMV, at 41. Stout

claimed that it included this projection for the Thermal Business “to account for the Company’s

more conservative projections.” See June 2015 FMV, at 40. In subsequent valuations, Stout used

the “Next Fiscal Year” EBITDA ratio for their Guideline Company Method – Thermal

techniques. See Dec. 2015 FMV, 41; June 2016 FMV, 37; Dec. 2016 FMV, 32; and June 2017

FMV, at 32. But, in the Dec. 2016 FMV, after a particularly disappointing twelve month period

ended December 31, 2016, Stout did not revert back to the “Next Fiscal Year +1” EBITDA ratio

for their Guideline Company Method – Thermal techniques. See Dec. 2016 FMV, 32.


                                               72
            Case 18-50955-MFW          Doc 108        Filed 07/02/19   Page 73 of 136



       262.    Another example of Stout’s manipulated and inflated the FMV Determination is

Stout’s decision exclude the “Latest Twelve Months” EBITDA ratio in its Guideline Company

Method – Thermal. See June 2015 FMV, at 41; Dec. 2015 FMV, 41; June 2016 FMV, 37; Dec.

2016 FMV, 32; and June 2017 FMV, at 32. In support of its failure to do so, Stout stated that it

“did not apply multiples to the Company’s … [Latest Twelve Month EBITDA Ratio], … which

are below historical and long-term projected levels and do not represent the Company’s

performance on an ongoing basis.” June 2015 FMV, at 40; Dec. 2015 FMV, 40; June 2016

FMV, 36; Dec. 2016 FMV, 33; and June 2017 FMV, at 31.

       263.    Similarly, Stout excluded the “Next Fiscal Year” EBITDA ratio in its Guideline

Company Method – Thermal. See Dec. 2015 FMV, 41; June 2016 FMV, 37; Dec. 2016 FMV,

32; and June 2017 FMV, at 32. In all of these cases, Stout again stated that it “did not apply

multiples to the Company’s [Next Fiscal Year], … which are below historical and long-term

projected levels and do not represent the Company’s performance on an ongoing basis.” Dec.

2015 FMV, 40; June 2016 FMV, 36; Dec. 2016 FMV, 33; and June 2017 FMV, at 31.

       264.    Likewise, Stout excluded the “Three-Year Average” EBITDA ratio in its

Guideline Company Method – Thermal. See Dec. 2015 FMV, 41; June 2016 FMV, 37; Dec.

2016 FMV, 32; and June 2017 FMV, at 32. In all of these cases, Stout again stated that it “did

not apply multiples to the Company’s … three-year average EBITDA results, which are below

historical and long-term projected levels and do not represent the Company’s performance on an

ongoing basis.” See Dec. 2015 FMV, 40; June 2016 FMV, 36; Dec. 2016 FMV, 33; and June

2017 FMV, at 31.

       265.    Upon information and belief, one or more Officer/Employee Defendants assisted

Stout to selectively exclude these ratios, for the stated reason that it was because the results were




                                                 73
            Case 18-50955-MFW          Doc 108        Filed 07/02/19    Page 74 of 136



below long-term projections. As Stout explained in its June 2017 FMV, “[w]e did not apply

multiples to the Company’s NFY, LM, or three-year average EBITDA results, which are below

historical and long-term projected levels and are not expected to represent the Company’s

performance on an ongoing basis.” June 2017 FMV, at 31. Either Stout made this adjustment on

its own prerogative, or it did so at the behest of and in consultation with one or more

Officer/Employee Defendants. If Stout had included the Last Twelve Month EBITDA Ratio, the

Next Fiscal Year EBITDA Ratio, and the Three-Year Average EBITDA Ratio, the Guideline

Company Method – Thermal valuation would have been reduced and thus the overall FMV

would have correspondingly been reduced. Thus, by excluding the “Latest Twelve Months”

EBITDA ratio, the “Next Fiscal Year” EBITDA ratio, and the “Three-Year Average” EBITDA

ratio from the Guideline Company Method – Thermal, Stout inflated the valuation of the

Thermal Business.

       266.    In its December 2016 and June 2017 FMV Determination reports, Stout also

attributed its Guideline Company Method – Thermal and Carbonless multiple selection to the

fact that the ESOP hold a majority interest of the common stock of PDC, “which allows the

holder of such stock to exercise control rights over certain aspects of the business that may not

otherwise be available to shareholders of the guideline companies. All else held constant, these

prerogatives of control held by the ESOP may suggest a higher multiple.” Dec. 2016 FMV, at

29; June 2017 FMV, at 29. Control over a majority of the equity of PDC, but without the right to

elect directors, does not confer control rights that would justify a high multiple.

               5.      Stout’s FMV Determinations Include Fundamental Flaws In the
                       Discounted Cash Flow Method

       267.    The DCF Method as applied in Stout’s FMV Determinations contain fundamental

flaws, rending them of diminished value. A non-exclusive list of these flaws is discussed below.



                                                 74
                Case 18-50955-MFW                    Doc 108      Filed 07/02/19   Page 75 of 136



                               a.             The Company-Specific Risk Premium

             268.     Each of the Stout’s FMV Determinations apply a Company-Specific Risk

Premium when determining the Weighted Average Cost of Capital for each of the Carbonless

and Thermal Businesses. Figure 18 below reflects the Company-Specific Risk Premium Stout

used to calculate the Weighted Average Cost of Capital for each of the Carbonless and Thermal

Businesses.

                         Figure 18: Company-Specific Risk Premium Used By Stout

                    12/31/13        6/30/14       12/31/14   6/30/15    12/31/15   6/30/16   12/31/16   6/30/17
Carbonless           0.0%            2.0%          0.0%       0.0%       1.0%       2.0%      0.0%       0.0%
Thermal              1.0%            1.0%          2.0%       2.0%       2.0%       4.0%      4.0%       4.0%


See Dec. 2013 FMV, at 39-40; June 2014 FMV, at 40-41; Dec. 2014 FMV, at 45-46; June 2015

FMV, at 44-45; Dec. 2015 FMV, at 44-45; June 2016 FMV, at 40-41; Dec. 2016 FMV, at 46, 51;

and June 2017 FMV, at 46, 51.

             269.     None of the December 2014 FMV, June 2015 FMV, December 2015 FMV, nor

June 2016 FMV discuss how Stout (with possible input from Management) came to its

conclusion regarding whether to apply a Company-Specific Risk Premium or how the

percentages above were selected. None of the December 2014 FMV, June 2015 FMV, December

2015 FMV, nor June 2016 FMV even mention potential company-specific circumstances such as

customer concentration, key person risk, unique operating limitations, etc. None of the December

2014 FMV, June 2015 FMV, December 2015 FMV, nor June 2016 FMV provide any qualitative

or quantitative analysis and provide any reasoned formula for addition of a nonsystematic risk

premium to offset Stout’s assessment of the reasonableness of Appvion’s financial projections.

Thus, for the December 2014 FMV, June 2015 FMV, December 2015 FMV, and June 2016

FMV, Stout’s selection of Company-Specific Risk Premiums did not flow from any valuation

technique used by valuation professionals.



                                                             75
             Case 18-50955-MFW        Doc 108        Filed 07/02/19   Page 76 of 136



       270.    For example, the Company-Specific Risk Premium used by Stout for the June

2015 FMV, December 2015 FMV and June 2016 FMV contains adjustments unmoored to

reality. In those FMV reports, Stout applied a 0%, 1%, and 2% Company-Specific Risk Premium

for the Carbonless Business, respectively. See June 2015 FMV, at 44-45; Dec. 2015 FMV, at 44-

45; June 2016 FMV, at 44-45. Yet, Management’s EBITDA projections for the Carbonless

Business during that period remained virtually unchanged from FMV Determination Date to

FMV Determination Date. See Figure 19 below.

              Figure 19: DCF EBITDA Carbonless Projections (in $ thousands)

Valuation     12/31/15   12/31/16    12/31/17    12/31/18      12/31/19   12/31/20     12/31/21
Date↓
6/30/2015     $ 44,677   $ 45,173    $ 45,823    $ 45,404      $ 44,698   $ 44,781          --
12/31/2015        --     $ 44,107    $ 47,371    $ 47,265      $ 45,838   $ 45,619          --
6/30/2016         --     $ 40,607    $ 47,371    $ 47,265      $ 45,838   $ 45,619          --
12/31/2016        --         --      $ 32,565    $ 40,447      $ 38,143   $ 35,804     $ 33,602
6/30/2017         --         --      $ 30,423    $ 35,903      $ 32,280   $ 31,447     $ 31,602

See June 2015 FMV, at 46; Dec. 2015 FMV, at 46; June 2016 FMV, at 42; Dec. 2016 FMV, at

23; and June 2017 FMV, at 23.

       271.    Thus, Stout inexplicably raised the Company-Specific Risk Premium for the

Carbonless Business from 0% for the June 2015 FMV report to 1% for the December 2015 FMV

Report to 2% for the June 2016 FMV Report even though there was no change to Appvion’s

financial projections for the Carbonless Business.

       272.    Notes from a July 11, 2016 meeting of Mr. Martin, Ms. Cosgrove, Mr. Shorthouse

and Mr. Hanberger, all of Argent, and Mr. Levine and Mr. Aguilar of Stout, indicate that Mr.

Aguilar of Stout stated that, with emphasis added:

       Carbonless continue to decline. There has been somewhat of an offset by the sales
       of specialty products that are higher margin. They have made some progress on
       sales of security paper which is use[d] for documents such as birth certificates
       (very small market). The company expects sales to be relatively flat. Over the
       long term sales are expected to decline. The projections are the same as the
       projection provided for year end with the exception of 2016.


                                                76
             Case 18-50955-MFW        Doc 108        Filed 07/02/19   Page 77 of 136



       273.    In spite of Mr. Aguilar’s statement, and even though Appvion’s Carbonless

Business EBITDA projections remained relatively unchanged from the June 2015 FMV to the

June 2016 FMV. Yet, the Carbonless Company-Specific Risk Premium changed from 1% to 2%.

       274.    For the Thermal Business, Stout application of a Company-Specific Risk

Premium does not correlate with the facts. For example, the June 2015 FMV and December 2015

FMV each applied a 2% Company-Specific Risk Premium to the Thermal Business’s DCF

Valuation.

       275.    At the July 11, 2016 meeting, Mr. Aguilar is also attributed with saying, with

emphasis added:

       Thermal: Thermal sales increased slightly. This division suffered in 2014 as a
       result of a competitor having the advantage of the lifting of trade restrictions. The
       Company has been able to recover from this 2014 dip and the price competition
       that characterized this year. The projection for 2016 was up from the last time we
       looked at the projections as the Company has experienced a higher run rate.
       The remainder of the projections remain the same as the valuation as of
       December 31, 2015.

       276.    In spite of Mr. Aguilar’s observation that the Thermal Business year ended

December 31, 2016 EBITDA projections would be back up from the projections used at the

December 2015 FMV, the Thermal Company-Specific Risk Premium went up from 2% to 4%.

       277.    Even G. Grant Lyon, then the sole member of the ESOP Administrative

Committee of Appvion, Inc. observed in a September 1, 2017 report, that:

       Appvion Prepares financial projections. Given history of Company not hitting
       projections, SRR and Argent both review the Company’s projections, but
       typically haven’t not adjusted the projections.

       Argent, alongside [Stout], does interview management to discuss the projected
       financial performance and recent operations. (Also note that the projected
       financial performance is consistent with the projections provided to and reviewed
       by the Company’s Board) [Stout] will adjust for the assessed riskiness of the
       projections in the discount rate.




                                                77
           Case 18-50955-MFW           Doc 108       Filed 07/02/19    Page 78 of 136



       278.   Only in the two most recent FMVs, the December 2016 FMV and the June 2017

FMV, did Stout finally explain its selection of a Company-Specific Risk Premiums. Stout

allegedly lowered the Carbonless Company-Specific Risk Premium in the December 2016 FMV

Determination to account for the fact that the projections for future years’ EBITDA had been

lowered from the levels used in the June 2016 FMV Determination. Stout stated:

       Company Specific Risk Premium: The company-specific risk premium accounts
       for risk factors specific to the subject company (i.e., unsystematic risk factors) not
       captured in the long-term market equity risk premium, beta, or the small stock
       risk premium.
       We considered the following factors in selecting the Company Specific Risk
       Premium for Carbonless:
          – Carbonless’ adjusted EBITDA projections for fiscal 2017 are         lower
            than the projections used as of the June 30, 2016 analysis. The increased
            conservatism of management’s forecast reduces the risk associated with
            the projections.
       We considered the following factors in selecting the Company Specific Risk
       Premium for Thermal:
          –   Over the last three years, Thermal’s adjusted EBITDA declined at an
              annualized rate of        . In comparison, the Company is projecting
              annualized adjusted EBITDA growth of          for Thermal between the
              LTM period and fiscal 2021. There is increased risk associated with the
              Company’s projections given that projected earnings growth is above
              historical levels.
          –   Thermal’s adjusted EBITDA projection for fiscal 2017 is             lower
              than the projections used as of the June 30, 2016 analysis. The increased
              conservatism of management’s forecast reduces the risk associated with
              the projections.
Dec. 2016 FMV, at 18-19.

       279.   In its June 2017 FMV, Stout stated:

       Company Specific Risk Premium: The company-specific risk premium accounts
       for risk factors specific to the subject company (i.e., unsystematic risk factors) not
       captured in the long-term market equity risk premium, beta, or the small stock
       risk premium.
       We considered the following factors in selecting the Company Specific Risk
       Premium for Carbonless:
          – Carbonless’ adjusted EBITDA projections for fiscal 2017 are                lower


                                                78
           Case 18-50955-MFW          Doc 108       Filed 07/02/19   Page 79 of 136



               than the projections used in the December 31, 2016 analysis.
           –   Carbonless’ projected revenue and adjusted EBITDA continue to reflect
               the long-term decline in demand for carbonless paper.
           –   We did not change the Company Specific Risk Premium from 0.0% for
               Carbonless.
       We considered the following factors in selecting the Company Specific Risk
       Premium for Thermal:
           –   Between fiscal 2013 and the LTM period, Thermal’s adjusted EBITDA
               declined at an annualized rate of 13.9%. In comparison, the Company is
               projecting annualized adjusted EBITDA growth of             for Thermal
               between the LTM period and fiscal 2021 due to strong demand for thermal
               tag, label, and entertainment products, increased point-of-sale paper
               pricing, ongoing improvements to manufacturing operations, and cost
               savings initiatives.
           –   Thermal’s adjusted EBITDA projection for fiscal 2017 is         lower than
               the projections used in the December 31, 2016 analysis.
           –   We did not change the Company Specific Risk Premium from 4.0% for
               Thermal.
June 2017 FMV, at 18-19.

       280.    Stout’s decision to adjust the Company-Specific Risk Premium for the December

2016 FMV and the June 2017 FMV evidence the fact that Stout knew that Appvion’s financial

projections available at that time were overly optimistic (and therefore contained more risk), and

that it was attempting to compensate for that risk by arbitrarily manipulating its FMV

Determinations. When compared to the December 2016 FMV and June 2017 FMV, the prior

FMV determinations lacked any qualitative or quantitative analysis of Management’s financial

projections. Compare December 2016 FMV and June 2017 FMV to December 2013 FMV, June

2014 FMV, December 2014 FMV, June 2015 FMV, December 2015 FMV, and June 2016 FMV.

                      b.      The Cost of Debt

       281.    Each of the Stout’s FMV Determinations apply a “Cost of Debt” when

determining the Weighted Average Cost of Capital for each of the Carbonless and Thermal

Businesses. Figure 20 below reflects the Cost of Debt used to calculate the Weighted Average



                                               79
                Case 18-50955-MFW            Doc 108      Filed 07/02/19   Page 80 of 136



Cost of Capital for each of the Carbonless and Thermal Businesses.

                                    Figure 20: Cost of Debt Used by Stout

                    12/31/13   6/30/14    12/31/14   6/30/15    12/31/15   6/30/16   12/31/16   6/30/17
Carbonless           6.0%       6.0%       6.0%       6.0%       5.5%       4.4%      4.8%       6.5%
Thermal              6.0%       6.0%       6.0%       6.0%       5.5%       4.4%      4.8%       6.5%


See Dec. 2013 FMV, at 39-40; June 2014 FMV, at 40-41; Dec. 2014 FMV, at 45-46; June 2015

FMV, 44-45; Dec. 2015 FMV, 44-45; June 2016 FMV, 44-45; Dec. 2016 FMV, 46, 51; and June

2017 FMV, at 46, 51.

             282.     In certain cases, the Stout FMV Determinations state that the “Cost of Debt” is

“[b]ased on estimated senior lending rates as of the Valuation Date.” See, e.g., Dec. 2013 FMV,

at 39-40; June 2014 FMV, at 40-41; Dec. 2014 FMV, at 45-46; June 2015 FMV, 44-45; Dec.

2015 FMV, 44-45; June 2016 FMV, 44-45.Yet, there is no disclosure of what constitutes “senior

lending rates,” or how it was estimated, or what the source of such information was, or that the

source of such information as one or more of the Officer/Employee Defendants. Stout’s June

2017 FMV Determination does not disclose the benchmark that was used to determine the Cost

of Debt.

             283.     In other determinations, the Stout FMV Determinations state that the “Cost of

Debt” is “[b]ased on long-term corporate bond yields as of the Valuation Date.” See, e.g., Dec.

2016 FMV, 46, 51; and June 2017 FMV, at 46, 51. Stout notes that “[t]o estimate the Company’s

marginal cost of debt, we rely on the 20-year corporate bond yield for “BBB”-rated securities (or

Moody’s equivalent), ….” Dec. 2016 FMV, 19. The use of a “BBB” rated benchmark for the

Debtors’ cost of debt as of December 31, 2016 is deeply flawed. As of the December 31, 2016,

Standard & Poor’s long term local issuer credit rating for Appvion was a “B-”. So while a

“BBB” rated corporate bond maturing in 20 years had an interest rate of 4.8%, Stout’s use of that

benchmark is wholly inappropriate where Appvion, as issuer, was rated “B-.” As of December



                                                     80
                Case 18-50955-MFW                      Doc 108      Filed 07/02/19   Page 81 of 136



31, 2016, a “B-” rated corporate bond maturing in 20 years had an interest rate of 7.8%. As a

result of the use of a “BBB” benchmark for the cost of debt, the FMV Determination as of this

date artificially increased the FMV.

                                 c.             Terminal EBITDA Multiple

             284.     Each of the Stout’s FMV Determinations apply a “Terminal EBITDA Multiple”

when calculating the DCF Method for each of the Carbonless and Thermal Businesses. Figure 21

below reflects the Terminal EBITDA Multiple used to calculate the DCF for each of the

Carbonless and Thermal Businesses.

                               Figure 21: Terminal EBITDA Multiple Used By Stout

                    12/31/13          6/30/14       12/31/14   6/30/15    12/31/15   6/30/16   12/31/16   6/30/17
Carbonless            6.0X             5.0X           5.0X      5.5X        5.5X      5.5X       6.5X      7.0X
Thermal               6.0X             7.5X           7.5X      5.5X        5.5X      5.5X       5.5X      5.5X


See Dec. 2013 FMV, at 41-42; June 2014 FMV, at 42-43; Dec. 2014 FMV, at 47-48; June 2015

FMV, 46-47; Dec. 2015 FMV, 46-47; June 2016 FMV, 46-47; Dec. 2016 FMV, 23-24; and June

2017 FMV, at 23-24.

             285.     The Terminal EBITDA Multiple used by Stout moved contrary to industry trends

in the case of the Carbonless Business, and not at all in the case of the Thermal Business. Stout’s

use of terminal EBITDA multiples that failed to reflect the Debtors’ long term business

prospects, when viewed through the decline of the Debtors’ businesses and the Debtors’ failure

to meet projections, artificially caused the FMV to increase.

             286.     In the June 2015 FMV, Stout calculated the terminal value as part of the DCF

differently than it had with respect to other FMV reports. Stout used EBITDA Projections for

using six years before calculating the terminal value for the residual period.

                                 d.             The Discount Rate for Limited Marketability

             287.     Stout’s FMV Determinations provide for a five percent (5%) discount to reflect



                                                               81
            Case 18-50955-MFW         Doc 108       Filed 07/02/19   Page 82 of 136



the fact that PDC was required to exercise the repurchase obligation to redeem shares from

terminated or retiree employees. In Stout’s view,

       the effect of such put option is that it greatly improves the marketability of the
       underlying closely held Company’s shares, and thus the liquidity of an ESOP
       participant’s investment. Hence, the existence of a put option should significantly
       reduce or eliminate the otherwise appropriate discount for limited marketability.

Dec. 2016 FMV, at 35; see also Dec. 2013 FMV, at 50; June 2014 FMV, at 51; Dec. 2014 FMV,

at 56; June 2015 FMV, at 51; Dec. 2015 FMV, at 51; June 2016 FMV, at 47; June 2017 at 35.

       288.    In each of the FMV Determinations since June 2015, Stout stated that it did not

believe that the Debtors’ future repurchase obligations would exceed five percent (5%) of PDC’s

common equity value, or approximately $5 million. In each of the FMV Determinations

December 31, 2013 to December 31, 2014, Stout stated that it did not believe that the Debtors’

future repurchase obligations would exceed five percent (5%) of PDC’s common equity value.

These projections were derived from input from the Debtors’ management.

       289.    Despite significant changes to results of the Debtors’ business as well as

significant movement in the trading prices of the Debtors’ Term Loan and Second Lien Notes,

reflecting the Debtors’ insolvency, Stout’s discount for limited marketability never changed. Had

Stout increased the discount for limited marketability, it would have led to a materially lower

FMV of PDC’s common stock for the period December 2013 through June 2017.

       D.      THE ESOP STRUCTURE GAVE RETIRING DIRECTORS AND OFFICERS A VESTED
               FINANCIAL INTEREST IN MAXIMIZING THE FMV, WHICH A NUMBER WOULD
               LATER CAPITALIZE ON

       290.    The ESOP’s structure gives retiring participants a vested financial interest in

ensuring that the FMV of PDC’s common stock is maximized for each period when the

participant receives a distribution on account of PDC’s common stock.

       291.    During the time period where valuation methodology decisions were employed by



                                               82
           Case 18-50955-MFW            Doc 108      Filed 07/02/19   Page 83 of 136



Stout, certain high level officers retired from the Debtors, and their compensation awards had

vested or begun to vest.

       292.    In addition to the compensation listed in Figure 2, Mr. Richards received ESOP

distributions totaling $107,054 for the years 2016 and 2017. He also received grants of RSUs and

SARs totaling $440,000 for 2015, and a “Non-Qualified Distribution of $2,958,421 for 2016.

Mr. Richards exercised diversification rights in 2016 and 2017 under the ESOP, thereby

receiving consideration worth $29,523 and $55,744 respectively.

       293.    In addition to the compensation listed in Figure 4, Mr. Ferree received ESOP

distributions of $26,084 for 2017, RSUs and SARs totaling $596,731 for the years 2015 through

2017. Mr. Ferree received certain RSU Payments (“Ferree 2017 RSU Payments”) within one

year of the Petition Date totaling $237,431. See D.I. 266, Question 30, at 11-12.

                             Figure 22: Ferree 2017 RSU Payments

Payment          Payment Amount
Date
2/17/17                     $124,200
8/18/17                      $83,577
8/18/17                      $29,654
TOTAL                       $237,431

       294.    Mr. Ferree also received certain non-qualified distributions within one year of the

Petition Date totaling of $1,030,800 for 2017 (collectively, the “Ferree 2017 Non-Qualified

Distributions”). See D.I. 266, Question 30, at 11-12.

Figure 23: Ferree 2017 Non-Qualified Distributions

Payment          Payment Amount
Date
6/30/17                      $736,612
6/30/17                      $231,505
9/1/17                        $62,683
TOTAL                      $1,030,800



                                                83
           Case 18-50955-MFW         Doc 108       Filed 07/02/19   Page 84 of 136



       295.   Mr. Ferree exercised diversification rights in 2016 and 2017 under the ESOP,

thereby receiving consideration worth $66,930. Ferree also received certain SERP distributions

within ninety (90) days of the Petition Date totaling $177,874 (the “Ferree 2017 SERP

Distributions” and with the Ferree 2017 Non-Qualified Distributions and the Ferree 2017 RSU

Payments, the “Ferree 2017 Specified Distributions”).

Figure 24: Ferree 2017 SERP Distributions

Payment         Payment Amount
Date
6/30/17                   $176,873
9/1/17                      $1,001
TOTAL                     $177,874

       296.   In addition to the compensation listed in Figure 6, Ms. Arent received ESOP

distributions of $105,620 for 2016 and 2017, RSUs of $55,000 for 2015, and Non-Qualified

Distributions, including SERP, of $316,511 for 2016 and 2017. Ms. Arent exercised

diversification rights in 2016 and 2017 under the ESOP, thereby receiving consideration worth

$95,478.

       297.   In the three years prior to the Petition Date, there were approximately $23.8

million in withdrawals from the ESOP due to employee terminations. For the twelve month

period ending June 2017, the employee termination related withdrawals from the ESOP were

calculated using an average FMV of PDC common stock of $11.95 per share. For the same

period, employees contributed approximately $4.8 million in deferred compensation to the ESOP

at an average FMV of PDC common stock of $8.33 per share. These contributions were subject

to the Debtors’ “company match” of $5.1 million.

       298.   In the three years prior to the Petition Date, contributions to the ESOP totaled

approximately $11 million while total withdrawals from the ESOP totaled $38 million. Revenues




                                              84
             Case 18-50955-MFW         Doc 108          Filed 07/02/19   Page 85 of 136



from the Debtors’ operations were insufficient to account for this approximately $27 million

shortfall between the obligations to pay required distributions from the ESOP and the amount of

new contributions from participants seeking to purchase PDC common stock. Consequently, the

Debtors increased their borrowings under their secured credit facility in order to allow the ESOP

to satisfy its obligations to ESOP participants.

       E.      COMPENSATION AND BENEFITS

               1.      The Officer/Employee Defendants and Director Defendants’
                       Compensation

       299.    As of the Petition Date, in addition to regular compensation, the Debtors

maintained a long-term incentive compensation plan composed of (i) the Long-Term Stock

Appreciation Rights Plan (“SAR Plan”); and (ii) the Long-Term Restricted Stock Unit Plan

(“RSU Plan” and together with the SAR Plan, the “Long-Term Incentive Plans”).

       300.    The Debtors did this through its long-term restricted stock unit for key

management employees to grant with future cash payments based on the FMV Determination,

the Debtors’ non-qualified deferred compensation plan to award non-employee members of their

boards of directors with phantom stock units, and the LTIP to award synthetic equity units to

employees.

       301.    In 2006, the Debtors established a nonqualified deferred compensation plan to

award non-employee members of its board of directors with phantom stock units. The deferred

compensation is paid in five equal annual cash installments following a director’s conclusion of

service on the board of directors.

       302.    Under the RSU Plan, the Debtors purported to award key management employees

with future cash payments based on the value of Appvion common stock. All RSUs vest three

years after the award date and the cash value of the stock is paid to the employee on the besting



                                                   85
           Case 18-50955-MFW           Doc 108        Filed 07/02/19   Page 86 of 136



date. In the event of a change of control transaction, all outstanding RSUs vest immediately and

related payments are accelerated.

       303.    The compensation committee(s) of the PDC Board and/or the Appvion Board

established the number of units granted each year under the Long-Term Incentive Plans. The

Appvion Board and/or the PDC Board determined the awards for the named executive officers.

Management decided which employees were in a position to make a significant contribution to

growth and profitability, and of the employees who received awards under the Long-Term

Incentive Plans, most receive such awards based on a succession planning and leadership

management process. Units received prior to January 1, 2017 were generally vested three years

after the award date. Units received on and after January 1, 2017 vested one third each year over

a three-year period after the award date. Under the RSU Plan, units were paid at vesting. For the

SAR Plan, the recipient had a 10-year window following vesting within which to opt to receive

payment.

       304.    The Debtors maintained a Supplemental Executive Retirement Plan (“SERP”) to

provide retirement benefits for eligible salaried employees whose benefits are reduced by the

tax-qualified plan limitations of the Pension Plan.

       305.    The Debtors also maintained the Nonqualified Excess Plan for highly

compensated current and former employees and non-employee directors. With respect to

employees, the Nonqualified Excess Plan allowed for deferral of compensation on a pre-tax basis

and accumulation of tax-deferred earnings in an amount of up to 50% of a participant’s base

salary and up to 75% of a participant’s annual performance-based incentive pay or restricted

stock units. Non-employee directors could defer 100% of their fees. As of September 2017, the

balance under the Nonqualified Excess Plan was approximately $1.48 million.




                                                86
           Case 18-50955-MFW          Doc 108       Filed 07/02/19   Page 87 of 136



       306.    The Debtors had also established a benefit within the Nonqualified Excess Plan

for management and other highly compensated employees whose benefits are reduced as the

result of deferring income into the Nonqualified Excess Plan or by the tax-qualified plan income

limitations applied to the KSOP.

               2.     The Debtors’ Pension Plan

       307.    The Pension Plan is a single-employer defined benefit pension plan with

approximately 3,200 participants.

       308.    Until 2012, certain of the Debtors’ hourly employees participated in the Pace

Industry Union-Management Pension Plan (the “PIUMPF”), a multi-employer defined benefit

plan. In 2012, employees at the West Carrollton Plant and the Kansas City distribution center

elected to end their participation in the PIUMPF. As a result, the Debtors recorded $25 million of

expense in 2012, representing the estimated withdrawal liability under the terms of the

PIUMPF’s trust agreement with a twenty-year payment period beginning January 2014, to which

the Debtors made payments totaling $2.9 million in 2016 and 2017. The Stout FMV

Determinations did not disclose the financial obligations related to PIUMPF.

               3.     Ownership of PDC Common Stock

       309.    Figure 25 below reflects the PDC equity ownership as of December 31, 2013.

       Figure 25: Paperweight Equity Ownership Schedule as of December 31, 2013




June December 2013 FMV, at 6.



                                               87
          Case 18-50955-MFW        Doc 108       Filed 07/02/19   Page 88 of 136



      310.   Figure 26 below reflects the PDC equity ownership as of June 30, 2014.

         Figure 26: Paperweight Equity Ownership Schedule as of June 30, 2014




June 2014 FMV, at 6.

      311.   Figure 27 below reflects the PDC equity ownership as of December 31, 2014.

       Figure 27: Paperweight Equity Ownership Schedule as of December 31, 2014




Dec. 2014 FMV, at 6.

      312.   Figure 28 below reflects the PDC equity ownership as of June 30, 2015.

         Figure 28: Paperweight Equity Ownership Schedule as of June 30, 2015




June 2015 FMV, at 7.



                                            88
          Case 18-50955-MFW        Doc 108       Filed 07/02/19   Page 89 of 136



      313.   Figure 29 below reflects the PDC equity ownership as of December 31, 2015.

       Figure 29: Paperweight Equity Ownership Schedule as of December 31, 2015




Dec. 2015 FMV, at 7.

      314.   Figure 30 below reflects the PDC equity ownership as of June 30, 2016.

         Figure 30: Paperweight Equity Ownership Schedule as of June 30, 2016




June 2016 FMV, at 6.

      315.   Figure 31 below reflects the PDC equity ownership as of December 31, 2016.




                                            89
             Case 18-50955-MFW         Doc 108       Filed 07/02/19   Page 90 of 136



        Figure 31: Paperweight Equity Ownership Schedule as of December 31, 2016




Dec. 2016 FMV, at 10.

        316.     Figure 32 below reflects the PDC equity ownership as of June 30, 2017.

             Figure 32: Paperweight Equity Ownership Schedule as of June 30, 2017




June 2017 FMV, at 10.

        F.       APPVION’S CREDIT RATING HISTORY

        317.     Figure 33 below reflects Appvion’s Standard & Poor’s long term local issuer

credit rating.

      Figure 33: Appvion’s Standard & Poor’s Long Term Local Issuer Credit Rating

                                        10/2/09 –     8/24/16 –   8/19/17 –     10/2/17 – the
                                         8/23/16       8/18/17     10/1/17      Petition Date

Appvion’s Standard & Poor’s Long           B             B-           CCC              D
Term Local Issuer Credit Rating



                                                90
            Case 18-50955-MFW        Doc 108       Filed 07/02/19   Page 91 of 136



       G.     SUMMARY OF ESOP TRANSACTIONS

       318.   At inception in 2001, there were 10,684,372 shares of PDC in the ESOP Trust.

Since inception of the ESOP, contributions to the ESOP Trust totaled 8,390,810 shares of PDC at

a blended price per share of $18.97. Thus, total contributions to the ESOP Trust since inception

was approximately $159.2 million.

       319.   Since inception of the ESOP, withdrawals from the ESOP Trust totaled

13,252,071 shares of PDC at a blended price per share of $19.73. Thus, total withdrawals from

the ESOP Trust since inception was approximately $261.5 million.

       320.   Since inception of the ESOP, withdrawals from the ESOP Trust exceeded

contributions to the ESOP Trust by approximately $102.3 million.

       321.   The total number of PDC common shares have decreased from 2012 to 2017 as

withdrawals (mostly due to employee terminations) have outpaced contributions (mostly from

employee contributions).

       322.   The FMV Determination price per share of PDC common stock has dropped by

58.4% since June 2012. Figure 34 below reflects the historical ESOP share counts and valuation

for the period 2012 to 2017.




                                              91
                Case 18-50955-MFW                    Doc 108          Filed 07/02/19           Page 92 of 136



Figure 34: Historical ESOP Share Counts and Valuation for the Period 2012 to 2017




See June 2015 FMV, at 57; Dec. 2015 FMV, at 57; June 2016 FMV, at 53; Dec. 2016 FMV, at

39-40; June 2017 FMV, at 39-40.

          323.       Figure 35 below reflects Selected Financial Data for each FMV Determination

Date since December 2013 (with the June 2015 FMV adjusted to exclude the Encapsys Sale), as

calculated and rounded by Stout.

   Figure 35: LTM EBITDA, Enterprise Value, Share Price and Implied Enterprise Value
                        ($ in thousands, except share price)
                         12/31/13     6/30/14      12/31/14     6/30/15      12/31/15     6/30/16    12/31/16   6/30/17
LTM EBITDA –                 51,653       45,709       43,211       45,303       43,826
Carbonless
LTM EBITDA –                44,952       39,252       33,805       15,688        6,296
Thermal
LTM EBITDA –                96,605       84,961       77,016       60,991       50,122
Carbonless & Thermal
Total Enterprise Value     588,000      570,000      534,000      509,000      513,000
Carbonless & Thermal
Total Enterprise Value     150,000      161,000      166,000
Encapsys
Share Price                $ 16.25      $ 16.30       $ 11.00    $ 12.90      $ 12.30      $ 13.70    $ 10.35     $ 6.85
Implied Equity Value       129,600      127,100        80,700     89,000       83,000


See Dec. 2013 FMV, at 34, 36, 51; June 2014 FMV, at 35, 37, 52; Dec. 2014 FMV, at 40, 42, 57;

June 2015 FMV, at 39, 41, 49, 52, 57; Dec. 2015 FMV, at 39, 41, 49, 52, 57; June 2016 FMV, at

35, 37, 45, 48, 53; Dec. 2016 FMV, at 30, 32-33, 36, 39-40; June 2017 FMV, at 30, 32-33, 36,



                                                                 92
            Case 18-50955-MFW          Doc 108     Filed 07/02/19   Page 93 of 136



39-40.

         324.   Between June 2013 and June 2017, there were significant withdrawals from the

ESOP due to employee terminations and other factors (including diversification and hardship

payments, loans and loan fees, forfeitures, and losses on plan transactions). Total withdrawals

far exceeded contributions made to the ESOP during the same period (including employee

deferrals and company matches of such deferrals, employee loan payments, purchases from

interest, and gains on plan transactions).

         325.   From June 2013 to June 2017, contributions to the ESOP totaled on $16,061,995,

while withdrawals from the ESOP totaled $51,579,906. This resulted in a deficit on $35,517,911,

which was funded by PDC and Appvion.

         326.   For the six months leading up to December 2013, contributions to the ESOP

totaled $2,450,825, while withdrawals from the ESOP totaled $5,739,281. This produced a

deficit of $3,288,456, which was funded by PDC and Appvion.

         327.   For the six months leading up to June 2014, contributions to the ESOP totaled

$2,549,610, while withdrawals from the ESOP totaled $7,801,677. This produced a deficit of

$5,252,067, which was funded by PDC and Appvion.

         328.   For the six months leading up to December 2014, contributions to the ESOP

totaled $2,161,213, while withdrawals from the ESOP totaled $12,144,253. This produced a

deficit of $9,983,040, which was funded by PDC and Appvion.

         329.   For the six months leading up to June 2015, contributions to the ESOP totaled

$2,382,291, while withdrawals from the ESOP totaled $5,081,997. This produced a deficit of

$2,699,706, which was funded by PDC and Appvion.

         330.   For the six months leading up to December 2015, contributions to the ESOP




                                              93
            Case 18-50955-MFW       Doc 108       Filed 07/02/19   Page 94 of 136



totaled $1,699,170, while withdrawals from the ESOP totaled $4,341,893. This produced a

deficit of $2,642,723, which was funded by PDC and Appvion.

       331.   For the six months leading up to June 2016, contributions to the ESOP totaled

$1,919,379, while withdrawals from the ESOP totaled $6,094,436. This produced a deficit of

$4,175,057, which was funded by PDC and Appvion.

       332.   For the six months leading up to December 2016, contributions to the ESOP

totaled $1,531,120, while withdrawals from the ESOP totaled $4,155,508. This produced a

deficit of $2,624,388, which was funded by PDC and Appvion.

       333.   For the six months leading up to June 2017, contributions to the ESOP totaled

$1,368,387, while withdrawals from the ESOP totaled $6,220,861. This produced a deficit of

$4,852,474, which was funded by PDC and Appvion.

       H.     APPVION’S HISTORICAL DEBT TRADING PRICES DID NOT TRACK STOUT’S
              FMV DETERMINATIONS

       334.   Figures 36 and 37 below are graphs charting Stout’s FMV Determinations against

the Second Lien Notes’ debt trading prices for the period December 2013 through June 2017.




                                             94
Case 18-50955-MFW    Doc 108      Filed 07/02/19    Page 95 of 136



             Figure 36: Historical Trading Prices




       Figure 37: Historical Trading Prices (% Changes)




                             95
             Case 18-50955-MFW            Doc 108      Filed 07/02/19       Page 96 of 136



       I.      THE BOND AND LOAN MARKETS TOOK NOTE OF THE DEBTORS’ DECLINING
               FINANCIAL POSITION AND INSOLVENCY

       335.    The markets took note of the Debtors’ declining financial condition. In November

2013 the Second Lien Notes were priced by Bloomberg Valuation (a/k/a “BVAL”) at a discount

to par. See Figure 38 below.

                Figure 38: BVAL of the Second Lien Notes in November 2013
                                     ($ in thousands)

                               Principal Amount   x    Market Price     =   Market Value     (Deficit)
11/29/2013                     $250,000                98.125%              $   245,313      $     (4,688)
11/27/2013                     $250,000                98.0%                $   245,000      $     (5,000)
11/26/2013                     $250,000                98.0%                $   245,000      $     (5,000)
11/25/2013                     $250,000                97.75%               $   244,375      $     (5,625)
11/22/2013                     $250,000                97.75%               $   244,375      $     (5,625)
11/21/2013                     $250,000                97.75%               $   244,375      $     (5,625)
11/20/2013                     $250,000                97.875%              $   244,688      $     (5,313)
11/19/2013                     $250,000                97.75%               $   244,375      $     (5,625)
11/18/2013                     $250,000                97.688%              $   244,220      $     (5,780)
11/15/2013                     $250,000                97.938%              $   244,845      $     (5,155)
11/14/2013                     $250,000                98.125%              $   245,313      $     (4,688)


Source: Bloomberg.

       336.    Then, again, in the second half of 2014, the Second Lien Notes were valued by

BVAL from par (100% of the principal amount) to approximately 68% of par by December 31,

2014. Standing alone, the debt trading prices of the Second Lien Notes in the second half 2014

reflected the market’s belief that the value of the debt was materially impaired and that Appvion

was insolvent by at least $78 million. The debt trading markets (reflected by BVAL) echoed the

conclusion that Appvion was insolvent through the Petition Date.

       337.    The markets fundamentally disagreed with Stout concerning Stout’s the value of

PDC common stock.

       338.    As of the June 2015 FMV, the Second Lien Notes’ BVAL was 35% below par (or



                                                  96
             Case 18-50955-MFW           Doc 108     Filed 07/02/19       Page 97 of 136



at a price of roughly $0.65 per every $1.00 of principal amount). This reflected the market’s

conclusion that Appvion was insolvent by at least $86.5 million.

        339.     As shown in Figure 39 below, the markets disagreed with Stout’s view of the

solvency of PDC/Appvion as of the December 2014 FMV Determination. Even if Stout’s

methodology of considering only “Interest-Bearing Debt” is accepted, the markets disagreed

with Stout’s view of the solvency of PDC/Appvion as of December 31, 2014.

      Figure 39: BVAL of Certain Obligations as of December 31, 2014 ($ in thousands)

                             Principal Amount   x    Market Price     =   Market Value     (Deficit)
Term Loan                    $ 328,225               98.6880%             $323,919         ($4,306)
Revolving Credit Facility    $ 9,600                 100%                 $ 9,600          $ -
Ohio Loan                    $ 3,010                 (n/a)                $ 3,010          $ -
Second Lien Notes            $ 250,000               68.8756%             $172,188         ($77,813)
Industrial Revenue Bonds     $ 6,000                 (n/a)                $ 6,000          $ -
Columbia County, Wisconsin   $   -                   (n/a)                $ -              $ -
Forgivable Note
TOTAL                        $ 596,835                                    $514,716         ($82,119)


Source: PDC Form 10-K for the year ended December 31, 2014, at 15 (principal amount of Term

Loan and Second Lien Notes adjusted to reflect amount then outstanding without adjustment for

purported unamortized discounts); Bloomberg.

        340.     As shown in Figure 40 below, the markets disagreed with Stout’s view of the

solvency of PDC/Appvion as of the June 2015 FMV Determination. Even if Stout’s

methodology of considering only “Interest-Bearing Debt” is accepted, the markets disagreed

with Stout’s view of the solvency of PDC/Appvion as of June 30, 2015.




                                                97
             Case 18-50955-MFW           Doc 108     Filed 07/02/19       Page 98 of 136



         Figure 40: BVAL of Certain Obligations as of June 30, 2015 ($ in thousands)

                             Principal Amount   x    Market Price     =   Market Value     (Deficit)
Term Loan                    $ 329,138               93.688%              $308,363         ($20,775)
Revolving Credit Facility    $ 9,600                 100%                 $ 9,600          $ -
Ohio Loan                    $ 3,010                 (n/a)                $ 3,010          $ -
Second Lien Notes            $ 250,000               64.938%              $162,345         ($87,655)
Industrial Revenue Bonds     $ 6,000                 (n/a)                $ 6,000          $ -
Columbia County, Wisconsin   $   -                   (n/a)                $ -              $ -
Forgivable Note
TOTAL                        $ 597,748                                    $489,318         ($108,430)


Source: PDC Form 10-Q for the period ended July 5, 2015, at 15 (principal amount of Term

Loan and Second Lien Notes adjusted to reflect amount then outstanding without adjustment for

purported unamortized discounts; also assumes that the principal amount of Term Loan and

Second Lien Notes were the same as of July 5, 2015); Bloomberg.

        341.     As shown in Figure 41 below, the markets disagreed with Stout’s view of the

solvency of PDC/Appvion as of the December 2015 FMV Determination. Even if Stout’s

methodology of considering only “Interest-Bearing Debt” is accepted, the markets disagreed

with Stout’s view of the solvency of PDC/Appvion as of December 31, 2015.

      Figure 41: BVAL of Certain Obligations as of December 31, 2015 ($ in thousands)

                             Principal Amount   x    Market Price     =   Market Value     (Deficit)
Term Loan                    $ 157,308               93.50%               $147,083         ($10,225)
Revolving Credit Facility    $ 9,600                 100%                 $ 9,600          $ -
Ohio Loan                    $ 3,010                 (n/a)                $ 3,010          $ -
Second Lien Notes            $ 250,000               40.125%              $100,313         ($149,688)
Industrial Revenue Bonds     $ 6,000                 (n/a)                $ 6,000          $ -
Columbia County, Wisconsin   $   -                   (n/a)                $ -              $ -
Forgivable Note
TOTAL                        $ 425,918                                    $266,005         ($159,913)


Source: PDC Form 10-K for the year ended January 2, 2016, at 58 (principal amount of Term

Loan and Second Lien Notes adjusted to reflect amount then outstanding without adjustment for

purported unamortized discounts; also assumes that the principal amount of Term Loan and


                                                98
             Case 18-50955-MFW           Doc 108     Filed 07/02/19       Page 99 of 136



Second Lien Notes were the same as of January 2, 2016); Bloomberg.

        342.     As shown in Figure 42 below, the market’s disagreement with Stout’s view of the

solvency of PDC/Appvion continued when measured as of June 30, 2016.

         Figure 42: BVAL of Certain Obligations as of June 30, 2016 ($ in thousands)

                             Principal Amount   x    Market Price     =   Market Value     (Deficit)
Term Loan                    $ 158,300               95.5%                $151,177         ($7,124)
Revolving Credit Facility    $ 27,000                100%                 $ 27,000         $ -
Ohio Loan                    $ 2,238                 (n/a)                $ 2,238          $ -
Second Lien Notes            $ 250,000               57.56%               $143,908         ($106,093)
Industrial Revenue Bonds     $ 6,000                 (n/a)                $ 6,000          $ -
Columbia County, Wisconsin   $ 300                   (n/a)                $ 300            $ -
Forgivable Note
TOTAL                        $ 443,838                                    $330,622         ($113,216)


Source: PDC Form 10-Q for the quarter ended July 3, 2016, at 19 (principal amount of Term

Loan and Second Lien Notes adjusted to reflect amount then outstanding without adjustment for

purported unamortized discounts; also assumes that the principal amount of Term Loan and

Second Lien Notes were the same as of June 30m 2016 as July 3, 2016); Bloomberg.

        343.     As shown in Figure 43 below, the market’s disagreement with Stout’s view of the

solvency of PDC/Appvion continued when measured as of December 31, 2016.

      Figure 43: BVAL of Certain Obligations as of December 31, 2016 ($ in thousands)

                             Principal Amount   x    Market Price     =   Market Value     (Deficit)
Term Loan                    $ 157,572               97.69%               $153,929         ($3,643)
Revolving Credit Facility    $ 31,920                100%                 $ 31,920         $ -
Ohio Loan                    $ 1,443                 (n/a)                $ 1,443          $ -
Second Lien Notes            $ 250,000               57.00%               $142,500         ($107,500)
Industrial Revenue Bonds     $ 6,000                 (n/a)                $ 6,000          $ -
Columbia County, Wisconsin   $ 100                   (n/a)                $ 100            $ -
Forgivable Note
TOTAL                        $ 447,035                                    $335,892         ($111,143)


Source: PDC Form 10-K for the year ended December 31, 2016, at 52 (principal amount of Term

Loan and Second Lien Notes adjusted to reflect amount then outstanding without adjustment for


                                                99
             Case 18-50955-MFW            Doc 108     Filed 07/02/19       Page 100 of 136



purported unamortized discounts); Bloomberg.

        344.     As shown in Figure 44 below, the market’s disagreement with Stout’s view of the

solvency of PDC/Appvion continued when measured as of June 30, 2017.

         Figure 44: BVAL of Certain Obligations as of June 30, 2017 ($ in thousands)

                              Principal Amount    x   Market Price     =    Market Value     (Deficit)
Term Loan                     $ 178,300               97.38%                $173,620         ($4,680)
Revolving Credit Facility     $ 19,500                100%                  $ 19,500         $ -
Ohio Loan                     $ 626                   (n/a)                 $ 626            $ -
Second Lien Notes             $ 250,000               52.69%                $131,720         ($118,280)
Industrial Revenue Bonds      $ 6,000                 (n/a)                 $ 6,000          $ -
Columbia County, Wisconsin    $   -                   (n/a)                 $ -              $ -
Forgivable Note
TOTAL                         $ 454,426                                     $331,466         ($122,960)


Source: PDC Form 10-Q for the quarter ended July 2, 2017, at 17 (principal amount of Term

Loan and Second Lien Notes adjusted to reflect amount then outstanding without adjustment for

purported unamortized discounts; also assumes that the principal amount of Term Loan and

Second Lien Notes were the same as of July 2, 2017); Bloomberg.

        345.     The trading prices of Appvion’s debt furnish strong evidence that Appvion was

insolvent. The market, per the trading prices of the debt, did not believe that the value of the

company exceeded its debt. That a company’s bonds are trading at a discount to part (100 cents)

is a “useful, though not exclusive, indicator of insolvency.” E.g., In re Williams Commc’ns

Group, Inc., 281 B.R. 216, 221 (Bankr. S.D.N.Y. 2002).

        J.       STARTING AT LEAST IN 2013, THE DEBTORS WERE HOPELESSLY INSOLVENT
                 UNDER THE BALANCE-SHEET TEST

        346.     The book value of the Debtors’ liabilities exceeded the book value of their assets

since at least December 31, 2011 and perhaps before that date. Figure 45 below shows the Book

Value of the Debtors at various points in time.




                                                  100
              Case 18-50955-MFW            Doc 108        Filed 07/02/19         Page 101 of 136



         Figure 45: Book Value of the Debtors’ Assets and Liabilities (in $ thousands)

                  12/31/11    12/29/12    12/28/13     1/3/15      7/5/15      1/2/16      7/3/16     12/31/16     7/2/17

Book Value of     641,918     561,090     547,528     449,268     437,062     406,549     399,963     387,169     378,373
Assets
Book Value of     929,470     1,001,013   962,701     1,028,404   1,034,770   826,474     829,604     819,056     818,190
Liabilities
(adjusted to
exclude
“Accumulated
Deficit” and
“Accumulated
other
comprehensive
loss”)
Book Value        (287,552)   (439,923)   (415,173)   (579,136)   (597,708)   (419,925)   (429,641)   (431,887)   (439,817)

See PDC Form 10-K for the year ended December 31, 2011, at 50; PDC Form 10-K for the year

ended December 29, 2012, at 45; PDC Form 10-K for the year ended January 3, 2015, at 42;

PDC Form 10-Q for the quarter ended July 5, 2015, at 3; PDC Form 10-K for the year ended

January 2, 2016, at 38; PDC Form 10-Q for the quarter ended July 3, 2016, at 2; PDC Form 10-K

for the year ended December 31, 2016, at 38; PDC Form 10-Q for the quarter ended July 2,

2017, at 2.

        K.      THE DEBTORS WERE HOPELESSLY INSOLVENT UNDER THE CASH-FLOW TEST

        347.    The Debtors were insolvent on a cash-flow basis at various points in time since

2013. The Debtors generated net cash flow from operations of negative $92.7 million for the

year ended January 3, 2015 and negative $19 million for the year ended December 31, 2016. In

the year ended January 2, 2016, the Debtors generated net cash flow from operations of negative

$30.2 million when adjusted to exclude the gain from the sale of the Debtors’ Encapsys business.

See PDC Form 10-K for the year ended January 3, 2015, at 44; PDC Form 10-K for the year

ended January 2, 2016, at 40; PDC Form 10-K for the year ended December 31, 2016, at 35.




                                                      101
          Case 18-50955-MFW         Doc 108     Filed 07/02/19    Page 102 of 136



VII.   THE ESOP COMMITTEE’S                 RATIFICATION         OF   THE     STOUT      FMV
       DETERMINATIONS

       348.   On January 17, 2014, the ESOP Committee met, with ESOP Committee members

Mr. Ferree, Mr. Richards, Mr. Hillend and Ms. Van Straten in attendance, as well as Mr. Levine,

Mr. El Tahch, Mr. Martin and Mr. Kaplan. (App015157). At that meeting, Mr. Levine reviewed

the December 2013 FMV with the ESOP Committee and the ESOP Committee members asked

questions regarding the December 2013 FMV. Id. The ESOP Committee approved the stock

valuation, as contained in the December 2013 FMV. Id.

       349.   The agenda for the July 15, 2014 meeting of the ESOP Committee allocated 20

minutes for the “Review Stock Price Calculation” with Argent and Stout. (App014296) On July

15, 2014, the ESOP Committee met, with ESOP Committee members Mr. Ferree, Mr. Richards,

Mr. Hillend and Ms. Van Straten in attendance, as well as Mr. Levine, Mr. Martin and Mr.

Hansberger. (App015160). At that meeting, the ESOP Committee reviewed the June 2014 FMV

and Mr. Levine described the process used to arrive at the valuation. Id. The ESOP Committee

members asked questions regarding the June 2014 FMV. Id. The ESOP Committee approved the

stock valuation, as contained in the June 2014 FMV. Id.

       350.   The agenda for the January 14, 2015 meeting of the ESOP Committee allocated

20 minutes for the review of the December 2014 FMV with Argent and Stout. MLB_00481_1 /

App014434. On January 14, 2015, the ESOP Committee met, with ESOP Committee members

Mr. Ferree, Mr. Richards, Ms. Arent and Ms. Van Straten in attendance, as well as Mr. Gilligan,

Mr. Levine, Mr. Martin and Mr. Hansberger. (App015163). At that meeting, Mr. Levine

reviewed the December 2014 FMV with the ESOP Committee. Id. The ESOP Committee

members asked questions regarding the December 2014 FMV. Id. At that meeting, the ESOP

Committee did not entertain a motion to approve the stock valuation, as contained in the



                                              102
              Case 18-50955-MFW      Doc 108     Filed 07/02/19     Page 103 of 136



December 2014 FMV, as no such motion was made. Id.

       351.     On August 4, 2015, the ESOP Committee met, with ESOP Committee members

Mr. Ferree, Mr. Richards, and Ms. Arent in attendance, as well as Ms. Van Straten, Mr. Levine,

Mr. Martin and Mr. Hansberger, among others. (App015168). At that meeting, the ESOP

Committee reviewed the June 2015 FMV and Mr. Levine described the process used to arrive at

the valuation. Id. The ESOP Committee members asked questions regarding the June 2015 FMV.

Id. At that meeting, the ESOP Committee did not entertain a motion to approve the stock

valuation, as contained in the June 2015 FMV, as no such motion was made. Id.

       352.     On November 24, 2015, the ESOP Committee met, with ESOP Committee

members Mr. Ferree, Mr. Gilligan, Daniel Macke, Andrea Peeters, and Amy Vissers in

attendance, as well as Ms. Van Straten, and Maria Van Groll. (App015170). At that meeting, Mr.

Ferree let a discussion regarding the five year financial projections that were prepared for Stout

to use in their December 2015 FMV and the potential effects to the share price. Id. The ESOP

Committee members asked questions regarding the projections which were answered by Mr.

Ferree. Id.

       353.     On January 15, 2016, the ESOP Committee met, with ESOP Committee members

Mr. Ferree, Mr. Gilligan, Mr. Macke, Ms. Peeters, and Ms. Vissers in attendance, as well as Ms.

Van Straten, Ms. Van Groll, Mr. Levine, Mr. Aguilar, and Mr. Martin (App015171). At that

meeting, Mr. Levine reviewed the December 2015 FMV with the ESOP Committee and the

ESOP Committee members asked questions regarding the December 2015 FMV. Id. At that

meeting, the ESOP Committee did not entertain a motion to approve the stock valuation, as

contained in the December 2015 FMV, as no such motion was made. Id. The agenda for the

January 15, 2016 meeting of the ESOP Committee allocated 20 minutes for the review of the




                                               103
          Case 18-50955-MFW          Doc 108      Filed 07/02/19   Page 104 of 136



December 2015 FMV with Argent and Stout. MLB_00481_1 / App014434.

       354.    On May 26, 2016, the ESOP Committee met, with ESOP Committee members

Mr. Ferree, Mr. Gilligan, Mr. Macke, Ms. Peeters, and Ms. Vissers in attendance, as well as Mr.

Kelly, John Bohl, and Ms. Van Groll. (App015174). At that meeting, Mr. Ferree led a discussion

regarding the five year financial projections that were prepared for Stout to use for their June

2016 FMV. An updated copy of the five year financial projections was handed out at the

meeting. Id.

       355.    On July 11, 2016, the ESOP Committee met, with ESOP Committee members

Mr. Ferree, Mr. Gilligan, Mr. Macke, Ms. Peeters, and Ms. Vissers in attendance, as well as Mr.

Kelly, Patricia Nieuwenhius, Mr. Levine, Mr. Aguilar, Mr. Hansberger, and Mr. Martin

(App015175). At that meeting, Mr. Levine reviewed the June 2016 FMV with the ESOP

Committee and the ESOP Committee members asked questions regarding the June 2016 FMV.

Id. At that meeting, the ESOP Committee did not entertain a motion to approve the stock

valuation, as contained in the June 2016 FMV, as no such motion was made. Id. The agenda for

the July 11, 2016 meeting of the ESOP Committee allocated 30 minutes for the “Review Stock

Price Calculation” with Argent and Stout. Id.

       356.    On November 28, 2016, the ESOP Committee met, with ESOP Committee

members Mr. Gilligan, Mr. Macke, Ms. Peeters, Mr. Kelly, Mr. Macke, in attendance, as well as

Mr. Ferree, Ms. Van Straten, Ms. Van Groll and Matthew Lyons. (App015177). At that meeting,

Mr. Kelly led a discussion regarding the five year financial projections that were prepared for

Stout to use for their December 2016 FMV and the potential effects to the share price. Id.

Meeting participants asked questions regarding the projections which were answered by Mr.

Ferree and Mr. Kelly. The ESOP Committee voted to provide the financial projections to Stout.




                                                104
           Case 18-50955-MFW          Doc 108     Filed 07/02/19     Page 105 of 136



Id.

       357.    On January 18, 2017, the ESOP Committee met, with ESOP Committee members

Mr. Ferree, Mr. Gilligan, Mr. Kelly, Mr. Macke, Ms. Meltzer, and Ms. Peeters in attendance, as

well as Ms. Van Groll, Ms. Van Straten, Mr. Levine, and Mr. Martin (App015178). At that

meeting, Mr. Levine reviewed the December 2016 FMV with the ESOP Committee and the

ESOP Committee members asked questions regarding the December 2016 FMV. Id. At that

meeting, the ESOP Committee did not entertain a motion to approve the stock valuation, as

contained in the June 2016 FMV, as no such motion was made. Id. The agenda for the July 11,

2016 meeting of the ESOP Committee allocated 30 minutes for the “Review Stock Price

Calculation” with Argent and Stout. Id.

       358.    On May 25, 2017, the ESOP Committee met, with ESOP Committee members

Mr. Ferree, Mr. Gilligan, Mr. Macke, Mr. Kelly, and Ms. Melzer in attendance, as well as David

Govier, and Ms. Van Groll. (App015181). At that meeting, Mr. Kelly led a discussion regarding

the five year financial projections that were prepared for Stout to use for their June 2017 FMV.

Id.

VIII. THE BANKRUPTCY FILING; THE PLAN OF LIQUIDATION; AND THE
      LIQUIDATING TRUST’S RIGHT TO PURSUE CLAIMS PREVIOUSLY HELD
      OR CONTROLLED BY THE DEBTORS’ ESTATES.

       359.    On the Petition Date, the Debtors filed voluntary petitions for relief under chapter

11 of the Bankruptcy Code with the Bankruptcy Court for the District of Delaware. The cases are

being jointly administered under case number 17-12082.

       360.    The Appvion Liquidating Trust was created in accordance with the 2L/Committee

Settlement (as defined in the Plan of Liquidation).

       361.    The Motion seeking approval of the 2L/Committee Settlement was filed on May

9, 2018. See D.I. 734. The 2L/Committee Settlement was approved by the Bankruptcy Court on


                                               105
           Case 18-50955-MFW            Doc 108     Filed 07/02/19       Page 106 of 136



May 14, 2018. See D 753. The 2L/Committee Settlement agreement set forth the parameters for

the creation of the liquidating trust and specifically states that it claims relating to arising out of

the ESOP, claims against D&Os, claims under chapter 5 not purchased, claims against insiders

of the Debtors.

       362.       The Plan of Liquidation’s definition of “Litigation Claims” (defined therein and

replicated below) was drafted with the purpose of preserving for the benefit of the Debtors’

second lien and unsecured creditors, all clams and causes of action, including those arising under

state law, connected with the Debtors’ ESOP Structure, to the extent that such claims are not

Direct ESOP Claims.

       363.       On August 14, 2018, the Bankruptcy Court entered an order confirming the Plan

of Liquidation.

       364.       Under the terms of the Plan of Liquidation and corresponding documents, the

Appvion Liquidating Trust was given the right, authority, and discretion to pursue Litigation

Claims, specifically reserving all rights to investigate and prosecute causes of action against,

among others, certain former directors and officers of the Debtors, and any persons related to

claims and Causes of Action related to or arising out of ESOP that are not Direct ESOP Claims

(as defined in the Plan). Plan Art. VIII.G.1, see also Plan Art. IX.C.

       365.       Under the Plan, the Liquidating Trust Assets were “assigned, transferred, and vest

in the Liquidating Trust upon the Effective Date...” Plan Art. VIII.D. The Liquidating Trust

Assets include the “Litigation Claims.” Plan of Liquidation, Art. I.A.111.

       366.       The Plan of Liquidating defines the “Litigation Claims” as

       any and all Causes of Action of any Debtor and/or any of the Estates against any
       Person (excluding the Released D&O Claims), including but not limited to, (a) all
       claims and Causes of Action related to or arising out of the ESOP that are not
       Direct ESOP Claims, (b) the Preserved D&O Claims, (c) all claims and Causes of



                                                 106
           Case 18-50955-MFW          Doc 108     Filed 07/02/19     Page 107 of 136



       Action arising under Chapter 5 of the Bankruptcy Code (other than Causes of
       Action that constitute Acquired Assets), and (d) all claims and Causes of Action
       against insiders of the Debtors.

Plan of Liquidation, Art. I.A.114.

       367.    The Plan of Liquidation defines “Preserved D&O Claims” as:

       any and all claims and Causes of Action (together with any proceeds thereof,
       including any proceeds of the D&O Insurance) held by the Debtors and their
       Estates against the Debtors’ Directors and Officers, solely in their capacities as
       such, including those claims and Causes of Action that are not currently asserted,
       but could be asserted against them, including but not limited to, Claims held by
       the Debtors and their Estates relating to the ESOP; provided, however, that the
       Preserved D&O Claims shall not include the Released D&O Claims.

Plan of Liquidation, Art. I.A.136.

       368.    The Plan of Liquidation defines “Released D&O” to mean:

       any of the Debtors’ Directors and Officers who (i) served in such capacity at any
       time in the four months prior to the 363 Sale Effective Date, (ii) are retained or
       employed by the Purchaser as of the 363 Sale Effective Date, and (iii) remain
       retained or employed by the Purchaser for a period of not less than 180 days
       following the 363 Sale Effective Date.

Plan of Liquidation, Art. I.A.149.

       369.    The Plan of Liquidation defines “Released D&O Claims” to mean “any claims

and Causes of Action held by the Debtors and their Estates against any of the Released D&O.”

Plan of Liquidation, Art. I.A.149.

       370.    The Plan of Liquidation defines “Direct ESOP Claims” to mean:

       Solely and exclusively a direct cause of action held by the ESOP Committee, the
       ESOP Trustee, or any other party with respect to the ESOP which, for the
       avoidance of doubt, excludes any Causes of Action related to the ESOP held by
       the Debtors and their Estates.

Plan of Liquidation, Art. I.A.58.

       371.    The Plan of Liquidation Provides that following the Effective Date, the

Bankruptcy Court shall retain jurisdiction to matters related to the Chapter 11 Cases, as is legally



                                                107
           Case 18-50955-MFW           Doc 108     Filed 07/02/19      Page 108 of 136



permissible. See Plan of Liquidation, Art. XV. The Plan of Liquidation specifically reserves for

the Bankruptcy Court “[t]o hear, decide and resolve any motions, adversary proceedings,

contested or litigated matters involving or related to Directors and Officers, Causes of Action

(including Released D&O Claims) and D&O Insurance.” Plan of Liquidation, Art. XV.21.

        372.   Upon information and belief, on June 27, 2018, employees of Prime Clerk LLC

caused Mr. Richards, Mr. Ferree, Ms. Van Straten, Ms. Arent, Mr. Carter, Mr. Murphy, Mr.

Reardon, Ms. Seifert, Mr. Suwyn, Mr. Laurino, Mr. Roberts, and Mr. Gilligan to receive a copy

of certain solicitation materials related to the Plan of Liquidation. (D.I. 868, Ex. D, at 20, 50, 51,

80, 107, 122, 187, 210, 252, 274, 331).

        373.   Upon information and belief, on June 27, 2018, employees of Prime Clerk LLC

caused Stout Risius Ross Inc. and Argent to receive a copy of certain solicitation materials

related to the Plan of Liquidation. (D.I. 868, Ex. B, at 2 and Ex. D, at 295).

        374.   The Plan of Liquidation’s effective date (the “Effective Date”) was August 24,

2018.

        375.   Upon information and belief, on August 25, 2018, employees of Prime Clerk LLC

caused Mr. Richards, Mr. Ferree, Ms. Van Straten, Mr. Fletcher, Ms. Arent, Mr. Carter, Mr.

Murphy, Mr. Reardon, Ms. Seifert, Mr. Suwyn, Mr. Laurino, Mr. Roberts, and Mr. Gilligan to

receive a copy of the Notice of Effective Date of the Plan of Liquidation (D.I. 1011, Ex. D, at 26,

70, 71, 150, 154, 170, 265, 297, 355, 361, 366, 387, 467).

        376.   Upon information and belief, on August 25, 2018, employees of Prime Clerk LLC

caused Stout Risius Ross Inc. and Argent to receive a copy of the Notice of Effective Date of the

Plan of Liquidation (D.I. 1011, Ex. D, at 26, 417).




                                                 108
          Case 18-50955-MFW          Doc 108     Filed 07/02/19    Page 109 of 136



IX.    THE DIRECTOR DEFENDANTS AND THE OFFICER/EMPLOYEE DEFENDANTS
       ARE NOT RELEASED D&OS UNDER THE PLAN OF LIQUIDATION.

       377.    Mr. Richards does not qualify as a “Released D&O” under the Plan of

Liquidation.

       378.    Mr. Ferree does not qualify as a “Released D&O” under the Plan of Liquidation.

       379.    Ms. Van Straten does not qualify as a “Released D&O” under the Plan of

Liquidation.

       380.    Mr. Fletcher does not qualify as a “Released D&O” under the Plan of Liquidation.

       381.    Ms. Arent does not qualify as a “Released D&O” under the Plan of Liquidation.

       382.    Mr. Carter does not qualify as a “Released D&O” under the Plan of Liquidation.

       383.    Mr. Murphy does not qualify as a “Released D&O” under the Plan of Liquidation.

       384.    Mr. Reardon does not qualify as a “Released D&O” under the Plan of

Liquidation.

       385.    Ms. Seifert does not qualify as a “Released D&O” under the Plan of Liquidation.

       386.    Mr. Suwyn does not qualify as a “Released D&O” under the Plan of Liquidation.

       387.    Mr. Laurino does not qualify as a “Released D&O” under the Plan of Liquidation.

       388.    Mr. Roberts does not qualify as a “Released D&O” under the Plan of Liquidation.

       389.    Mr. Gilligan served as a consultant to Appvion Holding Corp. after the Effective

Date. Mr. Gilligan did not serve as an officer or director of Appvion Holding Corp. after the

Effective Date.

X.     NOTICE OF THE CLAIMS ASSERTED IN THIS ACTION WAS GIVEN TO
       CURRENT AND FORMER DIRECTORS AND OFFICERS OF THE DEBTORS

       390.    On information and belief, on June 20, 2018, counsel to the Official Committee of

Unsecured Creditors (the “Creditors’ Committee”) appointed in the Debtors chapter 11 cases

furnished the current and former directors and officers of Appvion through the Debtors’


                                              109
            Case 18-50955-MFW          Doc 108     Filed 07/02/19     Page 110 of 136



bankruptcy counsel, DLA Piper LLP (US), with a letter detailing the existence of the claims and

causes of action that the Co-Trustees assert herein. This letter specifically articulated that claims

existed against the current and former directors and officers of Appvion under theories of

breaches of fiduciary duties, among other things. The lawyers for the Creditors’ Committee

wrote that the Creditors’ Committee “intends to hold the current and former directors and

officers of the Debtors accountable for their actions.”

XI.     CAUSES OF ACTION

                                        COUNT I
(Breach of Fiduciary Duties of Care and Loyalty Against The Officer/Employee Defendants
                               and the Director Defendants)

        391.     The Plaintiff repeats the allegations of each of the prior and following paragraphs

as if fully set forth herein.

        392.     The Director Defendants and the Officer/Employee Defendants, in their

respective capacities as directors, executive officers, and/or employees of the Debtors, each

individually owed the Debtors fiduciary duties of care and loyalty under applicable state

corporate law.

        393.     By participating in and contributing to the overvaluation of PDC’s common stock

in order to further their own individual self-interest, the Director Defendants and the

Officer/Employee Defendants breached the duty of loyalty they each owed to the Debtors.

        394.     By failing to detect and failing to take any action to stop the overvaluation of

PDC’s common stock, the Director Defendants and the Officer/Employee Defendants breached

the duty of care they each owed to the Debtors.

        395.     The Director Defendants and the Officer/Employee Defendants, in conjunction

with Argent and Stout, caused the overvaluation of PDC’s common stock in order to serve their

individual financial interests. Because each Director Defendant and Officer/Employee Defendant


                                                 110
           Case 18-50955-MFW          Doc 108     Filed 07/02/19     Page 111 of 136



stood to receive substantial incentive compensation whose value was directly dependent on

Stout’s FMV Determination, the Director Defendants and the Officer/Employee Defendants had

a material financial incentive to maximize Stout’s FMV Determinations. Each Director

Defendant and Officer/Employee Defendant also stood to receive distributions from the ESOP

for the PDC common stock held attributable to each individual’s ESOP account. Because the

value of such distributions and attributions were directly dependent on Stout’s FMV

Determination, the Director Defendants and Officer/Employee Defendants had an additional

material financial incentive to maximize Stout’s FMV Determinations.

       396.    In order to determine the FMV of PDC’s common stock, Stout relied heavily on

financial forecasts prepared and/or approved by the Director Defendants and the

Officer/Employee Defendants. Stout relied on these projections despite the fact that the Debtors

historically almost never achieved their financial projections, and typically accepted them at face

value without questioning their reliability or suggested that management’s projections be revised

downward. Stout also routinely met with certain of the Director Defendants and

Officer/Employee Defendants in the course of preparing its biannual FMV Determination

reports, and consulted certain of the Director Defendants and Officer/Employee Defendants with

regard to specific aspects of the valuation techniques it employed, including but not limited to

the selection of companies for use in Stout’s Guideline Companies Method analysis. In these and

in other ways, the Director Defendants and Officer/Employee Defendants contributed to the

overvaluation of PDC’s common stock for their own personal gain, in violation of the duty of

loyalty they owed to the Debtors.

       397.    The Director Defendants and Officer/Employee Defendants also breached the

duty of care they owed to the Debtors’ by failing to detect and remedy the systemic and repeated




                                               111
            Case 18-50955-MFW         Doc 108     Filed 07/02/19     Page 112 of 136



inability to produce reliable and achievable EBITDA projections that were used to cause the

overvaluation of PDC’s common stock. It was manifestly evident for several years prior to the

Petition Date that the Debtors’ business (and the industry in which the Debtors operated) was in

terminal decline. It was also clear that the financial forecasts prepared by certain of the Director

Defendants and Officer/Employee Defendants were demonstrably and consistently unreliable,

because the Debtors’ historically almost never came close to achieving their projections. Despite

the fact that the financial forecasts prepared by certain of the Director Defendants and

Officer/Employee Defendants portrayed a wholly-unrealistic version of the Debtors that was

divorced from reality, the Director Defendants and Officer/Employee Defendants nonetheless

permitted Argent and Stout to continue to rely on such projections to determine the FMV of

PDC’s common stock. By failing to detect and take any meaningful action against the obvious

overvaluation of PDC’s common stock, the Director Defendants and Officer/Employee

Defendants breached the duty of care they each individually owed to the Debtors.

                                       COUNT II
 (Breach of Fiduciary Duties of Loyalty and Care Against Richards, Ferree, Van Straten,
                       Arent, Fletcher and John/Jane Does 1-20)

        398.    The Plaintiff repeats the allegations of each of the prior and following paragraphs

as if fully set forth herein.

        399.    In their individual capacities as directors, officers, and/or employees of Appvion,

Richards, Gilligan, Ferree, Van Straten, Arent, Fletcher, and John/Jane Does 1-20 each owed

fiduciary duties of loyalty and care to Appvion under applicable state corporate law.

        400.    In November 2013, Appvion forgave the Intercompany Note and all related

interest due from PDC. Appvion received no consideration from PDC in exchange for the

forgiveness of the Intercompany Note.

        401.    By permitting the forgiveness of the Intercompany Note in November 2013,


                                                112
            Case 18-50955-MFW          Doc 108       Filed 07/02/19   Page 113 of 136



Richards, Gilligan, Ferree, Van Straten, Arent, and Fletcher each breached the fiduciary duties of

loyalty and care they owed to Appvion.

                                      COUNT III
   (Breach of Fiduciary Duty of Care Against Richards, Ferree, Van Straten, Arent, and
                                       Fletcher)

        402.    The Plaintiff repeats the allegations of each of the prior and following paragraphs

as if fully set forth herein.

        403.    In their individual capacities as directors, officers, and/or employees of Appvion,

Richards, Gilligan, Ferree, Van Straten, Arent, and Fletcher each owed a fiduciary duty of care to

Appvion under applicable state corporate law.

        404.    By participating in the decision to extend credit from Appvion to PDC in the form

of the Intercompany Loans with the knowledge that PDC would never be able to repay the

Intercompany Loans, each of Richards, Gilligan, Ferree, Van Straten, Arent, and Fletcher

breached the fiduciary duties of care and loyalty they owed to Appvion.

        405.    PDC’s common stock constituted all of the stock beneficially owned by the

ESOP. As such, PDC was responsible for receiving any contributions to, and making any

distributions from the ESOP to the ESOP participants. However, because PDC served only as the

holding company for Appvion, and because PDC had no independent revenue-generating

business operations of its own, PDC was only able to fund distributions through the contributions

made by ESOP participants. Further, distributions had significantly outstripped contributions in

the years leading up to the Petition, PDC was forced to borrow the funds necessary to continue to

fulfill its distribution obligations from Appvion.

        406.     Because PDC had no ability to generate revenue, and given the fact that

distributions from the ESOP had significantly exceeded contributions to the ESOP in the

preceding years, it was obvious that PDC would never have the ability to repay the Intercompany


                                                113
            Case 18-50955-MFW         Doc 108     Filed 07/02/19     Page 114 of 136



Loans. Despite the fact that Appvion would, in all likelihood, never be able to seek repayment of

the Intercompany Loans from PDC, Richards, Gilligan, Ferree, Van Straten, Arent, and Fletcher

each contributed to or approved of the decision to extend credit to PDC in the form of the

Intercompany Loans. By doing so, Richards, Gilligan, Ferree, Van Straten, Arent, and Fletcher

each breached the duties of care and loyalty they owed to Appvion.

                                       COUNT IV
(Aiding and Abetting Breaches of the Fiduciary Duties of Care and Loyalty Against Ferree,
            Richards, Van Straten, Arent, And Certain John/Jane Does 1-20)

        407.    The Plaintiff repeats the allegations of each of the prior and following paragraphs

as if fully set forth herein.

        408.    Ferree, Richards, Gilligan, Van Straten, Arent, And Certain John/Jane Does, in

their capacities as members of the ESOP Committee, were responsible for supervising and

overseeing the activities of Argent, as the ESOP Trustee.

        409.    As alleged above and below, the Director Defendants and the Officer/Employee

Defendants each breached the fiduciary duties of care and loyalty that they each owed to the

Debtors. In their roles as members of the ESOP Committee, Ferree, Richards, Gilligan, Van

Straten, Arent, and certain John/Jane Does knew that the Director Defendants and the

Officer/Employee Defendants were breaching their fiduciary duties of care and loyalty by

purposefully overvaluing PDC’s common stock, and gave substantial assistance or

encouragement to the Director Defendants and the Officer/Employee Defendants in these

malfeasant acts.

        410.    Through this conduct, Ferree, Richards, Gilligan, Van Straten, Arent, and certain

John/Jane Does aided and abetted the Director Defendants’ and the Officer/Employee

Defendants’ breaches of the fiduciary duties of care and loyalty, causing damage to the Debtors

and their businesses and prospects, in an amount to be determined at trial.


                                                114
            Case 18-50955-MFW         Doc 108     Filed 07/02/19     Page 115 of 136



                                       COUNT V
    (Aiding and Abetting Breaches of the Fiduciary Duties of Care and Loyalty Against
                                         Argent)

        411.    The Plaintiff repeats the allegations of each of the prior and following paragraphs

as if fully set forth herein.

        412.    Argent served as the ESOP Trustee, and was responsible for, inter alia, engaging

an independent outside appraiser to assist with determining the fair market value of PDC’s

common stock on a biannual basis. Argent engaged Stout to assist it with determining the fair

market value of PDC’s common stock.

        413.    In its role as the ESOP Trustee, Argent was ultimately responsible for

determining the fair market value of PDC’s common stock. Argent and Stout consulted with

management, reviewed the Debtors’ financial projections, and were aware of the history of the

Debtors’ failure to meet projections. Rather than urge the D&O Defendants against the inflation

of financial projections, Argent and Stout resolved to merely adjust for assessed riskiness in the

discount rate (in the DCF model). As such, Argent knew that the Director Defendants and the

Officer/Employee Defendants were either breaching their fiduciary duties of care and loyalty by

purposefully overvaluing PDC’s common stock or had failed to exercise their duties of care

and/or loyalty. In either case, Argent gave substantial assistance or encouragement to the

Director Defendants and the Officer/Employee Defendants in these malfeasant acts.

        414.    Through this conduct, after October 1, 2014, Argent aided and abetted the

Director Defendants’ and the Officer/Employee Defendants’ breaches of the fiduciary duties of

care and loyalty, causing damage to the Debtors and their businesses and prospects, in an amount

to be determined at trial.

                                      COUNT VI
(Aiding and Abetting Breaches of the Fiduciary Duties of Care and Loyalty Against Stout)



                                                115
            Case 18-50955-MFW         Doc 108     Filed 07/02/19     Page 116 of 136



        415.    The Plaintiff repeats the allegations of each of the prior and following paragraphs

as if fully set forth herein.

        416.    Stout was engaged by Argent to assist Argent, in its role as the ESOP Trustee,

with determining the fair market value of PDC’s common stock. In order to do so, Stout relied

heavily on financial projections provided by Debtors’ senior management. Stout also had full

access to the Debtors’ historical financial results and historical financial projections, and was

therefore fully aware that the Debtors’ business was deteriorating, and that the Debtors almost

never achieved their financial projections. Stout nonetheless continued to rely blindly on the

financial projections provided by senior management to conduct its valuations. Stout also

purposefully manipulated a number of critical elements of its valuation methodologies in order to

artificially inflate the fair market value determination that such methodologies would produce.

        417.    Argent and Stout reviewed the Debtors’ financial projections and were aware of

the history of the Debtors’ failure to meet projections. Rather than urge certain D&O Defendants

against the inflation of financial projections, Argent and Stout resolved to merely adjust for

assessed riskiness in the discount rate (in the DCF model). Stout knew that the Director

Defendants and the Officer/Employee Defendants were either breaching their fiduciary duties of

care and loyalty by purposefully overvaluing PDC’s common stock, or had failed to exercise

their duties of care and/or loyalty. In either case, Stout gave substantial assistance or

encouragement to the Director Defendants and the Officer/Employee Defendants in these

malfeasant acts.

        418.    Through this conduct, after October 1, 2014, Stout and abetted the Director

Defendants’ and the Officer/Employee Defendants’ breaches of the fiduciary duties of care and

loyalty, causing damage to the Debtors and their businesses and prospects, in an amount to be




                                                116
            Case 18-50955-MFW         Doc 108     Filed 07/02/19     Page 117 of 136



determined at trial.

                                         COUNT VII
 (Illegal Dividends in Violation of 8 Del. C. §§ 170, 173, and 174 Against Richards, Carter,
                           Murphy, Reardon, Seifert, and Suwyn)

        419.    The Plaintiff repeats the allegations of each of the prior and following paragraphs

as if fully set forth herein.

        420.    Each of Mr. Richards, Mr. Carter, Mr. Murphy, Mr. Reardon, Ms. Seifert, and Mr.

Suwyn were directors of Appvion at the time when the Intercompany Note was forgiven in

November 2013.

        421.    Each of Mr. Richards, Mr. Carter, Mr. Murphy, Mr. Reardon, Ms. Seifert, and Mr.

Suwyn were directors of PDC at the time when the Intercompany Note was forgiven in

November 2013.

        422.    During November 2013, Appvion was insolvent and lacked adequate surplus, as

required by law, to pay a corporate dividend in connection with the forgiveness of the

Intercompany Note.

        423.    The forgiveness of the Intercompany Note was, in substance, an unlawful

corporate dividend that Appvion paid to PDC while Appvion was insolvent.

        424.    The forgiveness of the Intercompany Note when Appvion was insolvent and

lacked adequate statutory surplus violated applicable law, including 8 Del. C. § 170 and § 173.

        425.    Pursuant to 8 Del. C. § 174, each of Mr. Richards, Mr. Carter, Mr. Murphy, Mr.

Reardon, Ms. Seifert, and Mr. Suwyn are jointly and severally liable to Appvion for payment of

an illegal dividend.

        426.    Appvion and its creditors have been damaged as a proximate result of the illegal

dividend.

                                          COUNT VIII


                                                117
            Case 18-50955-MFW          Doc 108    Filed 07/02/19     Page 118 of 136



 (Illegal Dividends in Violation of 8 Del. C. §§ 170, 173, and 174 Against Richards, Carter,
                           Murphy, Reardon, Seifert, and Suwyn)

        427.    The Plaintiff repeats the allegations of each of the prior and following paragraphs

as if fully set forth herein.

        428.    Each of Mr. Richards, Mr. Carter, Mr. Murphy, Mr. Reardon, Ms. Seifert, and Mr.

Suwyn were directors of Appvion at a time when one or more the Intercompany Loans were

made.

        429.    Each of Mr. Richards, Mr. Carter, Mr. Murphy, Mr. Reardon, Ms. Seifert, and Mr.

Suwyn were directors of PDC at a time when one or more Intercompany Loans were made.

        430.    From 2014 through the Petition Date, Appvion was insolvent and lacked adequate

surplus to pay a dividend to PDC.

        431.    From 2014 through the Petition Date, the Appvion Board knew that PDC did not,

and would likely never have, the financial means to repay the Intercompany Loans.

        432.    The extension of credit by Appvion to PDC, when the Appvion Board knew that

PDC did not, and would likely never have, the financial means to repay the Intercompany Loans,

was, in substance, an unlawful dividend made while Appvion was insolvent.

        433.    The extension of credit by Appvion to PDC, when the Appvion Board knew that

PDC did not, and would likely never have, the financial means to repay the Intercompany Loans,

and when Appvion was insolvent and lacked adequate statutory surplus, violated applicable law,

including 8 Del. C. § 170 and § 173.

        434.    Pursuant to 8 Del. C. § 174, each of Mr. Richards, Mr. Carter, Mr. Murphy, Mr.

Reardon, Ms. Seifert, and Mr. Suwyn are jointly and severally liable to Appvion for payment of

an illegal dividend.

        435.    Appvion and its creditors have been damaged as a proximate result of the illegal



                                                118
             Case 18-50955-MFW          Doc 108   Filed 07/02/19     Page 119 of 136



dividend.

                                        COUNT IX
   (Avoidable Preference in Violation of 11 U.S.C. §§ 544, 547, and 550, as well as under
       6 Del. C. § 1301 et seq., Wisconsin Statutes, Ch. 242, et seq. Against Ferree)

        436.    The Plaintiff repeats the allegations of each of the prior and following paragraphs

as if fully set forth herein.

        437.    Pursuant to 11 U.S.C. § 544(b), Plaintiff has the rights of an existing unsecured

creditor of the Debtors and is permitted to assert claims and causes of action that such a creditor

could assert under applicable law. The claims of a number of existing unsecured creditors arose

before the Ferree 2017 Specified Distributions occurred.

        438.    The Ferree 2017 Specified Distributions constituted transfers of property, or an

interest in property, of the Debtors.

        439.    At all relevant times, Ferree was a creditor of the Debtors, as defined by 11

U.S.C. § 101.

        440.    At all relevant times, Mr. Ferree was an “insider” of the Debtors, as defined by 11

U.S.C.§ 101, due to his status as Senior Vice President and Chief Financial Officer of the PDC

and Appvion.

        441.    In the one year prior to the Petition Date, PDC and/or Appvion transferred

property or an interest in property totaling $1,446,105 in cash to Mr. Ferree.

        442.    The Ferree 2017 Specified Distributions were made for, or on account of, an

antecedent debt or debts owed by one or more of the Debtors before the Ferree 2017 Specified

Distributions were made.

        443.    The Ferree 2017 Specified Distributions were made while the Debtors were

insolvent.

        444.    As a result of the Ferree 2017 Specified Distributions, Mr. Ferree received more


                                                119
            Case 18-50955-MFW         Doc 108     Filed 07/02/19     Page 120 of 136



than he would have received if: (i) the Debtors’ cases were under Chapter 7 of the Bankruptcy

Code; (ii) the Ferree 2017 Specified Distributions had not been made and (iii) Mr. Ferree

received payments of such debts.

        445.    Mr. Ferree had reasonable cause to believe that the Debtors were insolvent.

        446.    In accordance with the foregoing, the Ferree 2017 Specified Distributions are

avoidable pursuant to 11 U.S.C. §§ 547, 544(b) and 550, 6 Del. C. § 1301 et seq., Wisconsin

Statutes, Ch. 242, et seq. Mr. Ferree should be required to return the value he received pursuant

to the Ferree 2017 Specified Distributions to the Appvion Liquidating Trust.

                                         COUNT X
   (Avoidable Preference in Violation of 11 U.S.C. §§ 544, 547, and 550, as well as under
        6 Del. C. § 1301 et seq., Wisconsin Statutes, Ch. 242, et seq. Against Stout)

        447.    The Plaintiff repeats the allegations of each of the prior and following paragraphs

as if fully set forth herein.

        448.    Stout received payment from Appvion of $25,937.60 on July 7, 2017 in

connection with fees and expenses associated with the June 2017 FMV (the “July 2017 Stout

Payment”).

        449.    Stout received payment from Appvion of $25,536.00 on August 10, 2017 in

connection with fees and expenses associated with the June 2017 FMV (with the July 2017 Stout

Payment, the “Stout Preference Payments”).

        450.    Pursuant to 11 U.S.C. § 544(b), Plaintiff has the rights of an existing unsecured

creditor of the Debtors and is permitted to assert claims and causes of action that such a creditor

could assert under applicable law. The claims of a number of existing unsecured creditors arose

before the Stout Preference Payments occurred.

        451.    The Stout Preference Payments constituted transfers of property, or an interest in

property, of the Debtors.


                                                120
            Case 18-50955-MFW         Doc 108      Filed 07/02/19     Page 121 of 136



         452.   At all relevant times, Stout was a creditor of the Debtors, as defined by 11 U.S.C.

§ 101.

         453.   In the ninety (90) days prior to the Petition Date, PDC and/or Appvion transferred

property or an interest in property totaling $51,473.60 in cash to Stout.

         454.   The Stout Preference Payments were made for, or on account of, an antecedent

debt or debts owed by one or more of the Debtors before the Stout Preference Payments were

made.

         455.   The Stout Preference Payments were made while the Debtors were insolvent.

         456.   As a result of the Stout Preference Payments, Stout received more than they

would have received if: (i) the Debtors’ cases were under Chapter 7 of the Bankruptcy Code;

(ii) the Stout Preference Payments had not been made and (iii) Stout received payments of such

debts.

         457.   Stout had reasonable cause to believe that the Debtors were insolvent.

         458.   In accordance with the foregoing, the Stout Preference Payments are avoidable

pursuant to 11 U.S.C. §§ 547, 544(b) and 550, 6 Del. C. § 1301 et seq., Wisconsin Statutes, Ch.

242, et seq. Stout should be required to return the value he received pursuant to the Stout

Preference Payments to the Appvion Liquidating Trust.

                                        COUNT XI
  (Avoidable Transfer in Violation of 11 U.S.C. §§ 544(b), 548(a)(1)(B), and 550, as well as
    under 6 Del. C. §§ 1301-1311, Wisconsin Statutes, Ch. 242.01-242.11 Against Stout)

         459.   The Plaintiff repeats the allegations of each of the prior and following paragraphs

as if fully set forth herein.

         460.   Stout received payment in Figure 2 above totaling $522,229.71 (the “Stout

Transfers”) within four years of the Petition Date in connection with Stout’s fees and expenses

associated with the December 2013 FMV, the June 2014 FMV, the December 2014 FMV, the


                                                121
             Case 18-50955-MFW         Doc 108     Filed 07/02/19    Page 122 of 136



June 2015 FMV, the December 2015 FMV, the June 2016 FMV, the December 2016 FMV, and

the June 2017 FMV.

       461.    Pursuant to 11 U.S.C. § 544(b), Plaintiff has the rights of an existing unsecured

creditor of the Debtors and is permitted to assert claims and causes of action that such a creditor

could assert under applicable law. The Claims of a number of existing unsecured creditors arise

before the Stout Transfers occurred.

       462.    Appvion did not receive reasonably equivalent value in exchange for the Stout

Transfers.

       463.    At the time of the Stout Transfers, (i) Appvion was engaged in business or a

transaction, or were about to engagement in business or a transaction, for which any property

remaining with Appvion was an unreasonably small capital; and/or (ii) Appvion intended to

incur, or believed or reasonably should have believed that it would incur, debts that would be

beyond its ability to pay as such debts matured.

       464.    At the time of the Stout Transfers, Appvion was insolvent or became insolvent as

a result of the obligations incurred or the payments made.

       465.    At the time of the Stout Transfers, Stout had reasonable cause to believe that

Appvion was insolvent.

       466.    Consequently, the Stout Transfers were fraudulent as to then present and future

creditors.

       467.    The Stout Transfers made to Stout should be set aside pursuant to 11 U.S.C.

§§ 544(b), 548(a)(1)(B), and 550, as well as under 6 Del. C. §§ 1301-1311, Wisconsin Statutes,

Ch. 242.01-242.11. Stout should be required to return the value they received pursuant to the

Stout Transfers to the Appvion Liquidating Trust.




                                               122
            Case 18-50955-MFW         Doc 108     Filed 07/02/19      Page 123 of 136



                                       COUNT XII
   (Avoidable Preference in Violation of 11 U.S.C. §§ 544, 547, and 550, as well as under
       6 Del. C. § 1301 et seq., Wisconsin Statutes, Ch. 242, et seq. Against Argent)

        468.    The Plaintiff repeats the allegations of each of the prior and following paragraphs

as if fully set forth herein.

        469.    Argent received payments totaling $35,996 in the ninety (90) days prior to the

Petition Date, from Appvion, Inc. as follows: (i) $17,979 on August 10, 2017, and (ii) $18,017

on September 5, 2017 (the “Argent Preference Payments”). While the exact amount of payments

to Argent is not presently known to the Plaintiff, upon information and belief, Argent received

annual payments from Appvion, Inc. in the amount of $200,000 from mid-2015 through the

Petition Date (with the Argent Preference Payments, the “Argent Transfers”). Argent received

the Argent Transfers in return for services rendered as trustee of the ESOP.

        470.    Pursuant to 11 U.S.C. § 544(b), Plaintiff has the rights of an existing unsecured

creditor of the Debtors and is permitted to assert claims and causes of action that such a creditor

could assert under applicable law. The claims of a number of existing unsecured creditors arose

before the Argent Preference Payments occurred.

        471.    The Argent Preference Payments constituted transfers of property, or an interest

in property, of the Debtors.

        472.    At all relevant times, Argent was a creditor of the Debtors, as defined by 11

U.S.C. § 101.

        473.    In the ninety (90) days prior to the Petition Date, Appvion, Inc. transferred

property or an interest in property totaling $35,996 in cash to Argent.

        474.    The Argent Preference Payments were made for, or on account of, an antecedent

debt or debts owed by one or more of the Debtors before the Argent Preference Payments were

made.


                                                123
             Case 18-50955-MFW        Doc 108     Filed 07/02/19     Page 124 of 136



        475.    The Argent Preference Payments were made while the Debtors were insolvent.

        476.    As a result of the Argent Preference Payments, Argent received more than they

would have received if: (i) the Debtors’ cases were under Chapter 7 of the Bankruptcy Code;

(ii) the Argent Preference Payments had not been made and (iii) Argent received payments of

such debts.

        477.    Argent had reasonable cause to believe that the Debtors were insolvent.

        478.    In accordance with the foregoing, the Argent Preference Payments are avoidable

pursuant to 11 U.S.C. §§ 547, 544(b) and 550, 6 Del. C. § 1301 et seq., Wisconsin Statutes, Ch.

242, et seq. Stout should be required to return the value he received pursuant to the Argent

Preference Payments to the Appvion Liquidating Trust.

                                       COUNT XIII
  (Avoidable Transfer in Violation of 11 U.S.C. §§ 544(b), 548(a)(1)(B), and 550, as well as
    under 6 Del. C. §§ 1301-1311, Wisconsin Statutes, Ch. 242.01-242.11 Against Stout)

        479.    The Plaintiff repeats the allegations of each of the prior and following paragraphs

as if fully set forth herein.

        480.    Pursuant to 11 U.S.C. § 544(b), Plaintiff has the rights of an existing unsecured

creditor of the Debtors and is permitted to assert claims and causes of action that such a creditor

could assert under applicable law. The Claims of a number of existing unsecured creditors arise

before the Argent Transfers occurred.

        481.    Appvion did not receive reasonably equivalent value in exchange for the Argent

Transfers.

        482.    At the time of the Argent Transfers, (i) Appvion was engaged in business or a

transaction, or were about to engagement in business or a transaction, for which any property

remaining with Appvion was an unreasonably small capital; and/or (ii) Appvion intended to

incur, or believed or reasonably should have believed that it would incur, debts that would be


                                                124
             Case 18-50955-MFW        Doc 108       Filed 07/02/19   Page 125 of 136



beyond its ability to pay as such debts matured.

        483.    At the time of the Argent Transfers, Appvion was insolvent or became insolvent

as a result of the obligations incurred or the payments made.

        484.    At the time of the Argent Transfers, Argent had reasonable cause to believe that

Appvion was insolvent.

        485.    Consequently, the Argent Transfers were fraudulent as to then present and future

creditors.

        486.    The Argent Transfers made to Argent should be set aside pursuant to 11 U.S.C.

§§ 544(b), 548(a)(1)(B), and 550, as well as under 6 Del. C. §§ 1301-1311, Wisconsin Statutes,

Ch. 242.01-242.11. Argent should be required to return the value they received pursuant to the

Argent Transfers to the Appvion Liquidating Trust.

                                       COUNT XIV
   (Avoidable Preference in Violation of 11 U.S.C. §§ 544, 547, and 550, as well as under
     6 Del. C. § 1301 et seq., Wisconsin Statutes, Ch. 242, et seq. Against Ms. Siefert)

        487.    The Plaintiff repeats the allegations of each of the prior and following paragraphs

as if fully set forth herein.

        488.    In addition to the compensation otherwise addressed herein, Ms. Siefert received

board fees ESOP distributions of $78,125 (the “Siefert Board Fee Payments”) within one year of

the Petition Date. See D.I. 266, Question 30.4.




Figure 46: Siefert Board Fee Payments

Payment            Payment Amount


                                                  125
           Case 18-50955-MFW          Doc 108      Filed 07/02/19    Page 126 of 136



Date
12/16/2016        $          15,625
3/17/2017         $          15,625
7/3/2017          $          15,625
9/26/2017         $          15,625
9/28/2017         $          15,625
TOTAL             $          78,125

        489.    Ms. Siefert received board fee payments as set forth in Figure 46.

        490.    The Siefert Board Fee Payments include $55,000 for non-employee director

remuneration and $7,500 for serving as the chairman of the Appvion governance committee.

        491.    Pursuant to 11 U.S.C. § 544(b), Plaintiff has the rights of an existing unsecured

creditor of the Debtors and is permitted to assert claims and causes of action that such a creditor

could assert under applicable law. The claims of a number of existing unsecured creditors arose

before the Siefert Board Fee Payments occurred.

        492.    The Siefert Board Fee Payments constituted transfers of property, or an interest in

property, of the Debtors.

        493.    At all relevant times, Ms. Siefert was a creditor of the Debtors, as defined by 11

U.S.C. § 101.

        494.    In the one (1) year prior to the Petition Date, Appvion transferred property or an

interest in property $78,125 in cash to Ms. Siefert.

        495.    The Siefert Board Fee Payments were made for, or on account of, an antecedent

debt or debts owed by one or more of the Debtors before the Siefert Board Fee Payments were

made.

        496.    The Siefert Board Fee Payments were made while the Debtors were insolvent.

        497.    As a result of the Siefert Board Fee Payments, Ms. Siefert received more than

he/she would have received if: (i) the Debtors’ cases were under Chapter 7 of the Bankruptcy




                                                126
            Case 18-50955-MFW            Doc 108    Filed 07/02/19    Page 127 of 136



Code; (ii) the Siefert Board Fee Payments had not been made and (iii) Siefert received payments

of such debts.

        498.     Ms. Siefert had reasonable cause to believe that the Debtors were insolvent.

        499.     In accordance with the foregoing, the Siefert Board Fee Payments are avoidable

pursuant to 11 U.S.C. §§ 547, 544(b) and 550, 6 Del. C. § 1301 et seq., Wisconsin Statutes, Ch.

242, et seq. Ms. Siefert should be required to return the value he received pursuant to the Siefert

Board Fee Payments to the Appvion Liquidating Trust.

                                        COUNT XV
   (Avoidable Preference in Violation of 11 U.S.C. §§ 544, 547, and 550, as well as under
     6 Del. C. § 1301 et seq., Wisconsin Statutes, Ch. 242, et seq. Against Mr. Suwyn)

        500.     The Plaintiff repeats the allegations of each of the prior and following paragraphs

as if fully set forth herein.

        501.     In addition to the compensation otherwise addressed herein, Mr. Suwyn received

board fees ESOP distributions of $83,750 (the “Suwyn Board Fee Payments”) within one year of

the Petition Date. See D.I. 266, Question 30.7.

Figure 47: Suwyn Board Fee Payments

Payment            Payment Amount
Date
12/16/2016         $            13,750
3/17/2017          $            17,500
7/3/2017           $            17,500
9/26/2017          $            17,500
9/28/2017          $            17,500
TOTAL              $            83,750

        502.     Mr. Suwyn received board fee payments as set forth in Figure 47.

        503.     The Suwyn Board Fee Payments include $55,000 for non-employee director

remuneration and $7,500 for serving as the chairman of the PDC audit committee.

        504.     Pursuant to 11 U.S.C. § 544(b), Plaintiff has the rights of an existing unsecured



                                                  127
           Case 18-50955-MFW          Doc 108     Filed 07/02/19     Page 128 of 136



creditor of the Debtors and is permitted to assert claims and causes of action that such a creditor

could assert under applicable law. The claims of a number of existing unsecured creditors arose

before the Suwyn Board Fee Payments occurred.

        505.    The Suwyn Board Fee Payments constituted transfers of property, or an interest in

property, of the Debtors.

        506.    At all relevant times, Mr. Suwyn was a creditor of the Debtors, as defined by 11

U.S.C. § 101.

        507.    In the one (1) year prior to the Petition Date, Appvion transferred property or an

interest in property $83,750 in cash to Mr. Suwyn.

        508.    The Suwyn Board Fee Payments were made for, or on account of, an antecedent

debt or debts owed by one or more of the Debtors before the Suwyn Board Fee Payments were

made.

        509.    The Suwyn Board Fee Payments were made while the Debtors were insolvent.

        510.    As a result of the Suwyn Board Fee Payments, Mr. Suwyn received more than

he/she would have received if: (i) the Debtors’ cases were under Chapter 7 of the Bankruptcy

Code; (ii) the Suwyn Board Fee Payments had not been made and (iii) Mr. Suwyn received

payments of such debts.

        511.    Mr. Suwyn had reasonable cause to believe that the Debtors were insolvent.

        512.    In accordance with the foregoing, the Suwyn Board Fee Payments are avoidable

pursuant to 11 U.S.C. §§ 547, 544(b) and 550, 6 Del. C. § 1301 et seq., Wisconsin Statutes, Ch.

242, et seq. Mr. Suwyn should be required to return the value he received pursuant to the Suwyn

Board Fee Payments to the Appvion Liquidating Trust.




                                               128
            Case 18-50955-MFW             Doc 108   Filed 07/02/19   Page 129 of 136



                                        COUNT XVI
   (Avoidable Preference in Violation of 11 U.S.C. §§ 544, 547, and 550, as well as under
     6 Del. C. § 1301 et seq., Wisconsin Statutes, Ch. 242, et seq. Against Mr. Murphy)

        513.    The Plaintiff repeats the allegations of each of the prior and following paragraphs

as if fully set forth herein.

        514.    In addition to the compensation otherwise addressed herein, Mr. Murphy received

board fees ESOP distributions of $125,000 (the “Murphy Board Fee Payments”) within one year

of the Petition Date. See D.I. 266, Question 30.11.

Figure 48: Murphy Board Fee Payments

Payment            Payment Amount
Date
12/16/2016         $             25,000
3/17/2017          $             25,000
7/3/2017           $             25,000
9/26/2017          $             25,000
9/28/2017          $             25,000
TOTAL              $            125,000

        515.    Mr. Murphy received board fee payments as set forth in Figure 48.

        516.    The Murphy Board Fee Payments include $55,000 for non-employee director

remuneration and $45,000 for serving as the chairman of the Appvion Board and PDC Board.

        517.    Pursuant to 11 U.S.C. § 544(b), Plaintiff has the rights of an existing unsecured

creditor of the Debtors and is permitted to assert claims and causes of action that such a creditor

could assert under applicable law. The claims of a number of existing unsecured creditors arose

before the Murphy Board Fee Payments occurred.

        518.    The Murphy Board Fee Payments constituted transfers of property, or an interest

in property, of the Debtors.

        519.    At all relevant times, Mr. Murphy was a creditor of the Debtors, as defined by 11

U.S.C. § 101.



                                                129
            Case 18-50955-MFW         Doc 108        Filed 07/02/19   Page 130 of 136



        520.    In the one (1) year prior to the Petition Date, Appvion transferred property or an

interest in property $ 125,000 in cash to Mr. Murphy.

        521.    The Murphy Board Fee Payments were made for, or on account of, an antecedent

debt or debts owed by one or more of the Debtors before the Murphy Board Fee Payments were

made.

        522.    The Murphy Board Fee Payments were made while the Debtors were insolvent.

        523.    As a result of the Murphy Board Fee Payments, Mr. Murphy received more than

he/she would have received if: (i) the Debtors’ cases were under Chapter 7 of the Bankruptcy

Code; (ii) the Murphy Board Fee Payments had not been made and (iii) Mr. Murphy received

payments of such debts.

        524.    Mr. Murphy had reasonable cause to believe that the Debtors were insolvent.

        525.    In accordance with the foregoing, the Murphy Board Fee Payments are avoidable

pursuant to 11 U.S.C. §§ 547, 544(b) and 550, 6 Del. C. § 1301 et seq., Wisconsin Statutes, Ch.

242, et seq. Mr. Murphy should be required to return the value he received pursuant to the

Murphy Board Fee Payments to the Appvion Liquidating Trust.


                                        COUNT XVII
   (Avoidable Preference in Violation of 11 U.S.C. §§ 544, 547, and 550, as well as under
     6 Del. C. § 1301 et seq., Wisconsin Statutes, Ch. 242, et seq. Against Mr. Laurino)

        526.    The Plaintiff repeats the allegations of each of the prior and following paragraphs

as if fully set forth herein.

        527.    In addition to the compensation otherwise addressed herein, Mr. Laurino received

board fees ESOP distributions of $68,750 (the “Laurino Board Fee Payments”) within one year

of the Petition Date. See D.I. 266, Question 30.1.

Figure 49: Laurino Board Fee Payments



                                                130
           Case 18-50955-MFW            Doc 108   Filed 07/02/19     Page 131 of 136



Payment           Payment Amount
Date
12/16/2016        $            13,750
3/17/2017         $            13,750
7/3/2017          $            13,750
9/26/2017         $            13,750
9/28/2017         $            13,750
TOTAL             $            68,750

        528.    Mr. Laurino received board fee payments as set forth in Figure 49.

        529.    The Laurino Board Fee Payments include $55,000 for non-employee director

remuneration.

        530.    Pursuant to 11 U.S.C. § 544(b), Plaintiff has the rights of an existing unsecured

creditor of the Debtors and is permitted to assert claims and causes of action that such a creditor

could assert under applicable law. The claims of a number of existing unsecured creditors arose

before the Laurino Board Fee Payments occurred.

        531.    The Laurino Board Fee Payments constituted transfers of property, or an interest

in property, of the Debtors.

        532.    At all relevant times, Mr. Laurino was a creditor of the Debtors, as defined by 11

U.S.C. § 101.

        533.    In the one (1) year prior to the Petition Date, Appvion transferred property or an

interest in property $68,750 in cash to Mr. Laurino.

        534.    The Laurino Board Fee Payments were made for, or on account of, an antecedent

debt or debts owed by one or more of the Debtors before the Laurino Board Fee Payments were

made.

        535.    The Laurino Board Fee Payments were made while the Debtors were insolvent.

        536.    As a result of the Laurino Board Fee Payments, Mr. Laurino received more than

he/she would have received if: (i) the Debtors’ cases were under Chapter 7 of the Bankruptcy


                                               131
            Case 18-50955-MFW            Doc 108     Filed 07/02/19   Page 132 of 136



Code; (ii) the Laurino Board Fee Payments had not been made and (iii) Mr. Laurino received

payments of such debts.

        537.    Mr. Laurino had reasonable cause to believe that the Debtors were insolvent.

        538.    In accordance with the foregoing, the Laurino Board Fee Payments are avoidable

pursuant to 11 U.S.C. §§ 547, 544(b) and 550, 6 Del. C. § 1301 et seq., Wisconsin Statutes, Ch.

242, et seq. Mr. Laurino should be required to return the value he received pursuant to the

Laurino Board Fee Payments to the Appvion Liquidating Trust.

                                       COUNT XVIII
   (Avoidable Preference in Violation of 11 U.S.C. §§ 544, 547, and 550, as well as under
     6 Del. C. § 1301 et seq., Wisconsin Statutes, Ch. 242, et seq. Against Mr. Roberts)

        539.    The Plaintiff repeats the allegations of each of the prior and following paragraphs

as if fully set forth herein.

        540.    In addition to the compensation otherwise addressed herein, Mr. Roberts received

board fees ESOP distributions of $68,750 (the “Roberts Board Fee Payments”) within one year

of the Petition Date. See D.I. 266, Question 30.2.

Figure 50: Roberts Board Fee Payments

Payment            Payment Amount
Date
12/16/2016         $            13,750
3/17/2017          $            13,750
7/3/2017           $            13,750
9/26/2017          $            13,750
9/28/2017          $            13,750
TOTAL              $            68,750

        541.    Mr. Roberts received board fee payments as set forth in Figure 50.

        542.    The Roberts Board Fee Payments include $55,000 for non-employee director

remuneration.

        543.    Pursuant to 11 U.S.C. § 544(b), Plaintiff has the rights of an existing unsecured



                                                132
           Case 18-50955-MFW          Doc 108     Filed 07/02/19     Page 133 of 136



creditor of the Debtors and is permitted to assert claims and causes of action that such a creditor

could assert under applicable law. The claims of a number of existing unsecured creditors arose

before the Roberts Board Fee Payments occurred.

        544.    The Roberts Board Fee Payments constituted transfers of property, or an interest

in property, of the Debtors.

        545.    At all relevant times, Mr. Roberts was a creditor of the Debtors, as defined by 11

U.S.C. § 101.

        546.    In the one (1) year prior to the Petition Date, Appvion transferred property or an

interest in property $68,750 in cash to Mr. Roberts.

        547.    The Roberts Board Fee Payments were made for, or on account of, an antecedent

debt or debts owed by one or more of the Debtors before the Roberts Board Fee Payments were

made.

        548.    The Roberts Board Fee Payments were made while the Debtors were insolvent.

        549.    As a result of the Roberts Board Fee Payments, Mr. Roberts received more than

he/she would have received if: (i) the Debtors’ cases were under Chapter 7 of the Bankruptcy

Code; (ii) the Roberts Board Fee Payments had not been made and (iii) Mr. Roberts received

payments of such debts.

        550.    Mr. Roberts had reasonable cause to believe that the Debtors were insolvent.

        551.    In accordance with the foregoing, the Roberts Board Fee Payments are avoidable

pursuant to 11 U.S.C. §§ 547, 544(b) and 550, 6 Del. C. § 1301 et seq., Wisconsin Statutes, Ch.

242, et seq. Mr. Roberts should be required to return the value he received pursuant to the

Roberts Board Fee Payments to the Appvion Liquidating Trust.

        WHEREFORE, by reason of the foregoing, Plaintiff respectfully requests that this Court




                                               133
          Case 18-50955-MFW          Doc 108      Filed 07/02/19    Page 134 of 136



enter judgment against defendants as follows:

       (a) On the First Cause of Action, entry of a judgment against the Officer/Employee
           Defendants and the Director Defendants by this Court in an amount to be determined
           at trial, including punitive damages;

       (b) On the Second Cause of Action, entry of a judgment against Mr. Richards, Mr.
           Ferree, Ms. Van Straten, Ms. Arent, Mr. Fletcher and John/Jane Does 1-20 by this
           Court in an amount to be determined at trial, including punitive damages;

       (c) On the Third Cause of Action, entry of a judgment against Mr. Richards, Mr. Ferree,
           Ms. Van Straten, Ms. Arent, and Mr. Fletcher by this Court in an amount to be
           determined at trial, including punitive damages;

       (d) On the Fourth Cause of Action, entry of a judgment against Mr. Ferree, Mr. Richards,
           Ms. Van Straten, Ms. Arent, And Certain John/Jane Does 1-20 by this Court in an
           amount to be determined at trial, including punitive damages;

       (e) On the Fifth Cause of Action, entry of a judgment against Argent by this Court in an
           amount to be determined at trial, including punitive damages;

       (f) On the Sixth Cause of Action, entry of a judgment against Stout by this Court in an
           amount to be determined at trial, including punitive damages;

       (g) On the Seventh Cause of Action, entry of a judgment against Mr. Richards, Mr.
           Carter, Mr. Murphy, Mr. Reardon, Ms. Seifert, and Mr. Suwyn by this Court in an
           amount to be determined at trial, including punitive damages;

       (h) On the Eighth Cause of Action, entry of a judgment against Mr. Richards, Mr. Carter,
           Mr. Murphy, Mr. Reardon, Ms. Seifert, and Mr. Suwyn by this Court in an amount to
           be determined at trial, including punitive damages;

       (i) On the Ninth Cause of Action, entry of a judgment against Mr. Ferree by this Court
           that the Ferree 2017 Specified Distributions are avoidable pursuant to 11 U.S.C.
           §§ 547, 544(b) and 550, 6 Del. C. § 1301 et seq., Wisconsin Statutes, Ch. 242, et seq.,
           and that the Ferree 2017 Non-Qualified Distributions, to the extent that it is avoided,
           be recovered by the Plaintiff pursuant to 11 U.S.C. § 550;

       (j) On the Tenth Cause of Action, entry of a judgment against Stout by this Court that
           the Stout Preference Payments are avoidable pursuant to 11 U.S.C. §§ 547, 544(b)
           and 550, 6 Del. C. § 1301 et seq., Wisconsin Statutes, Ch. 242, et seq., and that the
           Stout Preference Payments, to the extent that it is avoided, be recovered by the
           Plaintiff pursuant to 11 U.S.C. § 550;

       (k) On the Eleventh Cause of Action, entry of a judgment against Stout by this Court, (I)
           finding that the Stout Transfers constituted fraudulent transfers pursuant to 11 U.S.C.
           §§ 544(b), 548(a)(1)(B), as well as under 6 Del. C. §§ 1301-1311, Wisconsin
           Statutes, Ch. 242.01-242.11, (II) avoiding the Stout Transfers pursuant to 11 U.S.C.


                                                134
   Case 18-50955-MFW          Doc 108     Filed 07/02/19     Page 135 of 136



   §§ 544(b), 548(a)(1)(B), as well as under 6 Del. C. §§ 1301-1311, Wisconsin
   Statutes, Ch. 242.01-242.11, and (III) entering judgment against Stout pursuant to 11
   U.S.C. § 550.

(l) On the Twelfth Cause of Action, entry of a judgment against Argent by this Court
    that the Argent Preference Payments are avoidable pursuant to 11 U.S.C. §§ 547,
    544(b) and 550, 6 Del. C. § 1301 et seq., Wisconsin Statutes, Ch. 242, et seq., and
    that the Argent Preference Payments, to the extent that it is avoided, be recovered by
    the Plaintiff pursuant to 11 U.S.C. § 550;

(m) On the Thirteenth Cause of Action, entry of a judgment against Argent by this Court,
    (I) finding that the Argent Transfers constituted fraudulent transfers pursuant to 11
    U.S.C. §§ 544(b), 548(a)(1)(B), as well as under 6 Del. C. §§ 1301-1311, Wisconsin
    Statutes, Ch. 242.01-242.11, (II) avoiding the Argent Transfers pursuant to 11 U.S.C.
    §§ 544(b), 548(a)(1)(B), as well as under 6 Del. C. §§ 1301-1311, Wisconsin
    Statutes, Ch. 242.01-242.11, and (III) entering judgment against Argent pursuant to
    11 U.S.C. § 550.

(n) On the Fourteenth Cause of Action, entry of a judgment against Ms. Siefert by this
    Court that the Siefert Board Fee Payments are avoidable pursuant to 11 U.S.C. §§
    547, 544(b) and 550, 6 Del. C. § 1301 et seq., Wisconsin Statutes, Ch. 242, et seq.,
    and that the Siefert Board Fee Payments, to the extent that it is avoided, be recovered
    by the Plaintiff pursuant to 11 U.S.C. § 550;

(o) On the Fifteenth Cause of Action, entry of a judgment against Mr. Suwyn by this
    Court that the Suwyn Board Fee Payments are avoidable pursuant to 11 U.S.C. §§
    547, 544(b) and 550, 6 Del. C. § 1301 et seq., Wisconsin Statutes, Ch. 242, et seq.,
    and that the Suwyn Board Fee Payments, to the extent that it is avoided, be recovered
    by the Plaintiff pursuant to 11 U.S.C. § 550;

(p) On the Sixteenth Cause of Action, entry of a judgment against Mr. Murphy by this
    Court that the Murphy Board Fee Payments are avoidable pursuant to 11 U.S.C. §§
    547, 544(b) and 550, 6 Del. C. § 1301 et seq., Wisconsin Statutes, Ch. 242, et seq.,
    and that the Murphy Board Fee Payments, to the extent that it is avoided, be
    recovered by the Plaintiff pursuant to 11 U.S.C. § 550;

(q) On the Seventh Cause of Action, entry of a judgment against Mr. Laurino by this
    Court that the Laurino Board Fee Payments are avoidable pursuant to 11 U.S.C. §§
    547, 544(b) and 550, 6 Del. C. § 1301 et seq., Wisconsin Statutes, Ch. 242, et seq.,
    and that the Laurino Board Fee Payments, to the extent that it is avoided, be
    recovered by the Plaintiff pursuant to 11 U.S.C. § 550;

(r) On the Eighteenth Cause of Action, entry of a judgment against Mr. Roberts by this
    Court that the Roberts Board Fee Payments are avoidable pursuant to 11 U.S.C. §§
    547, 544(b) and 550, 6 Del. C. § 1301 et seq., Wisconsin Statutes, Ch. 242, et seq.,
    and that the Roberts Board Fee Payments, to the extent that it is avoided, be
    recovered by the Plaintiff pursuant to 11 U.S.C. § 550;



                                       135
          Case 18-50955-MFW           Doc 108      Filed 07/02/19     Page 136 of 136



       (s) awarding Plaintiff its attorneys’ fees, costs, and other expenses incurred in this action;


       (t) awarding Plaintiff pre- and post-judgment interest at the maximum rate permitted by
           law; and

       (u) awarding Plaintiff such other and further relief as the Court deems just and proper.



Dated: June 26, 2019
                                              GRANT & EISENHOFER P.A.

                                              By: /s/ Vivek Upadhya
                                              Gordon Z. Novod (admitted pro hac vice)
                                              485 Lexington Avenue, 29th Floor
                                              New York, New York 10017
                                              Tel: 646-722-8500
                                              Fax: 646-722-8501
                                              gnovod@gelaw.com

                                              Christine Mackintosh (DE Bar No. 5085)
                                              Vivek Upadhya (DE Bar No. 6241)
                                              R. Alexander Gartman (pro hac vice to be filed)
                                              123 Justison Street
                                              Wilmington, DE 19801
                                              Tel: 302-622-7000
                                              Fax: 302-622-7100
                                              cmackintosh@gelaw.com
                                              vupadhya@gelaw.com
                                              agartman@gelaw.com


                                              Special Counsel for Alan D. Halperin and Eugene I.
                                              Davis, as Co-Trustees of the Appvion Liquidating
                                              Trust




                                                136
